BI Contract Number: [***]
Execution Copy
Micromet Contract Number: [***]
 



COLLABORATION AND LICENSE AGREEMENT
 
This Collaboration and License Agreement (the “Agreement”) is made and entered
into effective as of May 5, 2010 (the “Effective Date”), by and between Micromet
AG, having its principal place of business at Staffelseestrasse 2, 81477 Munich,
Germany (VAT-ID No.:  DE811666912) (“Micromet”), and Boehringer Ingelheim
International GmbH, having its principal place of business at Binger Str. 173,
55216 Ingelheim, Germany (VAT-ID No: DE 811138149) (“BI”).  Micromet and BI each
may be referred to herein individually as a “Party,” or collectively as the
“Parties.”
 
Recitals
 
A.           Micromet has developed a proprietary platform for the discovery,
research, and development of BiTE® antibodies, which may have applications in
the treatment of cancer and other diseases.
 
B.           BI is a global pharmaceutical company with experience in the
research, development and commercialization of pharmaceutical products.
 
C.           Micromet and BI desire to collaborate on the research and
development of one or more products comprising a BiTE antibody binding to a
specific target, and to have BI further develop, manufacture and commercialize
such products on a worldwide basis (including, in the case of commercialization
in the U.S., through a co-promotion arrangement with Micromet).
 
In consideration of the foregoing premises and the mutual promises and covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:
 
Agreement
 
1.
Definitions

 
When used in this Agreement, capitalized terms will have the meanings as defined
below and throughout the Agreement.
 
1.1           “Affiliate” means an entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with a Party.  For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, contract rights, voting rights, corporate governance or otherwise,
or (b) the ownership, directly or indirectly, of more than 50% of the voting
securities or other ownership interest of an entity; provided, that if local law
restricts foreign ownership, control will be established by direct or indirect
ownership of the maximum ownership percentage that may, under such local law, be
owned by foreign interests.
 
1.2           “Antibody” means a molecule comprising two (2) or more
immunoglobulin variable domains or parts of such domains.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
1.3           “Applicable Law” means the laws, rules, and regulations, including
any statutes, rules, regulations, guidelines, or other requirements (including
Good Manufacturing Practices (GMP), Good Laboratory Practices (GLP) and Good
Clinical Practices (GCP), collectively referred to as “GxP”), that may be in
effect from time to time and apply to the development, manufacture,
registration, and marketing of a Product in the countries of the Territory,
including any such statutes, rules, regulations, guidelines, or other
requirements of the FDA or the EMA.
 
1.4           “ [***]  Technology” has the meaning as defined in Section 6.2.2
 
1.5           “ [***]  Technology” means, in respect of any  [***]  or  [***] ,
any Patent or Know-How conceived or generated solely by employees, agents or
Service Providers of BI or its Affiliates or sublicensees and that results
from  [***]  performed under this Agreement, including the  [***]  for  [***] ,
with respect to such Lead  [***]  or  [***] ; for the sake of clarity, the
subject matter of such Patents or Know How may include (but not be limited
to)  [***]  methods, methods for  [***]  and  [***]  and  [***] , methods
for  [***] ,  [***]  including  [***] , methods of  [***]  and  [***]  methods
associated therewith of or for such  [***]  or  [***] .
 
1.6           “ [***]  Technology” means any Patent or Know-How that is
conceived or generated solely by employees, agents or Service
Providers  [***]  or its Affiliates or sublicensees in connection and accordance
with the research, development or Commercialization of Products under this
Agreement, but excluding (i) any  [***]  Technology, (ii)
any  [***]  Technology, and (iii) any Patent or Know-How that is conceived or
generated following the  [***]  of  [***]  hereunder.
 
1.7           “BI Indemnitee” has the meaning as defined in Section 14.2.
 
1.8           “ [***]  Technology” means any  [***]  Technology other than
the  [***]  Technology.
 
1.9           “ [***]  Technology” means any  [***]  Technology listed on
Exhibit L item 1 and 2a.
 
1.10         “ [***]  Technology” means any Patent or Know-How that (a) is
Controlled by  [***]  or its Affiliates during the Term, and (b) is  [***]  for
the  [***]  or  [***]  of a  [***] , but excluding any  [***]  Technology
and  [***]  Technology.  A list of Patents in the  [***]  Technology, filed as
of the Effective Date, that claim or cover  [***]  and  [***]  to
such  [***]  as well as the  [***]  of  [***]  to  [***]  is listed on Exhibit L
and Know-How comprising the  [***]  Technology is referenced on Exhibit L.
 
1.11         “ [***] Activities” means the activities to be performed by [***]
or its [***] regarding the [***] of a [***] and/or [***] , [***] [***] of an
appropriate [***] including [***] and [***] [***] for [***] and [***] , [***] of
[***] supporting [***] , [***] of a [***] as well as [***] and [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
2

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
1.12           “BiTE Antibody” means any bi-specific, single-chain Antibody
binding to the  [***]  of T cells.
 
1.13           “ [***]  Antibody” means any bi-specific single-chain polypeptide
containing (a) a  [***]  Antibody binding to the  [***]  of T cells, and (b)
a  [***]  Antibody binding to a  [***] .
 
1.14           “BLA” means a Biologics License Application, supplemental
Biologics License Application, or similar application filed or to be filed with
the FDA, or a comparable application in jurisdictions outside the United States
of America, including a marketing approval application filed or to be filed with
the EMA.
 
1.15           “Breaching Party” has the meaning as defined in Section 12.2.1.
 
1.16           “Business Day” means any weekday that is not a legal holiday in
the states of Rheinland-Pfalz and Bavaria, Germany and is not a day on which
banking institutions in such states are required by law or regulation to be
closed.
 
1.17           “Calendar Quarter” means any one of the four three-month time
periods in any calendar year commencing on January 1, April 1, July 1 and
October 1 of such year.
 
1.18           “Change of Control” means with respect to any Party (the
“Acquired Entity”) (a) any sale, exchange, transfer, or issuance to or
acquisition by one or more Third Parties of shares representing more than fifty
percent (50%) of the aggregate ordinary voting power entitled to vote for the
election of directors represented by the issued and outstanding stock of the
Acquired Entity or any Affiliate that directly or indirectly controls the
Acquired Entity (whether by sale or merger, but excluding the issuance of shares
in financing transactions), whether such sale, exchange, transfer, issuance or
acquisition is made directly or indirectly, beneficially or of record or in one
transaction or a series of related transactions; (b) a merger or consolidation
under applicable law of the Acquired Entity with a Third Party in which the
shareholders of the Acquired Entity or any Affiliate that directly or indirectly
controls the Acquired Entity immediately prior to such merger or consolidation
do not continue to hold immediately following the closing of such merger or
consolidation at least fifty percent (50%) of the aggregate ordinary voting
power entitled to vote for the election of directors represented by the issued
and outstanding stock of the entity surviving or resulting from such
consolidation; or (c) a sale or other disposition of all or substantially all of
the assets of the Acquired Entity to one (1) or more Third Parties in one
transaction or a series of related transactions.
 
1.19           “Co-Chair” has the meaning as defined in Section 2.1.1.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
3

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.20           “Co-Promotion Agreement” has the meaning as defined in Section
4.5.1.
 
1.21           “Co-Promotion Term” has the meaning as defined in Section 4.5.1.
 
1.22           “Collaboration Target” means the whole or fragments
and  [***]  of  [***] , identified by the  [***]  entry name  [***]  and
accession number  [***] , with the amino acid sequence as set out in Exhibit A.
 
1.23           “Commercialization” means the pre-launch scientific communication
and study activities conducted for a Product prior to obtaining Marketing
Approval, including early access programs, the manufacture for commercial sale,
and the marketing, promotion, advertising, selling and distribution of a Product
after Marketing Approval has been obtained, including any Phase IV trials and
risk evaluation and mitigation strategies (REMS) or equivalent obligations
imposed by any Regulatory Authority, including the FDA.  The term
“Commercialize” has a correlative meaning.
 
1.24           “Commercially Reasonable Efforts” means the carrying out of
obligations or tasks by a Party in a sustained manner using a level of efforts
in good faith consistent with the reasonable best practices of pharmaceutical
companies with comparable size and business activities of the respective Party,
and the exercise of prudent scientific and business judgment for the development
and commercialization of a pharmaceutical product having similar market
potential as a Product at a similar stage of its product life, taking into
account all relevant matters such as the prospects of or actual establishment of
the Product in the marketplace, the competitiveness of the marketplace, the
proprietary position of the Product, the regulatory status involved, the pricing
and launching strategy and the relative safety and efficacy of the
Product.  Without limiting the foregoing, Commercially Reasonable Efforts
requires, with respect to a task or obligation to be performed under this
Agreement, that the Party: (a) within a reasonable time assign responsibility
for such obligation to specific employee(s) who are held accountable for
progress and monitor such progress on an on-going basis, (b) set and
consistently seek to achieve specific, meaningful and measurable objectives for
carrying out such tasks and obligations, and (c) consistently make and implement
decisions and allocate resources designed to advance progress with respect to
such tasks or obligations.
 
1.25           “Competing Product” has the meaning as defined in Section 7.9.1.
 
1.26           “Confidential Information” has the meaning as defined in Section
10.1.
 
1.27           “Contract Manager” has the meaning as defined in Section 2.3.
 
1.28           “Control” means, with respect to a Party and any Patent,
Know-How, or other intellectual property right, that a Party owns or has a
license to such Patent, Know-How or intellectual property right and has the
ability to grant to the other Party a license or a sublicense (as applicable) to
such Patent, Know-How or intellectual property right on the terms and conditions
set forth herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant to the other Party such access, license or
sublicense.  The term “Controlled” has a correlative meaning.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
4

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
1.29           “Cost Overrun” has the meaning as defined in Section 8.2.4.
 
1.30           “Development Candidate” means a Lead Candidate which has been
designated as a Development Candidate by the JSC and approved by BI for start of
pre-clinical development pursuant to Section 3.1.5.
 
1.31           “Development Candidate Criteria” means the criteria for selecting
a Development Candidate as set forth on Exhibit N to this Agreement, as may be
modified by the Parties jointly in writing.
 
1.32           “Development Plan” means the plan for the preclinical and
clinical development of a Development Candidate as further defined in Section
3.2.1, as may be amended in accordance with this Agreement. The initial
Development Plan is part of the Initial R&D Plan (as defined in Section 1.52).
 
1.33           “Disclosing Party” has the meaning as defined in Section 10.1.
 
1.34           “Dispute” has the meaning as defined in Section 17.4.2.
 
1.35           “EMA” means the European Medicines Agency, or any successor
agency thereto.
 
1.36           “Executive Officer” means (a) in the case of Micromet,
the  [***]  of Micromet; and (b) in the case of BI, depending on the actual
status of the Product, the  [***]  responsible for  [***]  or
the  [***]  responsible for  [***] ; or, in each case, such individual’s
nominated designee with direct-reporting responsibility, who must be a member of
the Party’s senior management with appropriate decision-making authority, but
who is not a Contract Manager or a member of the JSC or any JPT.
 
1.37           “ [***] ” has the meaning as defined in Section 3.3.3.
 
1.38           “FDA” means the United States Food and Drug Administration, or
any successor agency thereto.
 
1.39           “Field” means the  [***] ,  [***] ,  [***] ,
and  [***]  of  [***]  and  [***]  and  [***] .
 
1.40           “First Commercial Sale” means the first sale to a Third Party of
a Product in a country after Marketing Approval has been obtained for such
country or, as the case may be, for part of a country such as a province.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
5

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
1.41           “FTE” means the equivalent of a total of  [***]  hours per year
of work carried out by a qualified employee of a Party in connection with the
performance of an activity under this Agreement.  In the case that any personnel
of a Party who works partially on an activity under this Agreement and partially
on other work, then the full-time equivalent to be attributed to such
individual’s work hereunder will be equal to the percentage of such individual’s
total work time that such individual spent working on such activity under this
Agreement.  FTE work will not include the work of  [***]  or  [***] .
 
1.42           “FTE Rate” means, initially, € [***]  per FTE, which amount is
fully burdened and includes without limitation, for each FTE, laboratory
supplies and equipment (excluding in each case items provided for separately
under the Research Plan or Development Plan), equipment maintenance costs,
utilities, waste removal, travel expenses, and a pro rata allocation of general
and administrative expenses.  Starting on  [***] , and on
every  [***]  thereafter during the Term, the FTE Rate
will  [***]  by  [***]  equal to the  [***]  of the previous  [***]  in
the  [***]  ( [***] ) since the last  [***] .
 
1.43           “ [***]  Competition” means and shall be deemed to  [***]  in
a  [***]  in the  [***]  with respect to a  [***]  if and for so long as
in  [***] : (a) one or more  [***]  Products (other than a  [***]  Product
authorized or sold by  [***]  or its Affiliates or by a  [***]  under
a  [***]  or any  [***]  granted by  [***]  or its Affiliate and provided in all
cases that  [***]  or its Affiliates do not have a  [***]  in
such  [***]  Product) are available for  [***] , and (b) the  [***]  of the
corresponding  [***]  in such  [***]  during the  [***]  have  [***]  by either
(i) in  [***]  at least  [***]  from the  [***]  in the  [***]  or (ii)
in  [***]  of the  [***] , at least  [***]  from the  [***]  in such  [***]
.  As used in this Agreement, the “ [***] ” of a  [***]  in a  [***]  will mean
the  [***]  of such  [***]  in such  [***]  during the  [***]  immediately
preceding the  [***]  of the first  [***]  Product in such  [***] .
 
1.44           “ [***]  Product” shall mean, with respect to a
particular  [***]  and a particular  [***] , any  [***]  product (other than
the  [***] ) that (a) is a  [***]  or  [***] ” or  [***]  to
a  [***]  and  [***]  in an  [***]  and  [***]  of  [***]  as such  [***]  and
(b) for which a  [***]  has  [***]  (based upon then-current Applicable Laws
governing  [***]  of  [***] ) whose  [***]  for  [***]  relies  [***]  (but
not  [***] ) on  [***]  generated by  [***]  or  [***] .
 
1.45           “GLP Toxicology Study” means a preclinical study performed in
accordance with good laboratory practice (GLP) (a) in which the Product is
administered to animals in order to assess its toxicity, and (b) that is
required for the Regulatory Filing of an IND and/or BLA.
 
1.46           “Governmental Authority” means any supranational, national,
federal, state, local, municipal, quasi-governmental or other authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, court or other tribunal) exercising
executive, legislative or judicial governmental powers.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
6

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.47           “IND” means an Investigational New Drug Application filed or to
be filed with the FDA, and the equivalent application in jurisdictions outside
the United States of America, including “Investigational Medicinal Product
Dossier” filed or to be filed with the national Regulatory Authorities in
Europe.
 
1.48           “Indemnification Claim Notice” has the meaning as defined in
Section 14.3.
 
1.49           “Indemnified Party” has the meaning as defined in Section 14.3.
 
1.50           “Indemnifying Party” has the meaning as defined in Section 14.3.
 
1.51           “Indemnitees” has the meaning as defined in Section 14.3.
 
1.52            “Initial R&D Plan” consists of the initial Research Plan (as
defined in Section 1.95) and the initial Development Plan (as defined in Section
1.32) as of the Effective Date and is attached as Exhibit C.
 
1.53           “JCPT” means the Joint Commercialization Project Team.
 
1.54           “JDPT” means the Joint Development Project Team.
 
1.55           “ [***]  Technology” means any Patent or Know-How (a) that is
conceived or generated  [***]  by employees, agents, or Service Providers
of  [***]  or their respective Affiliates in connection and accordance with the
research, development or Commercialization of Products under this Agreement, or
(b) that is conceived or generated  [***]  by employees, agents, or Service
Providers of  [***]  or their respective Affiliates in connection and accordance
with the research, development or Commercialization of Products under this
Agreement and to the extent  [***]  or the full  [***]  of any  [***]  or  [***]
.
 
1.56           “JPT” has the meaning as defined in Section 2.2.1.
 
1.57           “JPT Leader” has the meaning as defined in Section 2.2.1.
 
1.58           “JRPT” means the Joint Research Project Team.
 
1.59           “JSC” has the meaning as defined in Section 2.1.1.
 
1.60           “Know-How” means (a) any scientific or technical information,
results and data of any type whatsoever, in any tangible or intangible form
whatsoever, that is not in the public domain or otherwise publicly known,
including databases, practices, methods, techniques, specifications,
formulations, formulae, protein sequences, DNA sequences, knowledge, know-how,
skill, experience, test data including pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
manufacturing process and development information, results and data, and (b) any
biological, chemical, or physical materials that are not in the public domain or
otherwise available to the public; all to the extent not claimed or disclosed in
a Patent.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
7

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.61           “Lead Candidate” means a BiTE Antibody binding to the
Collaboration Target (whether or not such BiTE Antibody contains a  [***] )
which has been generated by Micromet and which is proposed by the JRPT to (a)
further characterize by  [***]  studies, and (b)  [***]  and  [***]  at BI
for  [***] .
 
1.62           “Licensed Technology” means the  [***]  Technology,  [***] 
Technology,  [***]  Technology,  [***]  rights and interest in  [***] 
Technology, any  [***]  Technology that was generated by employees, agents or
Service Providers of Micromet and that is owned solely by Micromet, any  [***] 
Technology that is acquired or licensed by  [***]  during the Term and that is
included in Licensed Technology pursuant to Section  [***] , and any  [***] 
Technology that is included in Licensed Technology pursuant to Section  [***] .
 
1.63           “Losses” has the meaning as defined in Section 14.1.
 
1.64           “Major Market” means each of the  [***] , the  [***] ,  [***]
,  [***] ,  [***] ,  [***]  and  [***] .
 
1.65           “Marketing Approval” means the approval of a BLA, and
any  [***]  and  [***]  to the extent required by Applicable Law prior to the
sale of a Product in a country.
 
1.66           “ [***]  Collaboration Expenses” means those costs and expenses
incurred by  [***]  after  [***]  directly in connection with
the  [***]  or  [***]  of a  [***]  in accordance with this Agreement
(including  [***]  work, developing  [***]  for  [***]  of  [***] ,
conducting  [***]  activities and supporting  [***]  of a  [***] , preparation
of  [***]  as well as of  [***]  with  [***]  relating to a  [***] ,
ensuring  [***]  with  [***] ,  [***]  and w [***]  and
reviewing  [***]  and  [***] ) as agreed by the Parties and pursuant to
the  [***]  or  [***]  Plan (it being understood that activities conducted prior
to  [***]  are described in the  [***] ), as follows:
 
(a)            [***]  associated with the  [***]  of
any  [***]  or  [***]  performed for  [***]  by a  [***]  in accordance with the
Research Plan and Development Plan (and for clarity are not otherwise included
as part of the  [***] ); and
 
(b)            [***] .
 
Any cost and expenses incurred by  [***]  in the  [***]  of activities under the
Research Plan or Development Plan due to  [***]  to  [***]  such activities in
accordance with  [***]  (including, by way of example,  [***]  such activities
with  [***] ) shall be  [***]  from  [***]  Collaboration Expenses.  Micromet
will consult with BI through the relevant JPT prior to  [***] .  For the
avoidance of doubt,  [***]  will not include in  [***]  the costs of
any  [***]  and not used for activities under the Research Plan or Development
Plan, subject to Section 3.1.3.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
8

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.67           “ [***]  Technology” means any Patent or Know-How conceived or
generated solely by employees, agents or Service Providers of  [***]  or its
Affiliates in connection and accordance with the research, development or
Commercialization of Products under this Agreement, but
excluding  [***]  Technology.
 
1.68           “ [***]  Collaborator” means any Third Party generating,
developing or commercializing a product containing or comprising a  [***]  alone
or in collaboration with  [***]  under a license to Patents Controlled by  [***]
, but excluding any Third Party  [***]  as a  [***]  for research, development
or Commercialization activities (including, by way of example,  [***]
,  [***]  or  [***] ).
 
1.69           “ [***]  Product” means, with respect to a particular country or
territory, a product containing or comprising a  [***]  generated, developed or
commercialized by a  [***]  alone or in collaboration with  [***]  in such
country or territory under a license to Patents Controlled by  [***] .
 
1.70           “ [***]  Technology” means any Patent or Know-How that (a) is
conceived or generated by employees, agents or Service Providers of a  [***]  or
its Affiliates, either solely or jointly with employees, agents or Service
Providers of  [***]  or its Affiliates, (b) is Controlled by  [***] , and (c)
is  [***]  for the  [***]  or  [***]  of a  [***] .
 
1.71           “ [***]  FTE Costs” means, for all  [***]  performed
by  [***]  in accordance with the  [***]  or the  [***] , as applicable, the
product of (a) the number of FTEs used by  [***]  for such research and
development activity as set forth in the  [***]  and evidenced by appropriate
means and (b) the FTE Rate as defined in Section 1.42. For the avoidance of
doubt, the activity of contract personnel will be charged as Out-of-Pocket Costs
as specified in the applicable  [***]  or  [***] .
 
1.72           “Micromet Indemnitee” has the meaning as defined in Section 14.1.
 
1.73           “ [***]  Technology” means any Patent or Know-How that (a)
is  [***]  Technology,  [***]  Technology or  [***]  Technology, (b) is owned or
otherwise Controlled by  [***]  after the Effective Date, and (c) is  [***]  for
the  [***]  or  [***]  of a  [***] .  Notwithstanding, if  [***]  is subject of
a Change in Control with a Third Party, the Patents and Know-How owned or
Controlled by such Third Party (whether such Third Party becomes the assignee of
this Agreement or if such Third Party remains an Affiliate of  [***] ), will be
automatically excluded from the definition of  [***]  Technology.
 
1.74           “Micromet Marks” means the Micromet and BiTE platform names and
logos as set forth in Exhibit M.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
9

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.75           “ [***]  Technology” means any Patent or Know-How that (a) is
licensed from a Third Party to  [***]  as of the Effective Date, and (b)
is  [***]  for the  [***]  or  [***]  of a  [***] , including the Patents
Controlled by  [***]  pursuant to the  [***] .
 
1.76           “ [***]  Technology” means any Patent or Know-How that (a) is
owned by  [***]  as of the Effective Date, and (b)
is  [***]  for  [***]  or  [***]  of a  [***] , including the Patents listed on
Exhibit D.
 
1.77           “ [***] Product” means, with respect to a  [***]  or  [***] , a
product that comprises a  [***]  and  [***]  by  [***]  to bind to a target
other than the  [***]  and further  [***]  and  [***]  in
such  [***]  or  [***]  by  [***]  or using Third Parties  [***]  (including, by
way of example,  [***] ,  [***]  or  [***] ).  For the avoidance of doubt,
a  [***]  Product shall not include any  [***] ,  [***]  or  [***]  with
a  [***] .
 
1.78           “Net Sales” means the gross amount invoiced by BI, its
Affiliates, and any of their sublicensees (each a “Selling Party”) for sales of
a Product to any Third Party (and in all cases amounts actually received to the
extent not invoiced), less any (a) normal and customary trade, cash, and
quantity discounts actually allowed, including chargebacks, compulsory rebates,
reimbursements, or similar payments granted or given to wholesalers or other
distributors, buying groups, health care insurance carriers or other
institutions; (b) amounts allowed for returned or defective product; (c)
insurance and transportation charges to the extent included in the invoiced
amount; and (d) custom duties, VAT, sales taxes or other governmental charges
paid in connection with such sales (but excluding what is commonly known as
income taxes).  Any of the deductions listed above that involved a payment by a
Selling Party will be taken as a deduction in the Calendar Quarter during which
the payment is actually made by such entity.  Net Sales shall not include any
Product provided by BI for no consideration, or for reimbursement of
manufacturing costs only, for (i) use in clinical trials, (ii) use in research
or for other non-commercial uses, or (iii) use as part of a compassionate use or
similar program.  Any amounts received on account of transfers of a Product
between Selling Parties will be excluded from the calculation of Net Sales, and
Net Sales will be calculated based on the final sale of such transferred Product
by a Selling Party to any Third Party.  If a Selling Party receives non-cash
consideration for a Product sold or otherwise transferred to a Third Party, Net
Sales for such sale or transfer will be determined based on the average of the
Net Sales prices charged to other Third Parties in respect of cash sales of such
Product during the applicable reporting period.  A sale of a Product is deemed
to occur upon invoicing.  If any discounts or other deductions are made in
connection with sales of the Product that are bundled or sold together with
other products of BI, its Affiliates or sublicensees, in no event will the
discount applied to the Product exceed the discount applied to other products of
BI, its Affiliates or sublicensees in such arrangement based upon the respective
list prices of the Product and such other products prior to applying the
discount. For the avoidance of doubt, in countries where BI Commercializes a
Product using the services of Third Party distributors (recognized agents), BI
sales to such distributors are considered sales of a Product for the purpose of
this definition.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
10

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.79           “Non-Breaching Party” has the meaning as defined in Section
12.2.1.
 
1.80           “Out-of-Pocket Costs” means costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with IAS/IFRS (or
GAAP for the U.S.)) by Micromet and/or its Affiliates, if applicable.
 
1.81           “Patent” means (a) any patent and patent application in any
country or supranational jurisdiction, and (b) any provisional, substitution,
division, continuation, continuation in part, reissue, renewal, registration,
confirmation, reexamination, extension, supplementary protection certificate and
the like, of any such patent or patent application.
 
1.82           “Patent Challenge” has the meaning as defined in Section 6.5.1.
 
1.83           “Person” means a natural person, corporation, partnership, trust,
joint venture, limited liability company, Regulatory Authority or any other
entity or organization.
 
1.84           “Phase 1 Trial” means a clinical trial of a pharmaceutical
product on healthy subjects or patients designed with the primary purpose of
determining safety, metabolism and pharmacokinetic properties and clinical
pharmacology of such product as and to the extent defined for the United States
in 21 C.F.R. § 312.21(a), or its successor regulation, or the equivalent
regulation in any other  country, including the Phase 1 part of any clinical
trial that is a combination Phase 1 Trial and Phase 2 Trial.
 
1.85           “Phase 2 Trial” means a clinical trial of a pharmaceutical
product on patients  designed to determine the safe and effective dose range in
the proposed therapeutic indication as and to the extent defined for the United
States in 21 C.F.R. § 312.21(b), or its successor regulation, or the equivalent
regulation in any other country.
 
1.86           “Phase 3 Trial” means a clinical trial of a pharmaceutical
product on patients designed to (a) establish that a drug is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the drug in the dosage range to be
prescribed; and (c) support a Marketing Approval of such drug, as and to the
extent defined for the United States in 21 C.F.R. § 312.21(c), or its successor
regulation, or the equivalent regulation  in any other country.
 
1.87           “Pivotal Trial” means (a) a Phase 3 Trial, or (b) a Phase 2
Trial, or a combination Phase 2 Trial and Phase 3 Trial for which the relevant
Regulatory Authority has determined that the data generated in such trial could
be sufficient, depending on its outcome, to support a Marketing Approval for
such pharmaceutical product.
 
1.88           “Product” means any product or product candidate comprising a
BiTE Antibody binding to the Collaboration Target that is generated and/or
developed pursuant to this Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
11

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.89           “Program Transfer” has the meaning as defined in Section 13.1.
 
1.90           “Receiving Party” has the meaning as defined in Section 10.1.
 
1.91           “Recovery” has the meaning as defined in Section 6.4.2(d).
 
1.92           “Regulatory Authority” means, in a particular country or
jurisdiction, any Governmental Authority involved in granting approval to market
or sell a Product, including any pricing and reimbursement approvals, in such
country or jurisdiction, including the FDA, the EMA, and any Governmental
Authority equivalent to and performing some or all of the functions the FDA or
EMA in the applicable jurisdiction.
 
1.93           “Regulatory Exclusivity” means any exclusive marketing rights or
data exclusivity rights conferred by any Regulatory Authority with respect to
the Product other than a Patent right in the Territory.
 
1.94           “Regulatory Filing” means any submission or application made with
a Regulatory Authority, including any IND or BLA, that has been accepted for
filing pursuant to the procedures of such authority.
 
1.95           “Research Plan” means the plan for the generation and
identification of Development Candidate(s) as further defined in Section 3.1.1,
as may be amended in accordance with Section 3.1.2. The initial Research Plan is
part of the Initial R&D Plan (as defined in Section 1.52).
 
1.96           “ROW Territory” means all countries in the Territory other than
the U.S.
 
1.97           “Sales Participation Payment” has the meaning as defined in
Section 8.4.3, as may be  [***]  in accordance with Section 8.4.4, 8.4.5 or
Exhibit G.
 
1.98           “Sales Participation Term” meaning as defined in Section 8.4.3.
 
1.99           “Service Provider” has the meaning as defined in Section 3.6.
 
1.100         “Term” has the meaning as defined in Section 12.1.
 
1.101         “Territory” means all countries of the world.
 
1.102         “Third Party” means any entity other than Micromet, BI or their
respective Affiliates.
 
1.103         “Third Party Claim” has the meaning as defined in Section 14.1.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
12

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.104         “ [***] ” means any of the pre-existing agreements of  [***]  as
of the Effective Date listed in Exhibit E.
 
1.105         “U.S.” means the fifty (50) states of the United States of
America, any new states added after the Effective Date, and the District of
Columbia.
 
1.106         “ [***]  Date” means the then-current date of expected  [***]  for
a Product in the  [***]  in the  [***]  as determined in accordance with
then-current  [***] .
 
1.107         “U.S. Commercialization Plan” means a comprehensive plan for the
strategy for the commercial launch of the Product in the U.S. that describes the
pre-launch, launch and subsequent Commercialization activities for the Product
(including, if available, advertising, education, planning, marketing, sales
force training and allocation, distribution, pricing, and reimbursement), with
the Parties  [***]  in the  [***]  of the  [***]  in the U.S.
 
1.108         “Valid Claim” means (a) an  [***]  of an  [***]  that has not (i)
expired or been canceled, (ii) been declared invalid by a decision of a court or
other appropriate body of competent jurisdiction, from which no appeal is or can
be taken, (iii) been admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (iv) been abandoned or disclaimed; and (b) a claim
included in a  [***]  that is  [***]  and that has not been (i) canceled, (ii)
withdrawn from consideration, (iii) finally determined to be unallowable by the
applicable Governmental Authority (from which no appeal is or can be taken), or
(iv) abandoned or disclaimed; provided, however, that if a claim of a patent
application has been pending for more than  [***]  ( [***] )  [***]  from the
filing date of such patent application in the applicable country within the
Territory, such claim will not constitute a Valid Claim for the purposes of this
Agreement unless and until a Patent issues with such claim.
 
2.
Collaboration Governance

 
2.1          Joint Steering Committee.
 
2.1.1       Establishment of Joint Steering Committee.  The Parties will
establish a joint steering committee (the “JSC”) within thirty (30) days of the
Effective Date, to oversee the research, development and Commercialization of
the Product(s) and the activities to be performed by the JPTs under this
Agreement.  The JSC will be in place until (i) the expiration of the  [***] , or
(ii) the  [***]  of the  [***]  in the first  [***] , whichever is longer.  The
Parties anticipate that the JSC will manage the collaboration in a cooperative
and transparent manner, in accordance with the principles and procedures
described in this Agreement.  Each Party will appoint three (3) employees with
senior level and decision making authority and expertise to serve as their
representatives on the JSC.  From time to time, on written notice to the other
Party, Micromet and BI each may substitute any of its representatives on the
JSC.  Each Party will designate one of its members of the JSC as the
“Co-Chair.”  Subject to the provisions of this Section 2, the JSC will establish
its own procedural rules for its operation.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
13

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
2.1.2      Tasks of the JSC.  The JSC will have the power only to:
 
(a)            review, amend and govern the overall strategies for research,
development, regulatory activities, and Commercialization for the Product(s);
 
(b)            nominate Lead Candidates as proposed by the JRPT;
 
(c)            amend the Development Candidate Criteria (including the various
data sets upon which such criteria will be based), and recommend the actual
selection of a Development Candidate;
 
(d)            oversee the conduct of the development, manufacture and
Commercialization of the Products under this Agreement;
 
(e)            monitor the activities and performance of the JPTs;
 
(f)            review and approve in writing any updates or amendments to the
Research Plan, Development Plan, and U.S. Commercialization Plan, including the
budget for  [***]  Collaboration Expenses;
 
(g)            monitor the progress of and coordinate the activities undertaken
pursuant to the Research Plan, Development Plan, and US. Commercialization Plan;
 
(h)            oversee the progress of the key Commercialization activities as
outlined in BI’s ROW Commercialization Plan; and
 
(i)            take such other actions as are expressly delegated to the JSC in
this Agreement.  The JSC will not have any power to amend this Agreement and
will have only such powers as are specifically delegated to it under this
Agreement.
 
2.1.3       JSC Meetings.  The JSC will meet twice every calendar year, unless
otherwise agreed by the Parties.  Meetings may be held in person or by means of
telecommunication (telephone, video, or web conferences); provided, however,
that at least one meeting per year will be held in person.  The JSC may meet
more frequently by agreement of the Co-Chairs.  The Co-Chair of a Party,
alternating with the Co-Chair of the other Party, will be responsible for
organizing the meetings of the JSC and for distributing the agenda of the
meetings.  The organizing Co-Chair will include on the agenda any item within
the scope of the responsibility of the JSC that is requested to be included by
any member of the JSC, and will distribute the agenda to the JSC no less than
two (2) weeks before the meeting. Any materials or presentations to be used in a
JSC meeting will be distributed reasonably in advance of the meeting.  Each
Party may, in its discretion, invite non-voting employees, consultants or
advisors (which consultants and advisors will be under an obligation of
confidentiality no less stringent than the terms set forth in Section 10) to
attend any meeting of the JSC.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
14

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
2.1.4       Meeting Minutes.  The Co-Chair who organized the JSC meeting (or his
or her designee) will aim to prepare the meeting minutes within fifteen (15)
Business Days after each meeting, and will send it to all members of the JSC for
review and approval.  Minutes will be deemed approved unless any member of the
JSC objects to the accuracy of such minutes by providing written notice to the
other members of the JSC within fifteen (15) Business Days of receipt of the
minutes.  In the event of any such objection that is not resolved by mutual
agreement of the Co-Chairs, such minutes will be amended to reflect such
unresolved objection.
 
2.1.5       Decision Making.
 
(a)            The JSC will take action on matters within its power by unanimous
consent of the members of the JSC, with each Party having a single vote,
irrespective of the number of JSC members in attendance at a meeting, or by a
written resolution signed by the Co-Chairs.
 
(b)            If the JSC is unable to reach unanimous consent on a particular
matter relating to either (i) the desired response to a  [***] , as described in
Section 8.2.4 or (ii) any  [***]  to be performed by  [***]  that would be
adversely affected by the  [***]  caused by the  [***]  described in Section
2.1.5(c) below, in each case within  [***]  ( [***] )  [***]  after the matter
has been submitted to the JSC for resolution, then the Co-Chair
representing  [***]  will have the authority to  [***]  a  [***]  on the matter
in lieu of  [***]  of the  [***] .
 
(c)            If the JSC is unable to reach unanimous consent on a particular
matter, then the matter will be escalated, by written notice, to the respective
Executive Officers of each Party. The Executive Officers of each Party (or their
respective designees) will meet at least once in person to discuss such matter,
if not otherwise agreed on, and use their good faith efforts to resolve the
unresolved matter within  [***]  ( [***] )  [***]  after the matter has been
escalated by written notice to the Executive Officers.  If the Executive
Officers (or their designees) cannot reach agreement on how to resolve such
matter within the  [***]  ( [***] )  [***]  time period, then (i) for matters
relating to the  [***]  of a  [***] , to the  [***]  of  [***]  in support of
an  [***]  for a  [***] , to  [***]  to  [***]  an  [***]  for a  [***] ,
to  [***]  by  [***] , or to the  [***]  or  [***]  of
a  [***]  following  [***] , the Executive Officer of  [***]  (or the designee)
will have the authority to  [***]  a  [***]   [***]  on the matter in lieu of
the  [***]  of the  [***] , and (ii) for matters relating to  [***]  performed
by  [***] , but not related to  [***] , the Executive Officer of  [***]  (or the
designee) will have the authority to make a  [***]  on the matter in lieu of
the  [***]  of the  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
15

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
(d)            Notwithstanding the terms of Section 2.1.5(c), the Executive
Officer of  [***]  will not have the authority to make a  [***]  that would
(i)  [***]  the  [***] , (ii)  [***]  the  [***]  of  [***]  of  [***] ,
or  [***]  or  [***]  obligations under the  [***]  (except for the right to
request additional research activities in accordance with Section 3.1.2),
or  [***]  in a manner inconsistent with the  [***]  of  [***]  set forth in
Sections 3.1.3, 3.2.3 or 4, as applicable, or
(iii)  [***]  any  [***]  or  [***]  or amendment thereto during the  [***]  (
[***] )  [***]  following the  [***]  that materially  [***]  the  [***]  of
the  [***]  or  [***]  from that described in the  [***]  attached as [***]
. Notwithstanding the terms of Section 2.1.5(c), the Executive Officer
of  [***]  will not have the authority
to  [***]  the  [***]  of  [***]  of  [***] , or  [***]  or  [***]  obligations
under the  [***]  or  [***]  in a manner inconsistent with
the  [***]  of  [***]  set forth in Sections 3.1.3, 3.2.3 or 4, as applicable.
 
(e)            Notwithstanding the terms of Sections 2.1.5(b), (c) and (d)
above, if the matter concerns a dispute regarding the interpretation of this
Agreement, the performance or alleged nonperformance of a Party’s obligations
under this Agreement, or any other alleged breach of this Agreement, such matter
will be resolved in accordance with the terms of Section 17.4.  The JSC and
Project Teams shall each perform its responsibilities and make decisions
(including any decisions made by an Executive Officer of a Party pursuant to
Section 2.1.5)  under this Agreement based on the principles of prompt and
diligent development and Commercialization of Product in the Territory
consistent with Commercially Reasonable Efforts.
 
2.2          Joint Project Teams.
 
2.2.1       Establishment of Joint Project Teams.  The Parties will establish a
number of joint project teams (each, a “Joint Project Team” or “JPT”) to oversee
the research, development and Commercialization of Products hereunder: the Joint
Research Project Team (“JRPT”), Joint Development Project Team (“JDPT”) and
Joint Commercialization Project Team (“JCPT”).  Additional information regarding
each of the JPTs is set forth in Exhibit B.  Each Party will designate two (2)
of its members on a particular JPT as the core members thereof and will
designate one of its core members as the “JPT Leader.”  The JPT Leaders will be
the primary points of contact for the other Party for all matters relating to
the activities overseen by the applicable JPT.  From time to time, on written
notice to the other Party, Micromet and BI each may substitute any of its
representatives on a JPT.  Upon dissolution of the JSC in accordance with
Sections 2.1.1, 4.5.3 (Change of Control) or 13.6 (a) (Material Breach) the JPTs
will automatically be disbanded.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
16

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
2.2.2       Formation and Tasks of the JPTs.  The Parties will establish each
JPT described in Exhibit B at the time indicated therein.  Each JPT will have
only such powers as are specifically delegated to it by the JSC or the terms of
this Agreement, including Exhibit B.  No JPT will have any power to amend this
Agreement or to make decisions assigned to the JSC.
 
2.2.3       JPT Meetings.  Each JPT will meet in plenum or in subgroups as often
as required for the expeditious performance of the Research Plan, Development
Plan or U.S. Commercialization Plan.  Meetings may be held in person or by means
of telecommunication (telephone, video, or web conferences) in the frequency
according to Exhibit B; provided, however, that at least two meetings per year
will be held in person.  The JPT Leaders will be responsible for establishing
the meeting schedule, and will alternate in organizing the meetings of the
applicable JPT. The JPT Leader organizing a JPT meeting will be responsible for
distributing the agenda of the meeting.  The organizing JPT Leader will include
on the agenda any item within the scope of the responsibility of the applicable
JPT that is requested to be included by any member of such JPT, and will aim to
distribute the agenda to such JPT no less than one (1) week before the meeting.
Each Party may, in its discretion, invite non-voting employees, consultants or
advisors (which consultants and advisors will be under an obligation of
confidentiality no less stringent than the terms set forth in Section 10) to
attend any meeting of a JPT.
 
2.2.4       Meeting Minutes.  The JPT Leader who organized a JPT meeting (or his
or her designee) will aim to prepare the meeting minutes within fifteen (15)
Business Days after each meeting, and will send it to all members of the
applicable JPT for review and approval.  Minutes will be deemed approved unless
any member of such JPT objects to the accuracy of such minutes by providing
written notice to the other members of such JPT within fifteen (15) Business
Days of receipt of the minutes.  In the event of any such objection that is not
resolved by mutual agreement of the applicable JPT Leaders, such minutes will be
amended to reflect such unresolved objection.
 
2.2.5       Activities; Reports. Each JPT will serve as the forum for the
Parties to update each other regarding ongoing research, development or
Commercialization activities, as applicable.  Each Party will provide the
relevant JPT with reports describing the results of such Party’s activities
completed pursuant to each work package in the Research Plan and Development
Plan (except that, with respect to  [***]  Activities performed by BI, only
summary reports will be provided).  Each JPT shall review the plans, data,
results and reports, in reasonable detail and summary, generated since the
previous meeting and shall discuss future work packages and potential amendments
of the respective plan.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
17

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
2.2.6       Decision Making.  Each JPT will agree on proposals and
recommendations to the JSC on all matters within the responsibility of such JPT
by unanimous consent, with each Party having a single vote, irrespective of the
number of JPT members in attendance at a meeting, or by a written resolution
signed by the applicable JPT Leaders.  All proposals and recommendations of a
JPT will be submitted for approval by the JSC.  If a JPT is unable to reach
unanimous consent on a particular matter, such matter will be submitted to the
JSC for resolution in accordance with Section 2.1.5.
 
2.3          Contract Managers.  Each of the Parties will appoint a single
individual to monitor and facilitate the performance of this Agreement (each a
“Contract Manager”).  Each Party may change its designated Contract Manager from
time to time upon written notice to the other Party.  The Contract Managers will
serve as the initial point of contact with respect to any contractual matters
between the Parties relating to this Agreement, including any disputes.
 
3.
Product Research and Development

 
3.1          Research Plan.
 
3.1.1       Scope.  The Research Plan will be designed to produce BiTE
Antibodies that fulfill the required Development Candidate Criteria for
selection of at least one (1) such BiTE Antibody as a Development
Candidate.  The Research Plan will include (i) a budget of  [***]  Collaboration
Expenses to be incurred pursuant to the Research Plan specified in the activity
list on a quarterly and overall basis, (ii) a summary of work packages listing
the activities of each Party, and (iii) a project overview relating to timelines
as a Gantt-chart.  The Research Plan will set specific objectives and timelines
for carrying out the activities described therein. The Parties agree that the
BiTE Antibodies to be developed under this Agreement may be based on Micromet’s
new  [***]  and  [***]  Version  [***] , as well as
BI’s  [***]  or  [***]  under this Agreement.
 
3.1.2       Initial Research Plan.  The initial Research Plan for the initial
Product covering the period from the Effective Date through the  [***]  of
the  [***]  is part of the Initial R&D Plan.  The Initial R&D Plan, and any
amendments thereto, will be divided into pre-defined work packages.  The Initial
R&D Plan as agreed by the Parties is based on the  [***]  for development of a
Product with a  [***]  including  [***]  of such Product with a  [***]  in
an  [***] .  Prior to the Effective Date both Parties
have  [***]  other  [***]  for  [***]  including a  [***]  to  [***]  and/or a
Product  [***]  a  [***] .  In the Initial R&D Plan certain decision points are
included at which the respective JPT shall decide on the above
mentioned  [***]  and may eventually propose amendments of the then-current
Research Plan or Development Plan to the JSC for approval.  During the
performance of the Research Plan, the JRPT will periodically review and propose
amendments to the Research Plan, for approval by the JSC, to reflect the
progress achieved and the further development activities to be undertaken by the
Parties in the research of potential Product candidates, but not less than once
every year in conjunction with the required resources and program review
cycle.  In addition, BI may request that Micromet perform additional research
activities that BI believes are  [***]  in support of  [***]  for the Product,
and Micromet will use reasonable efforts to perform such activities under the
Research Plan subject to the availability of resources to perform such
activities and the terms of Section 3.3.  The Parties agree that, as of the
Effective Date, the Initial R&D Plan includes the  [***]  that the Parties
anticipate will be necessary for the  [***]  of a  [***] .  Nevertheless, each
Party acknowledges and agrees that the research program described in the Initial
R&D Plan is subject to various technical and scientific risks, and that neither
Party guarantees that any  [***]  will result from the performance of such
program.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
18

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
3.1.3       Allocation of Responsibilities; Performance.  Under the Research
Plan, Micromet will be primarily responsible for conducting the generation and
optimization of BiTE Antibodies binding to the Collaboration Target, as well as
certain  [***]  activities and manufacture of certain  [***] .  Each Party will
perform the work packages set forth in the Research Plan.  In each JRPT meeting
the data and results generated since the previous meeting will be reviewed and
discussed.  Based on the data and results, the JRPT will mutually agree whether
the planned work packages of the Research Plan require amendment, to be proposed
to the JSC.  If the JSC decides to cancel certain work packages set forth in the
Research Plan to be conducted by Micromet less than  [***]  ( [***]
)  [***]  before the planned start of the respective work packages, then to the
extent Micromet is not able to  [***]  the applicable  [***]
,  [***]  Collaboration Expenses will be deemed to include
the  [***]  associated with  [***]  (excluding however any  [***]  at Micromet
only providing support for  [***] ) for a period of up to  [***]  ( [***]
)  [***]  following such cancellation.
 
3.1.4       Lead Candidate Nomination.  Prior to or following completion of the
relevant activities described in the Research Plan and the JRPT’s good faith
determination that it has identified one or more suitable potential Lead
Candidates, then the JRPT will promptly propose to the JSC BiTE Antibodies
generated within the scope of the Research Plan for the JSC’s review and
nomination of one or more Lead Candidates.  Within thirty (30) days after
submission by the JRPT of the potential Lead Candidates, the JSC will formally
decide on the nomination of one or more of such BiTE Antibodies as Lead
Candidate(s) and will propose these Lead Candidates to  [***] . If the JSC does
not approve any of the proposed Lead Candidates as Lead Candidates
or  [***]  within thirty (30) days, the JSC or  [***]  will, within thirty (30)
days, specify additional research activities for the generation or selection of
more desirable BiTE Antibodies and the Parties will amend the Research Plan to
reflect any such activities.  Thereafter, the Parties will use Commercially
Reasonable Efforts to conduct such activities, subject to the terms of Section
3.3.3 below. Following such nomination, the Parties will perform the applicable
activities set forth in the Research Plan with respect to such Lead
Candidate(s).  
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
19

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
3.1.5       Development Candidate Selection.  Prior to or following completion
of the relevant activities in the Research Plan and the JRPT’s determination
that it has identified one or more suitable potential Development Candidates,
the JRPT will promptly propose to the JSC one or more Lead Candidates for the
JSC’s review and selection of at least one Development Candidate. Within thirty
(30) days after submission by the JRPT of the potential Development
Candidate(s), the JSC (subject to  [***]   [***]  under Section  [***] ) will
formally recommend one or more of such potential Development Candidate(s)
to  [***]  for start of pre-clinical development and further development as a
Product.  [***]  shall decide upon the selection of the proposed Development
Candidate in accordance with  [***] , however no later than sixty (60) days
after the JSC recommendation.  If the JSC does not recommend a Development
Candidate to  [***]  for start of pre-clinical development or if  [***]  does
not approve such start of pre-clinical development within the applicable
timeframes described above, then the JSC or  [***] , as applicable, will
undertake one of the other decisions described in this Section 3.1.5.  If at
least one of the proposed Development Candidates  [***] , then the JSC will be
obligated to recommend, and  [***]  will be obligated to approve, a BiTE
Antibody as the Development Candidate, such BiTE Antibody not necessarily to be
the above mentioned Development Candidate  [***] .  If none of the proposed
Development Candidates  [***] , then the JSC will, within thirty (30) days after
the submission of such proposed Development Candidate(s) to the JSC, either (a)
formally recommend one of such proposed Development Candidates as a Development
Candidate anyway to  [***]  for start of pre-clinical development, or (b) not
approve any of the proposed Development Candidates as the Development Candidate,
in which case the JSC shall, within thirty (30) days after its meeting, specify
additional research and development activities for the generation or selection
of more desirable BiTE Antibodies and the Parties will amend the Research Plan
to reflect any such activities (thereafter, the Parties will use Commercially
Reasonable Efforts to conduct such activities, subject to the terms of Section
3.3.3 below).  If  [***]  does not approve any of the Development Candidates
recommended by the JSC as the Development Candidate, then either
(i)  [***]  will, within thirty (30) days after  [***] , specify additional
research and development activities for the generation or selection of more
desirable BiTE Antibodies and the Parties will amend the Research Plan to
reflect any such activities (thereafter, the Parties will use Commercially
Reasonable Efforts to conduct such activities, subject to the terms of Section
3.3.3 below), or (ii) if no such activities are specified by  [***]  within
thirty (30) days after the respective decision, then  [***]  will have the right
to terminate this Agreement pursuant to Section 12.4.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
20

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
3.2          Development Plan.
 
3.2.1       Scope.  The Development Plan will be designed to accomplish the
filing of the first IND for a Product, and the filing of BLAs and the receipt of
Marketing Approval for a Product in the Major Markets.  The Development Plan
will include (i) a budget of  [***]  Collaboration Expenses to be incurred
pursuant to the Development Plan specified in the activity list on a quarterly
and overall basis (for so long as Micromet is conducting work packages under
such Development Plan), (ii) a summary of work packages listing the activities
of each Party, and (iii) a project overview specifying the planned timelines as
a Gantt-chart. The Development Plan will set specific objectives and timelines
for carrying out development activities sufficient in scope and quality to
progress the development of a Product towards Marketing Approval within
timelines and using standards customary in the biopharmaceutical industry for
Products at a similar stage of development and with similar market potential.
 
3.2.2       Initial Development Plan.  The initial Development Plan for the
initial Product covering the period from  [***]  of the  [***]  through the
first  [***]  of an  [***]  is part of the Initial R&D Plan.  The Initial R&D
Plan, and any amendments thereto, will be divided into work packages.  The JDPT
will periodically review and propose amendments to the Development Plan, for
approval by the JSC, to reflect the progress achieved and the further
development activities to be undertaken by the Parties in the development of a
Product, but not less than once every year.  Notwithstanding the foregoing, the
Parties agree that, as of the Effective Date, the Initial R&D Plan includes
the  [***]  that the Parties  [***]  will be necessary for
the  [***]  and  [***]  of the  [***]  for an  [***]  for a  [***] .
Nevertheless, each Party acknowledges and agrees that the development program
described in the Initial R&D Plan and following amendments thereto is subject to
various technical and scientific risks, and that neither Party guarantees that
any  [***]  of an  [***]  for a  [***] , any filing of  [***]  or
the  [***]  of  [***]  for a  [***]  will result from the performance of such
program.
 
3.2.3       Allocation of Responsibilities.  Each Development Plan will reflect
the following allocation of responsibilities:
 
(a)             [***] ;  [***] . Micromet will be primarily responsible for
conducting  [***] testing in  [***]  for Products.  Micromet will be responsible
for the development of  [***]  for use with each Product and the performance
of  [***]  during  [***]  testing.  Upon transfer of these  [***]  to BI, BI
will be responsible for conducting  [***]  during  [***]  in  [***]  and  [***]
.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
21

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
(b)             [***]  and  [***] .
 
(i)           BI or its designee will be responsible for  [***]  and  [***] ,
further  [***]  and the  [***]  of any  [***]  used in
the  [***]  for  [***]  or  [***]  use, and the  [***]  and  [***]  of
the  [***]  for  [***] ,  [***] , and  [***]  throughout the world.  In
addition, BI may conduct certain  [***]  as deemed necessary by BI.
 
(ii)           BI will be responsible for contracting with any Third Party
Service Provider, if used, for the  [***]  of  [***]  for use under this
Agreement (including any  [***]  activities).  If BI proposes to use any such
Service Provider, BI will inform Micromet through the JDPT and JSC regarding the
selection and qualification of the  [***] .
 
(iii)           If BI will  [***]  and  [***]  to Micromet for the performance
of  [***] , if any, the Parties will  [***]  a  [***]  describing the  [***]  of
each Party relating to  [***]  and  [***]  of the  [***] , which agreement
hereby is incorporated in and made part of this Agreement by reference.
 
(c)             [***] .  After completion of the activities set forth in the
Development Plan that are reasonably required for the initiation of  [***]  of
the  [***] ,  [***]  will use Commercially Reasonable Efforts to initiate such
studies according to the Development Plan.
 
(d)            Clinical Development.   [***]  will draft, in collaboration
with  [***] , the clinical protocols for trials using the Product, for review by
the JDPT and approval by the JSC.  The Parties will collaborate with respect to
any  [***]  and associated  [***] .  BI will be responsible for the Regulatory
Filing of INDs for Products and the performance of all clinical trials of
Products.  BI will provide the JDPT with summaries of clinical trial data,
updates regarding the monitoring of the trials, and reports regarding the review
and assessment of safety and efficacy data.  Micromet may, at their cost and
discretion, attend the meetings with the data review committee and the drug
safety monitoring board for the various clinical trials.
 
(e)            IND Filing.  After completion of the activities set forth in
the  [***] , the JDPT will propose the Regulatory Filing of INDs for Products to
the JSC for review and confirmation (subject, in any case, to each Party’s
internal processes regarding the approval of such Regulatory Filings).  The JSC
(subject to  [***]  right under Section  [***] ) will recommend to  [***]  an
IND for a Product to be filed in a Major Market.   [***]  shall decide upon the
IND filing in accordance with  [***] , however no later than sixty (60) days
after the JSC confirmation.  If the JSC does not recommend such a Regulatory
Filing for an IND to  [***] , then within thirty (30) days of such
determination, the JSC shall specify additional pre-clinical activities for the
generation of such regulatory package, in which case the Parties will amend the
Development Plan to reflect any such activities. If  [***]  does not approve the
Regulatory Filing recommended by the JSC, then either (i)  [***]  will, within
sixty (60) days, specify additional pre-clinical activities for the generation
of such regulatory package, in which case the Parties will amend the Development
Plan to reflect any such activities, or (ii)  [***]  will have the right to
terminate this Agreement pursuant to Section 12.4.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
22

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
3.3          Research and Development Expenses.
 
3.3.1       Prior to  [***] .   [***]  will  [***]  and  [***]  incurred in the
performance of the work packages outlined in the then-current Research Plan and
then-current Development Plan up to and including the  [***]  of the  [***]  for
a  [***] , subject to Section 3.3.3 below.
 
3.3.2       Following  [***] .  After the  [***]  of the  [***]  for a  [***]
,  [***]  will bear all costs incurred by  [***]  in the performance of work
packages under the Development Plan.  The  [***]  for any  [***]  incurred
by  [***]  pursuant to the Development Plan is described in Section 8.2.
 
3.3.3       Reimbursement of  [***] . Notwithstanding anything to the contrary
in this Agreement, if the total  [***]  incurred by Micromet
hereunder  [***]  equivalent to the  [***]  of (i)  [***]  for  [***]  and
(ii)  [***]  of  [***]  (€ [***] ) (such amount, the “ [***] ”), then the amount
of  [***]  will be  [***]  in accordance with the terms of Section 8.2.
 
3.4          Diligence.
 
3.4.1       By Micromet.  Micromet will use Commercially Reasonable Efforts to
generate BiTE Antibodies binding to the Collaboration Target and to perform the
activities assigned to it in the Research Plan and Development Plan.  All
efforts of Micromet’s Affiliates and Micromet’s Service Providers will be
considered efforts of Micromet for the purpose of determining Micromet’s
compliance with its obligations under this Section 3.4.1.
 
3.4.2       By BI.  BI will use Commercially Reasonable Efforts to develop at
least one (1) Development Candidate selected pursuant to this Agreement
(including, without limitation, by funding the development program for such
Development Candidate) as a Product, to perform the activities assigned to it in
the Research Plan and Development Plan, and to obtain Marketing Approval for at
least one (1) Product in at least one indication in each Major Market.  All
efforts of BI’s Affiliates and sublicensees, and their respective Service
Providers, will be considered efforts of BI for the purpose of determining BI’s
compliance with its obligations under this Section 3.4.2.
 
3.5          Reports.  The JPTs will provide regular reports to the JSC
detailing the Parties’ research and development activities under the Research
Plan or Development Plan, as applicable, and the results of such activities.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
23

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
3.6           Use of Service Providers.  Each Party may perform any of its
obligations under the Research Plan or Development Plan through Third Party
service providers such as contract research organizations, consultants or other
independent contractors (each a “Service Provider”).  The Party engaging a
Service Provider will be responsible for conducting such qualification audits as
may be required under GxP regulations prior to the engagement of such Service
Provider.  Each Party will inform the other Party of the identity of, and the
nature of services provided by the Service Providers used by such Party.  The
Party using a Service Provider will remain responsible to the other Party for
the work performed by the Service Provider.  Each Party will ensure that such
Service Providers are bound in writing by obligations of confidentiality and
non-use regarding Confidential Information that are substantially the same as or
more stringent than those undertaken by the Parties pursuant to Section 10
hereof, the provisions on intellectual property ownership hereunder and that the
agreement with such Service Providers contains customary terms providing for the
assignment to such Party of all intellectual property developed in the course of
performing the services for such Party.
 
4.
Commercialization

 
4.1          Commercialization in the Territory.  Subject to Micromet’s U.S.
co-promotion rights described below, BI will be responsible at its costs for all
aspects of the Commercialization of Products in the Field in the Territory,
including (a) marketing and promotion; (b) booking sales and distribution and
performance of related services; (c) handling all aspects of order processing,
invoicing and collection, inventory and receivables; (d) providing customer
support, including handling medical queries, and performing other related
functions; and (e) ensuring that its practices and procedures comply with
Applicable Laws relating to the Commercialization of the Product in the Field
and the Territory.
 
4.1.1       Co-Promotion in U.S.  BI and Micromet will have the rights and
responsibilities for co-promoting the Products in the U.S. in the Field in
accordance with this Agreement and the U.S. Commercialization Plan, as provided
in this Section 4; provided, however, that, during the Co-Promotion Term, the
terms of the Co-Promotion Agreement will apply to the Parties’ co-promotion of
the Product in the U.S.   [***]  will be responsible for supporting the sales
functions of  [***]  (including, without limitation, by providing Product
samples, if any, promotional materials, sales force training, and the
like).   [***]  will bear  [***]  costs related to the Commercialization of
Products in the U.S., except that  [***]  will bear  [***]  incurred in
connection with its activities according to the U.S. Commercialization Plan,
including its  [***]  of  [***]  in the U.S. under the Co-Promotion Agreement.
 
4.1.2       Ex-U.S. Commercialization.  BI will be solely responsible for and
bear all costs and expenses associated with the Commercialization of Products
outside the U.S.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
24

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
4.2          Commercialization Plans.
 
4.2.1       For the U.S.  BI will provide Micromet with an initial overview of
estimated Commercialization activities in the U.S., containing such information
as reasonably necessary for Micromet to evaluate whether to opt out of its
co-promotion right pursuant to Section 4.5.2 (including, by way of example,
information regarding the target markets, anticipated detailing efforts and
allocations, etc.), at least  [***]  ( [***] )  [***]  prior to the then-current
date of expected Marketing Approval for a Product in the U.S.  After Micromet
has indicated to BI that it does not want to opt-out of the co-promotion in U.S.
according to Section 4.5.2, the Parties will enter into good faith negotiations
on the Co-Promotion Agreement drafted by BI according to Section 4.5.1.  After
execution of the Co-Promotion Agreement BI will provide a more detailed U.S.
Commercialization Plan, which will be further discussed by the JCPT and approved
by the JSC sufficiently prior to the U.S. Approval Date.  Such detailed U.S.
Commercialization Plan will contain such information as the JSC believes
necessary for the successful commercial launch of such Product in the U.S. in
the Field in each of the applicable indications and will generally conform to
the level of detail utilized by the Parties in preparation of their own product
commercialization plans.  The U.S. Commercialization Plan will be deemed
Confidential Information of both Parties, and each Party will use such U.S.
Commercialization Plan only to the extent necessary to carry out its
Commercialization activities for the Product.  From time to time as reasonably
necessary, the JSC will update the U.S. Commercialization Plan (it being
understood that BI will be primarily responsible for generating such draft
updates for review and approval by the JSC).
 
4.2.2       For the ROW Territory. With respect to the countries in the ROW
Territory where BI, directly or indirectly, Commercializes the Product, BI will
provide to the JSC for review, but not approval, a summary plan that describes
the launch and subsequent Commercialization activities for the Product (the “ROW
Commercialization Plan”), and any significant amendments or updates thereto.
 
4.2.3       Manufacturing.   [***]  or its designee will be responsible for the
manufacturing of any Product for commercial use, and the manufacturing and fill
& finish of the Product for commercial supply throughout the
world.  If  [***]  is co [***] . and  [***]  are used, then (a) the Parties will
cooperate through the JCPT to manage the supply of  [***]  and related
distribution issues with respect to the U.S., and (b) the Parties
will  [***]  describing the  [***]  of each Party relating
to  [***]  and  [***]  of the  [***] , which agreement hereby is incorporated in
and made part of this Agreement by reference.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
25

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
4.3           Diligence in Commercialization.  BI will use Commercially
Reasonable Efforts to Commercialize at least one (1) Product in each Major
Market and in the following countries:   [***] and  [***]  (it being understood
that, during the Co-Promotion Term, promotion in the U.S. will be conducted
jointly with Micromet, as described in Section 4.1.1).  All efforts of BI’s
Affiliates and sublicensees, and their respective Service Providers, will be
considered efforts of BI for the purpose of determining BI’s compliance with its
obligations under this Section 4.3.
 
4.4          Branding, Trademarks, Trade Dress, and Logos.
 
4.4.1       Product Marks.  BI will solely own, and will be solely responsible
for selecting, the trademark used to identify any Product that will be
Commercialized in the Territory pursuant to this Agreement.  BI will oversee the
filing, prosecution and maintenance of all trademark registrations for a Product
in the Territory, and BI will be responsible for the payment of any and all
costs relating to such filing, prosecution, and maintenance.  Except as
described in Section 4.4.2, BI will have sole responsibility for, and will be
the sole owner of, all trade dress, logos, slogans, and designs used on and in
connection with any Product that will be Commercialized in the Territory
pursuant to this Agreement.
 
4.4.2       Micromet Marks.  To the extent allowable by Applicable Law, (i)
Product packaging, promotional materials and Product labeling for use in the
U.S. and (ii) certain promotional materials for the Product for use in the ROW
Territory will carry, in an appropriate location, the Micromet Marks, subject to
BI’s reasonable approval of the size, position and location thereof.  BI
acknowledges Micromet's exclusive ownership of the Micromet Marks and agrees not
to take any action inconsistent with such ownership.  BI will not use any
Micromet Marks in a way that would adversely affect its value or use any
trademark confusingly similar to any Micromet Marks in connection with any
products (including the Product).  For the avoidance of doubt, the use of the
pre-fix “BI” and of the term “micro”, either alone or as a word fragment, shall
not be deemed to be confusingly similar to any Micromet Marks. BI will comply
with reasonable trademark usage guidelines provided by Micromet from time to
time to maintain the goodwill and value of the Micromet Marks, it being
understood that BI will retain the final say regarding the size and placement of
such marks on Product packaging, promotional materials and labeling.
 
4.5          Co-Promotion in the U.S.
 
4.5.1       Co-Promotion Agreement.  Micromet will have a right to co-promote
the Product in the U.S. jointly with BI pursuant to a co-promotion agreement
describing the co-promotion activities of the Parties for the Product (the
“Co-Promotion Agreement”) subject to and in accordance with the terms outlined
in Exhibit G. The Parties will negotiate the Co-Promotion Agreement including an
initial summary of the U.S. Commercialization Plan to be executed at
least  [***]  ( [***] )  [***]  prior to the  [***] , with the procedures
described in Exhibit K applying to any failure by the Parties to agree on the
terms of such separate agreement within  [***]  ( [***] )  [***]  following the
start of such negotiations.  The “Co-Promotion Term” will be set forth in the
Co-Promotion Agreement and will commence upon execution of the Co-Promotion
Agreement and will continue as long as the Co-Promotion Agreement remains
effective, but in no event longer than the Sales Participation Term.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
26

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
4.5.2       Opt-Out.  At the latest  [***] ( [***] )  [***]  prior to the
then-current date of  [***]  for a Product in the U.S. in accordance with the
then-current Development Plan, Micromet may opt-out of the co-promotion of
Products in the U.S. upon written notice to BI.  Upon the exercise of such
opt-out right or Micromet’s termination of the Co-Promotion Agreement as
described on Exhibit G, (i) the Parties will have no obligation to enter into a
Co-Promotion Agreement, (ii) the applicable Sales Participation
Payment  [***]  set forth in Section  [***] , (iii) BI will be solely
responsible for and bear all costs and expenses associated with the
Commercialization of Products throughout the Territory during the Term in
accordance with a single Commercialization Plan as communicated to the JSC, and
(iv) the JCPT, if formed, will be disbanded.  For clarity, Micromet will not
have the right to opt back in to co-promotion following the exercise of the
opt-out right.
 
4.5.3       [***]  Option upon a  [***] .  In the event that  [***]  undergoes
a  [***] ,  [***]  may elect to  [***]  right to  [***]  Products  [***] n
the  [***]  upon written notice to  [***] .   [***]  right under this Section
4.5.3 will terminate  [***]  ( [***] )  [***]  after  [***]  receives written
notice by  [***]  of the  [***]  of such  [***] .  Following the exercise of
such right and on the effective date of such  [***] , (i) the Parties will
either  [***]   [***] , if one has been  [***] , or will otherwise
have  [***]  to enter into a  [***] , (ii) the  [***]  set forth in
Section  [***]   [***] , (iii)  [***]  will be solely responsible for and bear
all costs and expenses associated with the  [***]  of  [***]  during the Term in
accordance with a single  [***]  approved by the  [***] , and (iv)
the  [***]  will be  [***] .  The  [***]  will include a similar provision
allowing  [***]  to exercise its  [***]  of the  [***]  following
a  [***]  of  [***]  within the  [***]  ( [***] )  [***] -period described above
with the effective date of such  [***]  not later than  [***]  ( [***]
)  [***]  following  [***]  election and as indicated in the  [***]  notice.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
27

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
5.
Regulatory Matters

 
5.1           Regulatory Filings.  Unless the JSC determines otherwise, BI will
be responsible at its expense for the preparation, filing, prosecution and
maintenance of any Regulatory Filings for clinical trials of Products and will
be the sponsor of such trials.  BI will cooperate and collaborate with Micromet
through the JDPT and the JSC in conducting its activities under this Section 5,
including, where practicable, and upon request by Micromet, by providing advance
drafts of proposed Regulatory Filings to the JDPT members with sufficient lead
time for review and discussion in the JDPT (but excluding any such filings, or
portions thereof, relating to Chemistry, Manufacturing and Controls (CMC));
provided, that BI may submit any Regulatory Filing without awaiting Micromet’s
review comments.  Micromet will assist BI, as may be reasonably necessary, in
the preparation of Regulatory Filings, including providing necessary documents
or other materials required by Applicable Law.  BI, as the sponsor of the
clinical trials of the Product performed pursuant to this Agreement, will be
responsible for and control, as required by Applicable Law, the performance of
such clinical trial, including but not limited to any decisions relating to the
safety of any subjects participating in such clinical trial.
 
5.2           Communications and Meetings with Regulatory Authorities.  BI will
be solely responsible for any communications with the Regulatory Authorities
occurring or required in connection with obtaining or maintaining any Regulatory
Filings or Marketing Approvals for a Product.  Until the First Commercial Sale
in a particular Major Market, BI will promptly provide Micromet with copies of
key written or electronic correspondence received from Regulatory Authorities in
such Major Market relating to a Product, and will provide Micromet with a
reasonable opportunity to provide comments on any responses to such Regulatory
Authorities.  In addition, BI will promptly notify Micromet in writing and in
advance of any meeting with any Regulatory Authority in the U.S. or the EU
relating to a Product, and Micromet may, at its own expense, or BI may request,
at BI’s expense, to have two employees or consultants (including one
representative from Micromet’s clinical team and one from its regulatory team)
participate in such meeting as an observer.  Upon request by Micromet and where
practicable, BI shall provide advance drafts of any presentations or other
materials to be used by BI in a meeting with Regulatory Authorities in the Major
Markets regarding Products to the JDPT members with sufficient lead time for
review and discussion in the JDPT; provided, that BI may use any presentations
or other materials without awaiting Micromet’s review.
 
5.3           Clinical Safety and Pharmacovigilance Matters.  BI will be
responsible for handling, recording and reporting of adverse events arising in
the development of the Product, and will follow its established standard
operating procedures for implementing the requirements under Applicable Law.  BI
will establish and maintain the clinical safety database for Products, and will
provide Micromet, upon request, with regular reports listing adverse events in
such database related to the Product pursuant to a separate “Pharmacovigilance
Agreement” to be agreed by the Parties describing the details, contact persons
and processes for such reports.  Based on Micromet’s experiences in the
development of other BiTE Antibodies, Micromet will keep BI regularly informed
via the JDPT on any safety events known to Micromet that may reasonably be
expected with the Products, taking into account the T cell engaging mode of
action, the biology of the Collaboration Target, the specific disease and other
relevant factors.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
28

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
5.4          Audits and Inspections.
 
5.4.1       Each Party will perform such internal audits and external audits of
its Service Providers as required by Applicable Laws.  BI will have the right,
at its own cost, to conduct such audits of Micromet’s facilities, records, and
Service Providers as is required under Applicable Laws or  [***]  (which shall
be reasonable and consistent with industry practices and with respect to
which  [***]  will duly inform  [***]  prior to any such audit
during  [***]  research and development of Products hereunder), taking into
account the then-current development stage of the Product, to assure BI’s
compliance with GxP regulations in the development of a Product; provided,
however, that such audits of Micromet or its Service Providers will be conducted
not less than  [***]  ( [***] )  [***]  advance notice during regular business
hours, and may not be conducted more than once in any  [***]  period.  Micromet
and or its Service Providers will correct the findings of any such audit in
accordance with standard industry practice.  The Parties agree and acknowledge
that as of the Effective Date  [***]  is not  [***]  to perform any activities
that would  [***]  the  [***]  described above.
 
5.4.2       Each Party will inform the other Party without delay of any
inspections its facilities or records relating to the development or manufacture
of a Product that are planned to be performed by any Regulatory
Authorities.  The Party to be inspected will take all reasonable measures in
accordance with standard industry practice to prepare for such inspections.
 
5.5           Recalls and Voluntary Withdrawals.  If either Party becomes aware
of information relating to any Product that indicates that a unit or batch of
Product may not conform to the specifications thereof, or that potential
adulteration, misbranding, and/or other issues have arisen that relate to the
safety or efficacy of such released Products, it will promptly notify the other
Party thereof in writing.  BI will have the right,  [***]  to control any
Product recall, field correction, or withdrawal of any Product in the Territory;
provided, however, that BI will promptly notify Micromet of any recall
action  [***]  being considered, and where practicable, reasonable consider and
incorporate the views of Micromet prior to taking any such recall action.
 
5.6           Records.  All activities performed by or on behalf of a Party
under the Research Plan or Development Plan will be completely and accurately
recorded, in sufficient detail and in good scientific manner.  Each Party will
maintain, or cause to be maintained, for at least  [***]  ( [***] ) years after
the termination of this Agreement, or for such longer period as may be required
by Applicable Law, complete and accurate records of its respective development
activities with respect to a Product, including the drug master file, Product
recalls, and other records made in connection with or filed with any Regulatory
Authority. As part of keeping the records, each Party shall ensure that all of
its personnel and all of its agents that are involved in the research and/or
development will keep accurate laboratory notebooks, which laboratory notebooks:
(i) shall be duly signed, dated and witnessed; and (ii) shall be created and
maintained in accordance with its standard operating procedures that would be
sufficient to allow for said laboratory notebooks to be used in any proceedings
before the United States Patent and Trademark Office or U.S. courts, in order to
establish the date of invention for any inventions in accordance with United
States patent laws.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
29

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
6.
Intellectual Property Matters

 
6.1          Inventorship.  Inventorship with respect to any invention or
discovery that is or may be patentable made pursuant to activities conducted
pursuant to this Agreement will be determined in accordance with United States
rules of inventorship, it being understood that the Parties may be subject to
local laws relating to the compensation of inventors.
 
6.2          Ownership.
 
6.2.1       Default Rules. Micromet will own all right, title and interest in
and to any  [***]  Technology,  [***]  Technology,  [***]  Technology, and
Micromet’s rights and interest in  [***]  Technology.  BI will own all right,
title and interest in and to
any  [***]  Technology,  [***]  Technology,  [***]  Technology and BI’s rights
and interest in  [***]  Technology.  Micromet and BI will
each  [***]  an  [***]  in any  [***]  Technology, without obligation to account
to the other for the exploitation thereof or to seek consent of the other for
the grant of any licenses under or the enforcement of  [***]  Technology except
as expressly limited by the terms of this Agreement.  Each Party will take all
necessary and proper acts, and will cause its and its Affiliates’ employees,
agents and Service Providers to take such necessary and proper acts, to effect
the ownership provisions provided in this Section 6.2.
 
6.2.2       Following  [***] .  After  [***]  of the  [***]  for a  [***]  in
a  [***]  will, upon  [***]  written request,  [***]  (or its designated
Affiliate or sublicensee) all of  [***]  rights and interest in any Patents
within the  [***]  Technology to the extent  [***]  the  [***]  or
the  [***]  of such  [***]  (such assigned Patents, collectively, the “
[***]  Technology”).   [***]  will reimburse  [***]  for all reasonable and
documented expenses incurred by  [***]  in connection with  [***] .  The Parties
will cooperate regarding the method, timing and implementation of such  [***] .
 
6.3          Filing, Prosecution and Maintenance of Patents.
 
6.3.1       [***]  Technology;  [***]  Technology.  Subject to the terms of this
Section 6, Micromet will file, prosecute, defend and maintain (including the
filing of any extension or supplementary protection certificate) at its costs
any Patents claiming inventions or discoveries that are part of
the  [***]  Technology and  [***]  Technology in its discretion and in
accordance with its business practices.  Micromet will provide BI with an update
of the filing, prosecution and maintenance status for each of the Patents within
the  [***]  Technology on a  [***]  basis, and will use Commercially Reasonable
Efforts to consult with and cooperate with BI with respect to such filing,
prosecution and maintenance, including providing BI with drafts of proposed
material filings (to the extent of any claims that cover the composition or use
of the Product) to allow BI a reasonable opportunity for review and comment
before such filings are due.  Micromet will give reasonable consideration to any
suggestions or recommendations of BI concerning the preparation, filing,
prosecution, defense and maintenance of the Patents within
the  [***]  Technology, to the extent of any claims that cover the composition
or use of the Product.  Micromet will file and maintain the Patents within
the  [***]  Technology, at  [***]  and  [***] , in the  [***]  specified in
[***] .  Micromet will file and maintain the Patents within
the  [***]  Technology in such  [***]  as BI may request in writing,
at  [***]  and  [***] .  If Micromet decides to finally abandon the prosecution
of any Patent within the  [***]  Technology that  [***]  to the  [***]  or
a  [***] , then it will inform BI thereof in writing with sufficient advance
notice to reasonably enable BI to  [***]  the  [***]  or  [***]  of such
Patent(s),  [***] .  If BI  [***]  to  [***]  the  [***]  or  [***]  of such
Patent(s),  [***]  will  [***]  such Patent(s)  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
30

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
6.3.2       [***]  Technology;  [***]  Technology;  [***]  Technology.  BI will
have the right to file, prosecute, defend and maintain (including the filing of
any extension or supplementary protection certificate) at its costs any Patents
claiming inventions or discoveries that are part of
the  [***]  Technology,  [***]  Technology or, after their  [***]  to  [***] ,
the  [***]  Technology; provided, that any such activities with respect to
the  [***]  Technology will be performed by an  [***]  reasonably acceptable
to  [***]  and  [***] .  BI will reasonably inform Micromet and consult with
Micromet regarding the filing, prosecution, defense and maintenance of such
Patents (including in any case, an update at least one per calendar quarter) and
will give reasonable consideration to any suggestions or recommendations of
Micromet concerning the preparation, filing, prosecution, defense and
maintenance of such Patents to the extent generally applicable to  [***] ;
provided, that BI will be obligated to implement any such comments from Micromet
that, in Micromet’s reasonable determination, are necessary to avoid a
detrimental effect on the prosecution, issuance and validity of Patents that are
part of  [***]  Technology or  [***]  Licensed Technology. If BI decides to
finally abandon the prosecution of Patent within the  [***]  Technology
or  [***]  Technology that  [***]  to  [***] , then it will inform Micromet
thereof in writing with sufficient advance notice to reasonably enable Micromet
to  [***]  the  [***]  or  [***]  of such Patent(s),  [***] .  If
Micromet  [***]  to  [***]  the  [***]  or  [***]  of such
Patent(s),  [***]  will  [***]  such Patent(s) to  [***] .
 
6.3.3       [***]  Technology.  With respect to inventions or discoveries within
the  [***]  Technology, the Parties will discuss and decide on a case-by-case
basis which Party will file, prosecute, defend and maintain Patents claiming
such inventions or discoveries.  Subject to such discussion and decision,
Micromet will bear such responsibility with respect to Patents
within  [***]  Technology primarily related to  [***] , and BI will bear such
responsibility with respect to Patents within  [***]  Technology primarily
related to a  [***] .  Any such filing, prosecution and maintenance (including
the filing of any extension or supplementary protection certificate), will be
made in both Parties’ name.  The Parties
will  [***]  the  [***]  of  [***]  associated with the filing, prosecuting and
maintaining the Patents within the  [***]  Technology in the  [***]  set forth
on [***] ; with respect to any other  [***] ,  [***]  will  [***]  such  [***]
.  The filing Party will reasonably inform the other Party and consult with the
other Party with respect to such activities (including
the  [***]  of  [***]  and contemplated  [***] ) and, to the extent possible,
will undertake the filing, prosecution and defense of any Patents
within  [***]  Technology in a way that will not be detrimental to the
prosecution, issuance and validity of Patents that are part
of  [***]  Technology or  [***]   [***]  Technology, or the development or
Commercialization of a Product.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
31

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
6.3.4       [***]  Technology. Subject to the terms of this Section 6, BI will
file, prosecute, defend and maintain (including the filing of any extension or
supplementary protection certificate) at its costs any Patents claiming
inventions or discoveries that are part of the  [***]  Technology and
that  [***]  or  [***]  the  [***]  or any  [***]  in its discretion and in
accordance with its business practices.  Notwithstanding the foregoing, with
respect to the  [***]  described on [***] , BI will: (i) provide Micromet with a
copy of such  [***]  promptly after the Effective Date, (ii) reasonably inform
and consult with Micromet regarding the prosecution of such  [***] , and (iii)
undertake the prosecution and defense of  [***]  in a way that will not be
detrimental to the prosecution, issuance and validity of any Patents that are
part
of  [***]  Technology,  [***]  Technology,  [***]  Technology,  [***]  Technology,  [***]  Technology.
 
6.3.5       Cooperation.  Each Party will provide the other Party with summaries
(or copies as reasonably requested) of patent applications, office actions
(including restriction requirements) and substantive correspondence with the
applicable patent office for such Patents and made during the preceding Calendar
Quarter.  Each Party will cooperate with the other Party, execute all lawful
papers and instruments and make all rightful oaths and declarations as may be
necessary in the preparation, prosecution and maintenance of all patents and
other filings referred to in this Section 6.3.
 
6.4          Enforcement of Patents.
 
6.4.1       Notice.  If either Party learns that a Third Party is infringing or
allegedly infringing any Patent licensed by either Party under this Agreement
and such infringement relates to the development, manufacture, use or sale of a
Product it will promptly notify the other Party thereof including available
evidence of infringement.  The Parties will cooperate and use reasonable efforts
to stop such alleged infringement without litigation.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
32

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
6.4.2       Enforcement Actions.
 
(a)            The Party owning the infringed or allegedly infringed Patent will
have the first right (but not the obligation) to take the appropriate steps to
remove the infringement or alleged infringement thereof by a Third Party,
including, by initiation, prosecution and control at its own expense of any
suit, proceeding or other legal action by counsel of its own choice.  BI will
reasonably inform Micromet and consult with Micromet regarding the enforcement
of  [***]  Technology and will give reasonable consideration to any suggestions
or recommendations of Micromet concerning the enforcement of such Patents to the
extent  [***]  to  [***] ; provided, that BI will be obligated to implement any
such suggestions or recommendations from Micromet that, in Micromet’s reasonable
determination, are necessary to avoid a detrimental effect on the prosecution,
scope, enforceability or validity of Patents that are part
of  [***]  Technology,  [***]  Technology,  [***]  Technology,  [***]  Technology,
or  [***]  Technology.
 
(b)            If an action brought by a Party pursuant to this Section 6.4.2
relates to the manufacture, use or sale of a Product, then the Party that is not
the plaintiff in such action will have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  In addition, such
Party agrees to be joined as party plaintiff if necessary to prosecute the
action or proceeding and to give the other Party reasonable assistance and
authority to file and prosecute the suit; provided, however, that neither Party
will be required to transfer any right, title or interest in or to any property
to the other Party or any other party to confer standing on a Party hereunder,
other than expressly provided in this Agreement.
 
(c)            If the alleged infringement of a Patent is based on the fact that
a Third Party is selling a product that is  [***]  to the  [***] , and if a
Party fails to bring an action or proceeding to remove the infringement pursuant
to subsections (a) and (b) above within  [***]  ( [***] )  [***]  (or such
longer period as reasonably required by a Party if no material harm is
reasonably expected to result from such additional  time period) of a written
request for such action by the other Party, then such other Party will have the
right (but not the obligation) to bring any such action or proceeding by counsel
of its own choice; provided, however, that the Party owning such Patent will
have the right to approve in writing any settlement of any claim, suit or action
involving its Patents
 
(d)            If the alleged infringement of a Patent is based on the fact that
a Third Party is selling a product that is  [***]  to the  [***] , any
settlements, damages or other monetary awards (the “Recovery”) recovered by a
Party in an action pursuant to this Section 6.4.2 will be allocated first to the
direct external costs and expenses of the Party bringing suit, and second to the
direct external costs and expenses (if any) of the other Party, with any
remaining amounts (if any) to be allocated as follows:
 
(i)           If BI pursued such action, the Recovery will be deemed to be Net
Sales and BI will pay Micromet as provided in Section 8.4 (without taking into
account any reduction under Section 8.4.2 or 8.4.5).
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
33

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(ii)           If Micromet pursued such action, the Recovery will be retained by
Micromet to the extent that the Recovery is based on the damages incurred by
Micromet, and deemed Net Sales to the extent based on the damages incurred by BI
(without taking into account any reduction under Section 8.4.2 or 8.4.5), and
Micromet will pay the portion of such Recovery based on the damages incurred by
BI to BI after deducting amounts due to Micromet thereon pursuant to Section 8.4
(without taking into account any reduction under Section 8.4.2 or 8.4.5).
 
In all other cases regarding the enforcement of any Patent under this Section
6.4, any Recovery will be retained by the Party maintaining the action and if
maintained jointly, in proportion to the costs and expenses incurred by the
Parties in maintaining such action, in each case after deducting each Party’s
legal expenses and costs incurred in such action.
 
6.5          Consequences of Patent Challenge.
 
6.5.1       Each Party will have the right to terminate this Agreement by
written notice effective upon receipt if the other Party or any of its
Affiliates directly, or indirectly through assistance granted to a Third Party,
commence any interference or opposition proceeding, challenge the validity or
enforceability of, or oppose any extension of or the grant of a supplementary
protection certificate with respect to, in case of Micromet any Patent within
the  [***]  Technology or in case of BI any Patent within
the  [***]  Technology,  [***]  Technology,  [***]  Technology,  [***]  Technology
or  [***]  Technology (each such action a “Patent Challenge”).
 
6.5.2       BI will include provisions in all agreements granting sublicenses of
BI’s rights hereunder providing that if the sublicensee or any of its affiliates
undertake a Patent Challenge with respect to any Patent within the Licensed
Technology under which the sublicensee is sublicensed, BI will be permitted to
terminate such sublicense agreement.  If a sublicensee of BI (or an affiliate of
such sublicensee) undertakes a Patent Challenge of any such Patent under which
such sublicensee is sublicensed, then BI upon receipt of notice from Micromet of
such Patent Challenge, will terminate the applicable sublicense agreement.
 
7.
License Grants

 
7.1           License Grants by Micromet.  Subject to the terms and conditions
set forth in this Agreement, Micromet grants to BI an exclusive, royalty-bearing
license or sublicense, under the Licensed Technology, to research, develop,
make, have made, use, offer for sale, sell, import, export and otherwise
Commercialize Products in the Field in the Territory.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
34

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


7.2         [***] .  BI acknowledges and agrees that it has received a copy of
each  [***] , and that the sublicense granted in Section 7.1 under
any  [***]  Technology is subject to the terms and conditions of the
applicable  [***]  (including, by way of example, the  [***]  of
the  [***]  to  [***]  thereunder).  BI covenants not to take or fail to take
any action that violates the terms of such  [***]  applicable to  [***] , or
that would cause Micromet to be in breach of any of the terms of the  [***] ;
provided, that the Parties acknowledge that Micromet is obligated to  [***]  due
pursuant to such  [***]  in accordance with Section 8.5.1 or 8.5.2, as
applicable.
 
7.3          Access to  [***]  Technology.
 
7.3.1       Promptly after Micromet’s generation, but at
least  [***]  per  [***] , Micromet will provide BI with a summary, in
reasonable detail, of new  [***]  Technology that has been generated by
Micromet’s own employees, agents or Service Providers since the last such
report.
 
7.3.2       Promptly after Micromet’s acquisition or license, but at
least  [***]  per  [***] , Micromet will provide BI with a summary of new  [***]
t Technology that has been acquired or in-licensed by Micromet (other
than  [***]  Technology that is  [***]  included in the definition of Licensed
Technology as a result of its  [***]  by  [***]  own  [***]  or  [***] ) since
the last such report.  Such report will describe the new  [***]  Technology that
has been acquired or in-licensed by Micromet in such detail as reasonably
required for BI to determine its interest in seeking a license thereunder
pursuant to this Section 7.3.2 and will describe any payments that would become
due by Micromet on account of the grant of a license or sublicense to BI under
the terms of this Agreement and to the extent arising from the development,
manufacture, or Commercialization of Products.  In addition, Micromet will
provide BI with notice of any such  [***]  Technology that Micromet intends to
use or incorporate in its research and development activities hereunder and
will  [***]  such use or incorporation  [***]  BI’s  [***] .
 
7.3.3       If BI desires to obtain a license under the Patents or Know-How
described in Section 7.3.2 in connection with its development, manufacture or
Commercialization of Products hereunder, then BI will provide Micromet with
prompt written notice.  Following Micromet’s receipt of such notice, this
Agreement will be amended without the need for further action by the Parties as
follows: (a) the selected  [***]  Technology will be included in the Licensed
Technology, (b) BI will be  [***]  for all  [***]  to a Third Party to the
extent arising  [***]  from the grant of a license or sublicense as to BI under
this Agreement and the development, manufacture, or Commercialization of
Products hereunder, however excluding any  [***]  or  [***]  to
such  [***]  (unless such  [***]  are  [***]  to the  [***]  for the specific
Product), and (c) any license granted to BI will be subject to the terms and
conditions of any Third Party license agreement under which
such  [***]  Technology is  [***] to or  [***] by  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
35

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
7.4          Access to  [***]  Technology.
 
7.4.1       Promptly after Micromet becomes aware of any  [***]  Technology, but
at least  [***]  per  [***] , Micromet will provide BI with a reasonably
detailed summary of new  [***]  Technology, that is  [***]  a  [***]  by BI in
connection with its development, manufacture or Commercialization of Products
hereunder.  Micromet will provide BI with notice of any  [***]  Technology that
Micromet  [***]  to  [***]  or  [***]  in its research and development
activities hereunder and will  [***]  such  [***]  or  [***]  without BI’s
express written consent.  BI acknowledges that it only may receive a right to
license Patents and Know-How of a  [***]  that, if evaluated under this
Agreement (treating such Patent or Know-How as  [***]  Technology) would be
eligible for license by the particular  [***]  under substantially similar terms
and conditions (including financial terms) in all material respects.  Micromet’s
summary of such  [***]  Technology will contain such detail as reasonably
required for BI to determine its interest in seeking a license thereunder
pursuant to this Section 7.4.1.  If BI desires to obtain a license under such
Patents or Know-How, then BI will provide Micromet with written notice of such
determination, and the Parties (and the applicable  [***]  to the extent
required) will negotiate in good faith an amendment to this Agreement pursuant
to which such  [***]  Technology will be included in the  [***]  Technology and
licensed to BI under the terms of this Agreement and the terms of Micromet’s
agreement with the applicable  [***] .
 
7.4.2       Subject to Section 7.4.1, (a) BI will be responsible for all
payments, if any, due to a Third Party on account of any sublicense to
any  [***]  Technology to the extent arising from BI’s practice of the license
granted to BI, and (b) such license only will be granted to the extent that BI
permits the license of corresponding  [***]  Technology, if it existed, to
such  [***] .
 
7.5          Sublicensing by BI.  Subject to the terms and conditions of this
Agreement, BI will have the right to sublicense all or part of the rights
granted under Section 7.1:  (a) at any time, to an Affiliate but only for such
period of time as such entity remains an Affiliate of BI, or to a Service
Provider solely to the extent necessary for the performance of any contract
research, contract manufacturing or other similar service, (b) to  [***]  with
an  [***]  for the development or Commercialization of
Products  [***]  the  [***]  and  [***]  qualified and experienced to perform
the sublicensed activities, without the prior consent of Micromet, and (c) to
any entity not covered by the foregoing clauses (a) and (b), with the prior
consent of Micromet.  In each case and as a condition of such sublicense, BI
will remain responsible to Micromet for the performance of BI’s obligations
under this Agreement (either directly by BI or by BI’s sublicensee), will ensure
that each sublicense agreement requires such sublicensee to comply with the
terms of this Agreement set forth in Sections 3, 4, 5.6, 6.5, 7, 9.5, 10,  as
applicable to such sublicensee and such terms to ensure that BI will provide
Micromet with the rights and licenses under this Agreement, and will provide
Micromet with the identity of such sublicensee.  Further, BI will ensure that
the actions of such sublicensee do not negatively impact the development or
Commercialization of Products in the  [***]  and  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
36

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
7.6          License Grants by BI.
 
7.6.1      [***]  Technology.  Subject to the terms and conditions set forth in
this Agreement, BI grants to Micromet a non-exclusive, worldwide, fully-paid,
royalty-free license, under the  [***]  Technology, to research, develop, and
only in the U.S. to co-promote Products pursuant to this Agreement, all only to
the extent necessary for Micromet to perform its obligations under this
Agreement and the Co-Promotion Agreement, as applicable.  Such license will be
sublicensable solely to Affiliates of Micromet and Service Providers for the
provision of services to Micromet.  Micromet shall ensure and incorporate
effective measures that the  [***]  Technology, especially the related Know-How,
shall solely be used for the purpose of the collaboration with BI under this
Agreement in accordance with the respective Research Plan and Development Plan,
without any information exchange to  [***] .
 
7.6.2       [***]  Technology;  [***]  Technology.  Subject to the terms and
conditions set forth in this Agreement, BI grants to Micromet a non-exclusive,
worldwide, fully-paid, royalty-free license under
the  [***]  Technology,  [***]  Technology and  [***]  Technology, if any, to
research, develop, make and only in the U.S. to co-promote Product(s), all only
to the extent necessary for Micromet to perform its obligations under this
Agreement and the Co-Promotion Agreement, as applicable.  Such license will be
sublicensable solely to Affiliates of Micromet and Service Providers for the
provision of services to Micromet.  Micromet shall ensure and incorporate
effective measures that the  [***]  Technology and  [***]  Technology,
especially the related Know-How, shall solely be used for the purpose of the
collaboration of BI and Micromet in accordance with the respective Research Plan
and Development Plan, without any information exchange to  [***]  except as
expressly permitted under this Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
37

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
7.6.3       Sublicensing by Micromet to Micromet Collaborators.
 
(a)            Sublicensing of  [***]  Technology. Except as provided in Section
13.1 or this Section 7.6.3, Micromet will have the right to grant sublicenses in
any particular  [***]  Technology, with the right to grant further sublicenses,
to  [***]  as of the  [***]  and solely with respect to their  [***]  Products
generated under an agreement  [***]  as of  [***]  of  [***] ; provided,
however, in each case and as a condition of such sublicense that: (a) Micromet’s
agreement with the particular  [***]  would permit Micromet to grant to BI a
license, under substantially similar terms and conditions (including financial
terms and any restrictions on licensing) in all material respects (to be
evidenced to BI, e.g., by providing an excerpt of the agreement with the  [***]
), to an invention identical to such  [***]  Technology that, hypothetically,
had been conceived or reduced to practice solely by such  [***]  in the
performance of its activities under the applicable agreement, and (b) Micromet
remains responsible to BI for the performance of Micromet’s obligations under
this Agreement (either directly by Micromet or by Micromet’s sublicensee).  For
clarity, in case of any dispute whether the condition of such sublicense are
substantially similar in all material respects, the dispute resolution procedure
according to 17.4.2 shall apply. In the event that Micromet desires to use
the  [***]  Technology in connection with a  [***]  agreement that does
not  [***]  as of  [***] , then Micromet may request from BI to enter good faith
negotiations regarding the terms of a sublicense agreement (including financial
terms consisting of a  [***]  not to exceed  [***] , or such other financial
terms as the Parties may mutually agree) under which Micromet would sublicense
the  [***]  Technology to a  [***]  solely in connection with
the  [***]  Products that are the subject of the  [***]  between Micromet and
such  [***] , with the procedures described in Exhibit K applying to any failure
by the Parties to agree on the terms of such separate agreement within  [***]  (
[***] )  [***]  following the start of negotiations.
 
(b)            Sublicensing of  [***]  Technology.  Micromet will have the right
to grant sublicenses in any particular  [***]  Technology, with the right to
grant further sublicenses, to  [***] ; provided, however, in each case and as a
condition of such sublicense that: (a) Micromet’s agreement with the
particular  [***]  would permit Micromet to grant to BI a license, under
substantially similar terms and conditions (including financial terms and any
restrictions on licensing) in all material respects, to an invention identical
to such  [***]  Technology that, hypothetically, had been conceived or reduced
to practice solely by such  [***]  in the performance of its activities under
the applicable agreement, and (b) Micromet remains responsible to BI for the
performance of Micromet’s obligations under this Agreement (either directly by
Micromet or by Micromet’s sublicensee).
 
(c)            Third Party Obligations.  For the avoidance of doubt, the rights
to sublicense granted in Sections 7.6.3 (a) and (b) shall be subject to the
conditions and financial terms imposed on BI by its Third Party licensor, if
any, for any  [***]  Technology or  [***]  Technology.  BI will notify Micromet
in advance of the application of such terms and conditions to Micromet.
 
7.6.4       Grant Back of Licensed Technology.  BI hereby grants to Micromet a
non-exclusive license of all rights in the Licensed Technology granted to BI
pursuant to Section 7.1, solely to the extent necessary for Micromet to perform
its obligations under this Agreement and the Co-Promotion Agreement, as
applicable.  Such license will be sublicensable solely to Affiliates of Micromet
and Service Providers for the provision of services to Micromet.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
38

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
7.6.5       License for  [***] .  Subject to the terms and conditions set forth
in this Agreement, BI grants to Micromet a non-exclusive, worldwide, license
under the  [***]  Technology and  [***]  Technology, if any, to research,
develop, make, use, offer for sale, sell, import, export and
commercialize  [***] .  Such license shall be fully-paid up except to the extent
of any conditions and financial terms imposed on BI by its Third Party licensor,
if any, for any  [***]  Technology or  [***]  Technology.  If Micromet desires
to receive an exclusive version of the foregoing license with respect
to  [***]  (which would be  [***]  and not  [***] ), the Parties will negotiate
in good faith the terms for such exclusive license grant.  Micromet will have
the right under the foregoing non-exclusive license to grant sublicenses in any
particular  [***]  Technology or  [***]  Technology to its Affiliates and
Service Providers who are not also  [***]  (including, by way of example,
contract manufacturers, distributors or recognized sales agents).
 
7.7         [***]  Technology;  [***]  Technology.
 
7.7.1       Each Party covenants that it will not subject any  [***]  Technology
to any lien, encumbrance, security interest and/or other imposition that would
effect the other Party’s title or right to use the  [***]  Technology under this
Agreement or to sell or otherwise assign its rights thereunder without consent
of the other Party, except as otherwise provided in this Agreement or in
connection with any permitted transfer or assignment of this Agreement.
 
7.7.2       BI covenants that it will not subject any  [***]  Technology to any
lien, encumbrance, security interest and/or other imposition that would effect
Micromet’s title or right to use the  [***]  Technology under this Agreement
(including the  [***]  of such  [***]  Technology under Section 13.1(h)) or to
sell or otherwise assign its rights thereunder without consent of the other
Party, except as otherwise provided in this Agreement or in connection with any
permitted transfer or assignment of this Agreement.
 
7.7.3       BI will not and will cause its Affiliates not to, grant any right,
license or interest or otherwise transfer its interest in any
(i)  [***]  Technology (except in connection with any permitted transfer or
assignment of this Agreement) to any Third Party to develop (including
pre-clinical or clinical testing), manufacture, market, sell, promote or
otherwise commercialize any  [***]  that contains or comprises
any  [***]  binding to the  [***] ; and (ii)  [***]  Technology (except in
connection with any permitted transfer or assignment of this Agreement) to any
Third Party to develop (including pre-clinical or clinical testing),
manufacture, market, sell, promote or otherwise commercialize any  [***]  that
contains or comprises any  [***] , in each case excluding any Product and except
for any rights granted for the limited purposes described in Section
3.6.  Notwithstanding, subsection (i) above shall not restrict BI from
performing  [***]  Activities using the  [***]  Technology, including
manufacturing, if such activities are performed by BI solely as a contract
manufacturer on behalf of one or more Third Parties for a product owned or
controlled by a Third Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
39

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


7.7.4       Micromet will not and will cause its Affiliates not to, grant any
right, license or interest or otherwise transfer its interest in
any  [***]  Technology (except in connection with any permitted transfer or
assignment of this Agreement) to (i) any Third Party to develop (including
pre-clinical or clinical testing), manufacture, market, sell, promote or
otherwise commercialize any  [***]  that contains or comprises a  [***]  against
the  [***]  except for any rights granted for the limited purposes described in
Section 3.6, or (ii) any Third Party that is not a  [***] , except in each case
in connection with any permitted transfer or assignment of this Agreement.
 
7.8          Retained Rights; Covenant Not to Practice.
 
7.8.1       BI Covenants.  BI hereby covenants and agrees not to use or practice
any  [***]  Technology, nor cause or authorize any Affiliate or Third Party to
use or practice any  [***]  Technology, other than as expressly permitted by
this Agreement.  In addition, BI hereby covenants and agrees not to use or
practice or license any  [***]  Technology or  [***]  Technology nor cause or
authorize any Affiliate or Third Party to use or practice any of the foregoing,
for the development, manufacture, or commercialization of a  [***]  the  [***] ,
except as required for BI to perform its obligations under this Agreement,
provided, that it will not be a breach of this Section 7.8.1 for BI to
perform  [***]  Activities, including manufacturing, if such activities are
performed by BI solely as a contract manufacturer on behalf of one or more Third
Parties for a product owned or controlled by a Third Party.  BI covenants that
it will not subject any  [***]  Technology or  [***]  Technology to any lien,
encumbrance, security interest and/or other imposition that would limit or
restrict Micromet’s licenses under Sections 7.6 or 13.1.
 
7.8.2       Micromet Covenants.  Micromet hereby covenants and agrees not to use
or practice any  [***]  Technology,  [***]  Technology  or  [***]  Technology,
nor to cause or authorize any Affiliate or Third Party to use or practice
any  [***]  Technology,  [***]  Technology or  [***]  Technology, other than as
expressly permitted by this Agreement.  In addition, Micromet hereby covenants
and agrees not to use, practice or license (other than to BI)
the  [***]  Technology, nor cause or authorize any Affiliate or Third Party to
use, practice or license the  [***]  Technology for the development, manufacture
or commercialization of a Product, except as required for Micromet to perform
its obligations under this Agreement.  Micromet covenants that it will not
subject any  [***]  Technology to any lien, encumbrance, security interest
and/or other imposition that would limit or restrict BI’s licenses under
Sections 7.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
40

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


7.8.3       Retained Rights.  Except for the rights specifically granted in this
Agreement, Micromet reserves all rights to intellectual property Controlled by
Micromet and its Affiliates (including the  [***]  Technology
and  [***]  Technology) and reserves the right to utilize or allow Third Parties
to practice such rights consistent with the terms of this Agreement.  In
addition, Micromet reserves all rights in the  [***]  Technology to the extent
necessary for it to conduct the activities assigned to it under the Research
Plan and Development Plan.  Except for the rights specifically granted in this
Agreement, BI reserves all rights to the  [***]  Technology and reserves the
right to utilize or allow Third Parties to utilize the  [***]  Technology
consistent with the terms of this Agreement. No implied licenses are granted by
either Party under this Agreement.
 
7.9         Exclusivity.
 
7.9.1       Until the  [***]  of  [***]  in accordance with  [***] , each Party
will not, and will cause its Affiliates not to, either directly or through any
Third Party, develop (through pre-clinical or clinical testing), manufacture,
market, sell, promote or otherwise commercialize a pharmaceutical product (other
than a Product developed or Commercialized under this Agreement) containing or
comprising (a) an  [***]  to the  [***]  and (b) any  [***]  to  [***]  (a “
[***]  Product”), nor grant any license or other rights to a Third Party to
conduct any of the foregoing; provided, that it will not be a breach of this
Section 7.9.1 for BI to perform  [***]  Activities, including manufacturing,
with respect to a  [***]  Product if such activities are performed by BI solely
as a contract manufacturer on behalf of one or more Third Parties who own or
control such  [***]  Product.
 
7.9.2       In the event that any Party undergoes a Change of Control (other
than a transaction described in Section 7.9.3) resulting in such Party
Controlling a  [***]  Product, then the terms of Section 7.9.1 will  [***]
to  [***] or  [***] , by or on behalf of a Party or its Affiliates, the
development, use, manufacture, marketing, sale, promotion or commercialization
of any  [***]  Product that, as of  [***]   [***]  of such Change of Control:
(i) was Controlled by such Third Party acquiror and was the subject of an
ongoing research or development program, or was being Commercialized by such
Third Party acquiror, or (ii) was Controlled by such Third Party acquiror and
was not claimed or covered by any intellectual property rights Controlled by the
Party that underwent the Change of Control.


7.9.3       Subject to Section 7.9.2, in the event that a Party or any of its
Affiliates acquires all or substantially all of the assets of a Third Party
(whether in a Change of Control of such Third Party or otherwise, but excluding
in a Change of Control of a Party covered by Section 7.9.2) and in such
transaction obtains Control of a  [***]  Product that would result in a
violation of the terms of Section 7.9.1 with respect to  [***] , however only if
such  [***]  Product  [***]  in
the  [***]  of  [***]  in  [***]  by  [***]  compared to the Product estimated
in line with general industry standards, then, the Party or its Affiliate will
(a) notify the other Party in writing no later than  [***]  ( [***]
)  [***]  after consummation of such transaction, (b) unless otherwise agreed by
the Parties,  [***]  of  [***]  Product  [***]  by an  [***]  (without  [***] )
to a  [***]  of all of such Party’s and its Affiliate’s  [***]  to
such  [***]  Product not later than  [***]  ( [***] )  [***]  from  [***]  of
such  [***]  Product (or in the case of BI obtaining Control of
a  [***]  Product, BI may terminate this Agreement  [***]  in its entirety
with  [***]  ( [***] )  [***]  prior written notice within  [***]  ( [***]
)  [***]  following such transaction covered by this Section 7.9.3 (in which
case the consequences under Section 13.1 shall apply to such terminated  [***]
), and (c) notify the other Party in writing of such  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
41

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


8.
Fees and Payments

 
8.1         Initial Fees.  After the Effective Date and BI’s receipt of a duly
executed original of this Agreement and an original invoice by Micromet, BI will
pay to Micromet within thirty (30) days an upfront payment, in an amount equal
to Five Million Euros (€5,000,000).
 
8.2         Contribution of Parties to  [***]  Collaboration Expenses.  As set
forth in Section 3 above, the Research Plan and Development Plan will each
include a budget of  [***]  Collaboration Expenses to be incurred.  After the
first  [***]  of  [***]  for a  [***]  or  [***]  of the  [***] , whichever
comes first,  [***]  will be responsible for all costs incurred by  [***]  in
the research and development of the Products and will therefore
pay  [***]  for  [***]  Collaboration Expenses in the manner set forth in this
Section 8.2.
 
8.2.1       After the  [***] ,  [***]  will report to  [***]  and the Co-Chairs
of the JSC within  [***]  ( [***] )  [***]  after the end of each Calendar
Quarter the  [***]  Collaboration Expenses actually incurred during such
Calendar Quarter.  Such report will specify in reasonable detail (including at
least the hours spent per work package as well as copies of invoices of external
costs and further details as agreed in advance by the Parties)
all  [***]  Collaboration Expenses actually incurred during such Calendar
Quarter.  If  [***]  disagrees with the contents of such report,
then  [***]  will notify  [***]  in writing and the Parties will seek to resolve
any questions related to such accounting statements within  [***]  ( [***]
)  [***]  following  [***]  receipt of such notice.  This reporting procedure
will be in place until the earlier of (i)  [***]  of  [***]  for a  [***]  or
(ii)  [***]  of the  [***]  is  [***] .
 
8.2.2       After the earlier of (i)  [***]  of  [***]  for a  [***]  or
(ii)  [***]  of the  [***] ,  [***]  will within the first  [***]  ( [***]
)  [***]  of the start of each Calendar Quarter for which reimbursement is
due  [***]  to  [***]  the amount of any  [***]  Collaboration Expenses budgeted
for such Calendar Quarter.  [***]  will report to  [***]  and the Co-Chairs of
the JSC within  [***]  ( [***] )  [***]  after the end of each Calendar Quarter
the  [***]  Collaboration Expenses actually incurred by it during such Calendar
Quarter.  Such report will specify in reasonable detail (as agreed in advance by
the Parties) all  [***]  Collaboration Expenses incurred during such Calendar
Quarter and will be accompanied by an invoice, and such other appropriate
supporting documentation as may be required by  [***] .   If  [***]  disagrees
with the contents of such report, then  [***]  will notify  [***]  in writing
and the Parties will seek to resolve any questions related to the invoice and
accounting statements within  [***]  ( [***] )  [***]  following receipt
by  [***]  of  [***]  invoice and report.  If the amount of
actual  [***]  Collaboration Expenses incurred during such Calendar Quarter
exceeds the amount of  [***]  pre-payment, then  [***]  will pay the exceeding
amount to  [***]  within  [***]  ( [***] )  [***] .  If the amount of
actual  [***]  Collaboration Expenses incurred during such Calendar Quarter is
less than the amount of  [***]  pre-payment, then  [***]  may credit the amount
of such overpayment against future pre-payments of  [***]  Collaboration
Expenses hereunder.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
42

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


8.2.3       [***]  will have the right at reasonable times and upon reasonable
prior notice to retain an independent accounting firm to audit  [***]  records
as provided in Section 9.5.2 to confirm the accuracy of  [***]  costs and
reports with respect to  [***]  Collaboration Expenses under this Agreement.
 
8.2.4       If  [***]  anticipates that any  [***]  Collaboration Expenses that
are subject to reimbursement under this Section 8.2 may exceed an amount equal
to  [***] % of the budget (i.e.,  [***] % over the estimated budget) for the
associated tasks as set forth in the Research Plan or Development Plan, as
applicable (such excess, a “Cost Overrun”), then  [***]  will give notice to the
Co-Chairs of the JSC of such anticipated Cost Overrun, and the JSC will decide
in good faith whether to modify the applicable plan to reduce the costs
appropriately or to increase the budget for such tasks so that there is no
longer a Cost Overrun.  In any event, the Parties acknowledge that, except as
expressly set forth in the definition of “ [***]  Collaboration Expenses” with
respect to the re-performance of certain activities,  [***]  shall not be
obligated to perform any activities for which  [***]  will not reimburse  [***]
.
 
8.3         Development Milestones.  BI will inform Micromet in writing upon the
occurrence of a milestone event set forth below.  BI will pay Micromet the
non-refundable, non-creditable payment in the corresponding amount as set forth
below within  [***]  ( [***] )  [***]  after receipt of an original invoice from
Micromet:
 

   
Milestone
 
Milestone Event
 
Payments
 
1.
 [***]  of a  [***]  by the  [***]
  € [*** ]
2.
 [***]  of a  [***]
  € [*** ]
3.
 [***]  to an  [***]  in the  [***]  for a  [***]
  € [*** ]
4.
 [***]  of the  [***]  for a  [***]
  € [*** ]
5.
 [***]  of  [***]  in the  [***]  other than  [***]  for  [***]
  € [*** ]
6.
 [***]  in the  [***]  other than  [***]  for  [***]
  € [*** ]

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
43

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
If a milestone event described above is achieved that is subsequent to a
preceding milestone event with respect to which BI has not yet made the
corresponding milestone payment, the preceding milestone event is deemed
achieved, and the corresponding milestone payment is due and payable together
with the payment of the milestone payment for the subsequent milestone
event.  Milestone payments  [***]  will each be due only once upon the first
achievement of the milestone, irrespective of whether they are achieved by the
first Product or a subsequent Product developed under this Agreement; milestone
payments  [***]  will be due for each Product.
 
8.4          Royalties.
 
8.4.1      Royalty Rates in the ROW Territory.  Within  [***]  ( [***]
)  [***]  of the end of each Calendar Quarter during the Term during which there
were Net Sales of a Product in the ROW Territory, BI will pay to Micromet, as a
consideration of the licenses granted by Micromet to BI under Section 7, a
royalty equal to:
 
(a)             [***]  percent ( [***] %) of the annual, aggregate Net Sales of
such Product in the ROW Territory that are less than € [***] ;
 
(b)             [***]  percent ( [***] %) of the annual, aggregate Net Sales of
such Product in the ROW Territory that are equal to or greater than  €
[***]  and less than € [***] ; and
 
(c)             [***]  percent ( [***] %) of the annual, aggregate Net Sales of
such Product in the ROW Territory that are greater than  € [***] .
 
By way of example, if, during any calendar year during the Royalty Term, the
amount of Net Sales of a Product in the ROW Territory is € [***] , then Micromet
will receive  [***] % of € [***]  +  [***] % of € [***]  +  [***] % of € [***] .
 
Royalties due under this Section 8.4.1 will be paid on a country-by-country
basis and will commence upon First Commercial Sale of a Product in a particular
country in the ROW Territory and will expire in such country upon the later of:
(i) the  [***]  of the  [***]   [***]  of any  [***]  within
the  [***]  (including any  [***]   [***]  BI and any  [***]  within
the  [***]  Technology) that  [***] ,  [***] , by the sale or import of the
Product in such country, (ii) the  [***]  of  [***]  for such Product in such
country, or (iii)  [***]  ( [***] )  [***]  from the First Commercial Sale of
such Product in such country; provided, that if a particular Product has been
launched in  [***] , then BI’s obligation to make royalty payments pursuant to
this clause (iii) with respect to such Product shall  [***]  for  [***]  ( [***]
)  [***]  after the First Commercial Sale of such Product in the  [***]  (such
period the “Royalty Term”).
 
8.4.2       Royalty Reduction upon  [***]  Competition.  Starting with
the  [***]  during which a Product faces  [***]  Competition in one or more
countries of the  [***] , the royalty payment due to Micromet for sales of such
particular Product in the  [***]  shall be calculated as follows:
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
44

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(a)            The Net Sales of such particular Product in those countries
with  [***]  Competition will be  [***]  as follows: (i)  [***]  percent ( [***]
%) if the Net Sales of such Product during the most recent Calendar Quarter
are  [***]  percent ( [***] %), but  [***]  percent ( [***] %),  [***]  than
the  [***]  of such Product in such country (as defined in Section 1.36), and
(ii)  [***]  percent ( [***] %) if the Net Sales of such Product during the most
recent Calendar Quarter are  [***]  percent ( [***] %)  [***]  the  [***]  of
such Product in such country (such reduced Net Sales amount, the “Adjusted Net
Sales”). These sales will be then added to the Net Sales determined in countries
without  [***]  Competition (“Base Net Sales”).  The sum of Base Net Sales and
Adjusted Net Sales constituting the total Net Sales (the “Total Net Sales”).
 
(b)            The royalty payment due to Micromet for total sales of such
particular Product shall be calculated based upon these  [***]  Total Net Sales
in the ROW Territory.
 
(c)            In case of any reconciliation required due to fluctuations in the
amount of  [***]  Competition (either within a country or in additional
countries) during a calendar year, the reconciliation will be done within the
first quarter of the following calendar year.  BI shall pay any amounts due
resulting from the reconciliation together with the royalty payment for the
first Calendar Quarter of the following year. Amounts due from Micromet shall be
deducted from the royalty payment for the first Calendar Quarter of the
following year.
 
8.4.3     Sales Participation Payments in the U.S.  Within  [***]  ( [***]
)  [***]  of the end of each Calendar Quarter during the Sales Participation
Term (as defined below) during which there were Net Sales of a Product in the
U.S., BI will pay to Micromet on a Product-by-Product basis, as a consideration
of the licenses granted by Micromet to BI under Section 7 and Micromet’s
co-promotion of such Product in the U.S., an amount (a “Sales Participation
Payment”) equal to:
 
(a)           [***]  percent ( [***] %) of the aggregate Net Sales of such
Product in the U.S., during the period commencing upon  [***]  of  [***]  in the
U.S. and ending at the  [***]  following such  [***] ;
 
(b)           [***]  percent ( [***] %) of the aggregate Net Sales of such
Product in the U.S., for the  [***]  following the expiration of the period
described in Section 8.4.3(a) above;
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
45

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(c)            [***]  percent ( [***] %) of the aggregate Net Sales of such
Product in the U.S., for the  [***]  following the expiration of the period
described in Section 8.4.3(b) above; and
 
(d)           [***]  percent ( [***] %) of the aggregate Net Sales of such
Product in the U.S., for  [***]  the  [***]  following the expiration of the
period described in Section 8.4.3(c) above.
 
By way of example, if the  [***]  of a  [***]  in the U.S. occurs on  [***] ,
then the  [***] % sales participation rate for such Product will apply from 
[***]  through  [***] ; thereafter, the  [***]  rates will apply from  [***] 
of  [***]  through  [***]  of the  [***] .
 
Payments due under this Section 8.4.3 will commence upon First Commercial Sale
of a Product in the U.S. and continue until the later of: (i) the  [***]  of
the  [***]  of any  [***]  within the  [***]  Technology (including
any  [***]  with BI and any  [***]  within the  [***]  Technology) that would be
infringed, absent a license, by the sale or import of the Product in the U.S.,
(ii) the  [***]  of  [***]  for such Product in the U.S., or (iii)  [***]  (
[***] )  [***]  from the First Commercial Sale of such Product in the U.S. (such
period, the “Sales Participation Term”).
 
8.4.4      Reduction for U.S. Payments.  If  [***]  is not  [***]  a particular
Product in the U.S. during a particular Calendar Quarter due to the various
circumstances described in this Agreement and Exhibit G (to be set forth in the
Co-Promotion Agreement), then the  [***]  of the  [***]  payable by BI to
Micromet under  [***]  for such Product for such Calendar Quarter will
be  [***]  as follows: (a)  [***]  percent ( [***] %) of Net Sales
if  [***]  of  [***]  in accordance with  [***]  or  [***]  the Co-Promotion
Agreement  [***] , (b)  [***]  percent ( [***] %) of Net Sales if  [***]  after
a  [***]  of  [***]  in accordance with  [***] , or (c)  [***]  percent ( [***]
%) of Net Sales if  [***]  the Co-Promotion Agreement or the  [***]  pursuant
to  [***]  of this Agreement or the Co-Promotion Agreement, except as provided
in  [***]  of Exhibit G.
 
8.4.5      Reduction for  [***]  Competition.  For any Calendar Quarter during
which  [***]  Competition in the U.S., the Sales Participation Payment due to
Micromet for sales of such Product in the U.S. during such Calendar Quarter
shall  [***]  percent ( [***] %) of Net Sales, without  [***]  pursuant
to  [***]  above or [***] .  In case of any reconciliation required due to
fluctuations in the amount of  [***]  Competition in the U.S. during a calendar
year, the reconciliation will be done within the first quarter of the following
calendar year.  BI shall pay any amounts due resulting from the reconciliation
together with the Sales Participation Payment for the first Calendar Quarter of
the following year. Amounts due from Micromet shall be deducted from the Sales
Participation Payment for the first Calendar Quarter of the following year.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
46

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


8.4.6       Acknowledgement.  BI acknowledges that Micromet will be co-promoting
the Product in the U.S. and BI will continue to enjoy substantial benefit from
such activities and its license under, and the transfer to BI of certain
elements of, the Licensed Technology pursuant to this Agreement (including
without limitation Micromet’s Know-How licensed to BI) as well as from BI’s own
development of BI Technology derived from the practice of such license and BI’s
use of such Licensed Technology, even after  [***]  of all  [***]  owned or
Controlled by  [***]  the  [***]  in a  [***]  in the Territory.  In addition,
BI acknowledges the application of a  [***]  in the  [***]  is more convenient
to the Parties, facilitates the payment of royalties, and reduces accounting
burdens on the Parties. Accordingly, the Parties have agreed
to  [***]  the  [***]  throughout the  [***] .
 
8.5         Payments under  [***] ; Third Party Licenses.
 
8.5.1       [***]  will be solely responsible for making any payments that
become due after the Effective Date to the licensors or assignors under the
agreements listed in Exhibit H-1.
 
8.5.2       [***]  will be solely responsible for  [***]  a development and
commercial license, pursuant to the  [***]  described on Exhibit H-1, for the
use of the  [***]  with the Collaboration Target (such development and
commercial license agreement, the “ [***]  License”).  The  [***]  License shall
be  [***]  by  [***] , at the  [***] .  Effective upon execution of
the  [***]  License, (i) any licenses granted to  [***]  under
the  [***]  License will be deemed to be within the  [***]  Technology, and (ii)
the  [***]  License will be deemed to be an  [***]  solely for purposes of the
acknowledgements and covenants set forth in Section 7.2 and the  [***]  set
forth in Section 13.5. Payments due under the  [***]  License will be  [***]  as
follows:  [***]  will bear any  [***] , and  [***]  will bear any  [***] ;
provided, that if Micromet’s Sales Participation Payments in the U.S. have
been  [***]  pursuant to Sections 8.4.4 or 8.4.5 above, for any reason,
then  [***]  will bear the  [***]  due under the  [***]  License for  [***]  of
any Product that  [***]  before  [***]  of the  [***]  under the  [***]  License
in the  [***]    [***]  will invoice  [***]  for any amounts that become due
under the  [***]  License and are reimbursable by  [***]  under this Section
8.5.2 and  [***]  will pay all such invoices within  [***]  ( [***] )  [***]  of
receipt thereof.
 
8.5.3       In the event that a Party desires to pursue a license to certain
Third Party intellectual property rights in connection with
the  [***]  or  [***]  of  [***] , such Party will use Commercially Reasonable
Efforts to obtain such license on reasonable terms as applicable to the  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
47

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(a)            [***]  will be solely responsible for negotiating and obtaining
such a license under commercially reasonable terms for any Third Party Patent
that (i) covers the  [***]  and further  [***]  or  [***] , (ii) claims
the  [***]  of a  [***] , the  [***] , any  [***]  used in a  [***] , or
the  [***]  of  [***] , and (iii) would be  [***]  by the  [***]  or  [***]  of
the  [***] , in the  [***]  a  [***]  from  [***] , due to
the  [***]  of  [***]  contained in any  [***]  within
the  [***]  Technology  [***]  or  [***]  of the  [***] .  During the
negotiations, and before  [***]  will enter into such license,  [***]  will
inform  [***]  on the negotiated terms.  [***]  may provide comments to any
proposed terms;  [***]  will be responsible for establishing the final terms of
such agreement.  If  [***]  does not agree to such terms (such agreement not to
be unreasonably withheld, conditioned or delayed), then the applicable Patent
will be excluded from the definition of  [***]  Technology, notwithstanding
anything to the contrary in this Agreement.  In the event  [***]  obtains a
license pursuant to this Section 8.5.3(a) and  [***]  has agreed to the terms of
such license, then such agreement will be included on Exhibit
H-2,  [***]  rights in and to any Patent or Know-How licensed under such
agreement will be subject to the terms and limitations, if any, of such
agreement, and the payments made to such Third Party will be  [***]  as
follows:  [***]  will bear any upfront and milestone payments
that  [***]  to  [***]  (subject to the  [***]  described below),
and  [***]  will bear any  [***]  or  [***] .   [***]  will  [***]  for any
amounts that become due under the agreements on Exhibit H-2 and
are  [***]  under this Section 8.5.3(a) and  [***]  will  [***]  all
such  [***]  within  [***]  ( [***] )  [***]  of receipt
thereof.   [***]  may  [***]  the amount of any  [***]  the  [***]  due
from  [***]  to  [***]  under Sections 8.3 or 8.4 of this Agreement.  Upon
termination of this Agreement, if (i)  [***]  has
paid  [***]  for  [***]  and  [***]  under the agreements on Exhibit H-2 and
(ii)  [***]  has not had the  [***]  to  [***]  the  [***]  of
such  [***]  using the  [***]  described in the preceding sentence, then
within  [***]  ( [***] )  [***]  following such termination,  [***]  will pay
to  [***]  an amount equal to  [***]  of any such  [***] .
 
(b)          [***]  will be solely responsible for negotiating and obtaining
such a license under commercially reasonable terms for any Third Party Patent
that (i) covers the  [***]  and further  [***]  or  [***] , (ii) claims the 
[***]  of a  [***] , the  [***] , any  [***]  used in a  [***] , or the  [***] 
of  [***] , and (iii) would be  [***]  by the  [***]  or  [***]  of the  [***] ,
in the  [***]  a  [***]  from  [***] , due to the  [***]  of  [***]  Technology
to which  [***]  has already taken a license under Section [***] .  Prior to the
initiation of any negotiations, the JSC must reasonably and in good faith
approve the acquisition of such Third Party Patent license and update the
Research Plan or Development Plan, as applicable, to reflect the incorporation
of the licensed technology into the then-current research and development
program.  During the negotiations, and before  [***]  will enter into such
license,  [***]  will inform  [***]  on the negotiated terms.  [***]  may
provide comments, and will be entitled to accept or reject such license under
the negotiated terms.  If  [***]  does not agree to such terms, then the
applicable Patent will be excluded from the definition of  [***]  Technology,
notwithstanding anything to the contrary in this Agreement.  In the event 
[***]  obtains a license pursuant to this Section 8.5.3(b) and  [***]  has
agreed to the terms of such license, then such agreement will be included on
Exhibit H-3,  [***]  rights in and to any Patent or Know-How licensed under such
agreement will be subject to the terms and limitations, if any, of such
agreement, and the payments made to such Third Party will be  [***]  as
follows:  [***]  will bear any  [***]  and  [***]   [***]  that  [***]  to a 
[***] , and  [***]  will  [***]  any  [***]  payments; provided, that  [***] 
share of  [***]  payable under all agreements on Exhibit H-3 in  [***]  on a 
[***] , will  [***]  of  [***]  (which  [***]  will  [***] , as  [***]  on a 
[***]  basis, by the  [***]  the  [***]  between  [***]  and the sum of the 
[***]  under the agreements set forth on Exhibit H-1 according to  [***]  and
Exhibit H-2 according to  [***] .  For clarity, the  [***]  of any such  [***] 
will not  [***]  and total  [***]  payable under Exhibit H-3 by  [***]  will
not  [***]  in the aggregate, calculated on a worldwide basis.  Example: The 
[***]  due by  [***]  under Exhibit H-1 according to Section 8.5.2 and Exhibit
H-2 according to Section 8.5.3(a) are in total  [***]  calculated on a worldwide
basis, then the  [***]  for any  [***]  by  [***]  under Exhibit H-3 by  [***] 
to a  [***]  of  [***]  calculated on a worldwide basis.   [***]  will  [***] 
for any amounts that become due under the agreements on Exhibit H-3 and are 
[***]   [***]  under this Section 8.5.3(b) and  [***]  will  [***] all such 
[***]  within  [***]  ( [***] )  [***]  of receipt thereof.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
48

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(c)          [***]  will be solely responsible for negotiating and obtaining any
license other than those described in Sections 8.5.3(a) and (b) above for any
Third Party rights relating to the  [***] , any  [***]  thereto, or any  [***] 
(including, without limitation,  [***]  of  [***]  or  [***] ,  [***]  or 
[***]  of  [***] , and  [***] );  [***]  will reasonably inform  [***] 
regarding the status of such license.  In the event  [***]  obtains such a
license,  [***]  will be  [***]  responsible for any  [***]  associated
therewith.  Any Patents or Know-How included in such license will be  [***] 
Technology for purposes of this Agreement.
 
8.5.4     Micromet will duly execute and deliver, or cause to be duly executed
and delivered, such further instruments and does and cause to be done such
further acts and things, including the filing of such assignments, agreements,
documents and instruments, as may be necessary or as BI may reasonably request
for BI to operate under the agreements listed in Exhibits H-1, H-2 and H-3.
 
9.
Payment Terms

 
9.1         Payment Method; Interest.  All amounts due hereunder to Micromet
will be paid in Euros, except the Sales Participation Payments in the U.S. which
will be paid in U.S. Dollars. Payments will be made as stated in the applicable
sections upon BI’s receipt of corresponding original invoices from Micromet, by
wire transfer in immediately available funds to accounts designated by
Micromet.  Any payments or portions thereof due hereunder which are not paid on
the date such payments are due under this Agreement will bear interest at the
lower of (i)  [***]  ( [***] ) percentage points over the three month LIBOR rate
of the respective currency which applied on the due date, or (ii) the maximum
rate permitted by law, calculated on the number of days such payment is
delinquent. All payments set forth in this Agreement are expressed to be
exclusive of value added tax (VAT); if VAT is due on any such payments, then it
will be set forth as a separate line item on the applicable invoice.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
49

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


9.2         Withholding Tax.
 
9.2.1       Generally. If laws or regulations require withholding of any taxes
imposed upon a Party on account of any royalties and advance payments, paid
under this Agreement, such taxes shall be deducted by the other Party as
required by law from such remittable royalty and advance payment and shall be
paid by the other Party to the proper tax authorities. Official receipts of
payment of any withholding tax shall be secured and sent to the Party as
evidence of such payment. The Parties shall exercise their best efforts to
ensure that any withholding taxes imposed are reduced as far as possible under
the provisions of any relevant tax treaty.
 
9.2.2       Imposition of Withholding due to BI’s Action.  If BI (or BI’s
Affiliates or successors) is required to make a payment to Micromet that is
subject to a deduction or withholding of tax, then (a) if such deduction or
withholding of tax obligation arises as a result of any action taken by BI or
BI’s Affiliates or successors, including a change of domicile, any assignment or
transfer of all or a portion of this Agreement as permitted under this Agreement
or any sublicense of rights or obligations hereunder to an Affiliate or Third
Party and such action has the effect of increasing the amount of tax  deducted
or withheld (a “BI Withholding Tax Action”), then notwithstanding Section 9.2.1,
the payment by BI (in respect of which such deduction or withholding of tax is
required to be made) will be increased by the amount necessary (the “Additional
Amounts”) to ensure that Micromet receives an amount equal to the same amount
that it would have received had no BI Withholding Tax Action occurred, and (b)
the Additional Amounts will be deducted and withheld by BI from the increased
payment made by BI to Micromet.  The Additional Amounts, along with any other
tax deducted and withheld from the payment made by BI, will be timely remitted
to the proper tax authority for the account of Micromet in accordance with
Applicable Law and BI will provide Micromet with evidence of such remittance in
accordance with Section 9.2.1.
 
9.3         Reports.  BI will accompany each payment of royalties or Sales
Participation Payments under this Agreement with a report containing on a
country-for-country basis a detailed and itemized calculation of Net Sales of a
Product in the Territory during the preceding Calendar Quarter.  BI will make
all such payments and submit such reports within  [***]  ( [***]
)  [***]  following the end of the applicable Calendar Quarter.
 
9.4         Currency Conversion.  When Products are sold for monies other than
Euro, the earned royalties in the ROW Territory will be determined by (i)
converting the Net Sales in each country in the Territory into Euro, using the
monthly exchange rates as customarily used by BI in its regular accounting
system (momentarily the monthly exchange rates published by the European Central
Bank (ECB) in Frankfurt/Main, Germany) and (ii) calculating the respective
royalty payments per country based on the respective Euro values.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
50

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


9.5         Records Retention; Audit.
 
9.5.1       Record Retention.  Each Party will maintain complete and accurate
books, records and accounts used for the determination of (a) any Micromet
Collaboration Expenses that the other Party is required to reimburse under this
Agreement and (b) Net Sales, in sufficient detail to confirm the accuracy of any
payments required under this Agreement, which books, records and accounts will
be retained by such Party until  [***]  ( [***] )  [***]  after the end of the
period to which such books, records and accounts pertain.
 
9.5.2       Audit.  Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the other Party, have access during normal business
hours, and upon reasonable prior written notice, to such of the records of the
other Party and its Affiliates as may be reasonably necessary to verify the
accuracy of Micromet Collaboration Expenses or Net Sales for any calendar
quarter ending not more than  [***]  ( [***] )  [***]  prior to the date of such
request; provided, however, that no Party will have the right to conduct more
than one such audit in any  [***]  period.  The accounting firm will disclose to
the Parties only whether the Micromet Collaboration Expenses or Net Sales
reported by the audited Party are correct or incorrect and the specific details
concerning any discrepancies.  The Parties have  [***]  ( [***] )  [***]  to
review and verify the disclosed report.  The auditing Party will bear all costs
of such audit, unless the audit reveals a discrepancy in the auditing Party’s
favor of more than  [***]  percent ( [***] %), in which case the audited Party
will bear the cost of the audit.  The results of such accounting firm will be
final, absent manifest error.
 
9.5.3       Payment of Additional Amounts.  If, based on the results of any
audit, additional payments are owed Micromet under this Agreement, then BI will
make such additional payments after the accounting firm’s written report is
delivered to both Parties within  [***]  ( [***] )  [***]  after the review
period.  If, based on the results of any audit, any payments made by BI to
Micromet exceeded the amounts due and payable under this Agreement, such excess
will be paid to BI within  [***]  ( [***] )  [***]  after Micromet’s receipt of
the audit results.
 
9.5.4       Confidentiality.  Each Party will treat all information subject to
review under this Section 9.5 in accordance with the provisions of Section 10
and will cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with the audited Party obligating such firm to
maintain all such financial information in confidence pursuant to such
confidentiality agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
51

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


10.
Confidentiality

 
10.1       Definition.  During the Term and subject to the terms and conditions
of this Agreement, a Party (the “Disclosing Party”) may communicate to the other
Party (the “Receiving Party”) information in connection with this Agreement or
the performance of its obligations under this Agreement, including, any
information in reports provided pursuant to this Agreement, scientific and
manufacturing information and plans, marketing and business plans, and financial
and personnel matters relating to a Party or its present or future products,
sales, suppliers, customers, employees, investors or business (collectively,
“Confidential Information”).  The Parties agree that the terms of this Agreement
are deemed Confidential Information of both Parties and will be subject to the
restrictions on use and disclosure set forth herein.  Confidential Information
also includes any information disclosed prior to the Effective Date pursuant to
that certain Confidentiality Agreement between the Parties dated  [***] .
 
10.2       Exclusions.  Notwithstanding the foregoing, any information of a
Party will not be deemed Confidential Information with respect to the Receiving
Party for purposes of this Agreement if such information:
 
10.2.1     was already known or available to the Receiving Party or its
Affiliates at the time of disclosure to the Receiving Party, other than under an
obligation of confidentiality or non-use to the Disclosing Party;
 
10.2.2     was generally available or known to parties reasonably skilled in the
field to which such information pertains or was otherwise part of the public
domain at the time of its disclosure to the Receiving Party;
 
10.2.3     became generally available or known to parties reasonably skilled in
the field to which such information pertains or otherwise became part of the
public domain after its disclosure to the Receiving Party, other than through
the Receiving Party’s breach of its obligations under this Section 10;
 
10.2.4     was disclosed to the Receiving Party, other than under an obligation
of confidentiality or non-use, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others; or
 
10.2.5     was independently discovered or developed by the Receiving Party or
its Affiliates, as evidenced by their written records, without the use of, and
by personnel who had no access to, Confidential Information of the Disclosing
Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
52

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


10.3       Disclosure and Use Restriction.  Except as expressly provided herein,
the Parties agree that, during the Term and for  [***]  ( [***]
)  [***]  thereafter, each Party and its Affiliates will keep completely
confidential and will not publish or otherwise disclose any Confidential
Information of the other Party or its Affiliates.  Neither Party will use any
Confidential Information of the other Party without such other Party’s consent,
except as expressly permitted by this Agreement.
 
10.4       Authorized Disclosure.  Each Party may use and disclose Confidential
Information of the other Party to the extent that such use and disclosure is:
 
10.4.1    made in response to a valid order of a court of competent jurisdiction
or other governmental or regulatory body of competent jurisdiction; provided,
however, that such Party will first have given notice to such other Party and
given such other Party a reasonable opportunity to quash such order and to
obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 
10.4.2    otherwise required by Applicable Laws, regulations or the rules of any
nationally recognized security exchange; provided, however, that the Disclosing
Party will provide such other Party with notice of such disclosure in advance
thereof to the extent practicable;
 
10.4.3    made by such Party to the Regulatory Authorities as required in
connection with any Regulatory Filing of INDs, BLAs, Marketing Approval
applications, or similar applications or requests for Marketing Approvals;
provided, however, that reasonable measures will be taken to assure confidential
treatment of such information;
 
10.4.4    made by such Party, in connection with the performance of this
Agreement, on a need-to-know basis to Affiliates, research parties, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Section 10;
 
10.4.5    made by such Party to existing or potential acquirers or merger
candidates, investment bankers or existing or potential investors, including
venture capital firms or other financial institutions, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 10; or
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
53

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


10.4.6    made in a patent application expressly permitted to be filed under
Section 6.
 
11.
Public Communications

 
11.1        General Provisions.  The Parties will cooperate with respect to the
timing and content of communications with the public regarding the development
and marketing of a Product, subject to the provisions of this Section 11.
 
11.2        Press Releases.  The Parties agree that the public announcement of
the execution of this Agreement will be made by a press release in substantially
the form attached as Exhibit I.  The text of any subsequent press releases by a
Party relating to this Agreement or to the performance hereunder, will first be
reviewed and approved by the other Party (such approval not to be unreasonably
withheld, delayed or conditioned). The Parties agree that Micromet may make the
following disclosures: (i) without BI’s approval any disclosure which is
required by law, including disclosures required by the U.S. Securities and
Exchange Commission or made pursuant to the requirements of the national
securities exchange or other stock market on which Micromet’s securities are
traded, as advised by Micromet’s counsel, and (ii) press releases confirming the
receipt by Micromet of any milestone payments (without disclosure of the
respective amount unless required by Applicable Law) and, with respect to a
Product, the  [***]   [***]  of the first  [***]  and the first  [***]  in
any  [***] , as well as the  [***]  of  [***]  in any  [***] , or upon such
other events as the Parties mutually agree.  In each such case, Micromet will
give BI prior notice of any such intended disclosure, especially in regard of
any financial disclosure or project progress statements relating to this
Agreement, with appropriate lead time, and will incorporate any comments by BI
on the proposed disclosure.
 
11.3        Publications and Presentations.  Up to  [***]  of the  [***]  of
the  [***]  and at least  [***]  ( [***] )  [***]  prior to submission of any
material related to the research or development activities hereunder for
publication in print or electronic media or presentation at conferences, the
submitting Party will provide to the other Party a draft of such material for
its review and comment.  The receiving Party will provide any comments to the
submitting Party within  [***]  ( [***] )  [***]  of receipt of such materials,
and (a) if BI is the submitting Party, then BI will review and consider in good
faith any comments provided by Micromet, or (b) if Micromet is the submitting
Party, then Micromet will implement any comments reasonably provided by BI.  In
addition, any information determined by the other Party to be its Confidential
Information must be removed upon request of the other Party.  If requested in
writing by the other Party, the submitting Party will withhold material from
submission for publication or presentation for an additional  [***]  ( [***] ) 
[***]  to allow for the filing of a patent application or the taking of such
measures to establish and preserve proprietary rights in the information in the
material being submitted for publication or presentation.  After  [***]  for
the  [***]  shall not publish any publication or presentation, in print or
electronic media, relating to  [***]  to the  [***]  without  [***]  prior
written consent.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
54

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


11.4        Previous Disclosures.  A Party may publicly disclose without regard
to the requirements of this Section 11 any information that was previously
disclosed in compliance with such requirements or any information that is
available in the public domain, other than through a Party’s breach of its
obligations under this Agreement.
 
12.
Term and Termination

 
12.1        Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and will expire upon the expiration and satisfaction of all
payment obligations hereunder for Products, unless earlier terminated as
provided in this Agreement.
 
12.2       Termination for Material Breach.
 
12.2.1     If a Party (the “Breaching Party”) commits a material breach of this
Agreement, the other Party (the “Non-Breaching Party”) may give to the Breaching
Party written notice specifying the nature of the material breach and requiring
the Breaching Party to make good or otherwise cure such material breach.
 
12.2.2     If such material breach is not cured within  [***]  ( [***]
)  [***]  after the receipt of notice pursuant to Section 12.2.1 above, the
Non-Breaching Party will have the right, on written notice to the Breaching
Party, to terminate this Agreement without prejudice to any of its other rights
and remedies conferred on it by this Agreement or by law. Any such termination
shall become effective at the end of such  [***]  ( [***] )  [***]  period
unless the breaching Party has cured any such breach prior to the expiration of
the  [***]  ( [***] )  [***]  period; provided, however, that in the event of a
good faith dispute with respect to the existence of a material breach (including
as to whether BI has used Commercially Reasonable Efforts as required in this
Agreement) arising following the  [***]  of the  [***]  of a  [***] ,
the  [***]  ( [***] )  [***]  cure period shall be  [***]  until  [***]  as
the  [***]  is  [***]  pursuant to Section  [***]  hereof. If the material
breach is confirmed by the judgment of the court and not cured within the
applicable cure periods described in this Section 12.2 below after the receipt
of such decision by the court, the non-breaching Party shall have the right on
written notice to the breaching Party, to immediately terminate this
Agreement.  In the event that the court has confirmed (i) a breach of a Party’s
obligation to use Commercially Reasonable Efforts as required under this
Agreement, the breaching Party shall cure such breach within a reasonable time
frame, however no later than  [***]  ( [***] )  [***]  after the receipt of the
decision of the court; (ii) a breach of a Party’s payment obligation under this
Agreement, the breaching Party shall cure such breach no later than  [***]  (
[***] )  [***]  after the receipt of the decision of the court; and (iii) a
breach of a Party’s obligation under this Agreement other than as covered by the
immediately preceding clauses (i) or (ii), the breaching Party shall cure such
breach within  [***] , however no later than  [***]  ( [***] )  [***]  after the
receipt of the decision of the court.  For clarity, this Agreement will remain
in effect during the pendency of any dispute and each Party will continue to
perform its obligations hereunder.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
55

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


12.2.3      In the event of any Dispute under this Agreement regarding a Party’s
payment obligations under this Agreement submitted to a court under Section
17.4.3, the paying Party shall be required to deposit all disputed payment
amounts into an interest-bearing escrow account established by the
Parties.  Upon the resolution of such Dispute, the court shall direct the
disposition of the escrowed funds (including interest accrued) to the prevailing
party in accordance with the court’s ruling on such Dispute together with any
damages as awarded by the court.
 
12.3       Termination at Will.  BI may terminate this Agreement in its entirety
with ninety (90) days prior written notice to Micromet at any time prior to the
First Commercial Sale of a Product anywhere in the Territory.  Thereafter, BI
may terminate this Agreement in its entirety with at least one hundred eighty
(180) days’ prior written notice to Micromet.
 
12.4       Termination at Certain Decision Points.  If  [***]  does not take
certain actions as specifically described in
Sections  [***]  and  [***]  then  [***]  may  [***]  this Agreement in its
entirety with  [***]  ( [***] )  [***]  prior written notice to  [***] ;
provided, that  [***]  shall submit any dispute regarding such termination right
to the dispute resolution procedure described in Section 17.4.2.
 
13.
Effects of Termination

 
13.1       Program Transfer upon Termination. Upon any termination of this
Agreement, BI will transfer or assign to Micromet or its designee the materials,
documentation, processes, Regulatory Filings, licenses, and other items as are
reasonably necessary for Micromet to continue the development and
commercialization of Products (such transfer, including the actions listed below
hereafter referred to as the “Program Transfer”). Without limiting the
generality of the foregoing, BI hereby agrees to (effective only upon such
termination) the following:
 
(a)            Know-How and Data.  BI will provide Micromet with copies of any
Know-How, data, materials, reports and information in BI’s possession or control
that were developed under this Agreement or in winding down the clinical trials
and other development activities to the extent relating to Products and as far
as reasonably necessary to continue development or Commercialization of the
Products (it being understood that BI will be allowed to retain copies of any
such materials); provided, however, that the manufacture for commercial sale
will be subject to Section 13.1(e) below.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
56

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(b)            Regulatory Filings.  BI will transfer to Micromet any Regulatory
Filings and Marketing Approvals for Products.
 
(c)            Clinical Trials.  At BI’s discretion, BI will either (i) transfer
to Micromet the management and continued performance of or (ii) complete
at  [***] and  [***]  any clinical trials for such Product in which at least one
(1) volunteer or patient has been dosed with a Product, provided that there are
no safety issues, at the effective date of termination and keep Micromet
informed of progress in completing such studies.
 
(d)            Existing Product Supply.  BI will transfer to Micromet or
destroy, at Micromet’s decision, on commercially reasonable terms, all clinical
and commercial supplies of such Product in BI’s possession or control.
 
(e)            Future Product Supply.  At BI’s discretion, BI will either: (i)
transfer the manufacturing process as then Controlled by BI and any Third Party
manufacturer of the Product to Micromet or its designee (which will be
designated by Micromet as soon as reasonably practical but in no event later
than  [***]  ( [***] )  [***]  following the effective date of the termination
of this Agreement) including the following assistance: consulting service, up to
two (2) project transfer meetings, access to BI’s technical experts as necessary
to establish and validate such process at the facility of Micromet or its
designee, provided that such assistance is limited to  [***]  ( [***]
)  [***]   [***]  within  [***]  ( [***] )  [***] , with additional support
available by mutual agreement between the Parties and  [***]  at BI’s  [***] ,
or (ii) supply Micromet with such Product for clinical development or commercial
sale on commercially reasonable terms to be agreed upon by the Parties and set
forth in a separate supply agreement (such terms to be substantially similar to
the terms of other arm’s length manufacturing arrangements entered into by BI at
such time, including an audit and inspection right for Micromet to assure
compliance with GxP), with the procedures described in Exhibit K applying to any
failure by the Parties to agree on the terms of such separate agreement
within  [***]  ( [***] )  [***]  following the effective date of the
termination.
 
(f)            Third Party Contracts. BI will assign to Micromet as far as
legally possible any or all agreements between BI and Third Parties, relating
solely to the development or manufacture of such Product.
 
(g)            Product Marks and Other Rights.  BI will  [***]  an exclusive,
worldwide, transferrable, irrevocable license (with the right to grant and
authorize the further grant of sublicenses) to Micromet of BI’s entire right,
title and interest in and to any trademarks, trade dress, logos, slogans,
designs and copyrights, in each case relating solely to such Product, including
any registrations for the foregoing.
 
(h)            Reversion of  [***] .  BI will  [***]  to Micromet its interest
in any  [***]  Technology or  [***]  Technology to the extent such interest
was  [***]  by Micromet to BI pursuant to Section  [***]  or by the operation of
Section  [***] , respectively.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 
57

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(i)            Product License.  BI will grant to Micromet a worldwide,
royalty-bearing (solely as provided under the terms of Section 13.2(a) or (b)),
transferrable, irrevocable license (with the right to grant and authorize the
further grant of sublicenses) to research, develop, make, use, offer for sale,
sell, import, export and otherwise commercialize the Product with such license
granted on (i) an exclusive basis (i.e., exclusive as to the Product) under
any  [***]  Technology,  [***]  Technology and  [***]  in any  [***]  Technology
(after having given effect to the  [***]  in Section 13.1(h) above); and (ii) a
non-exclusive basis under the  [***]  Technology and any  [***]  Technology. In
the event that any
such  [***]  Technology,  [***]  Technology,  [***]  Technology and
any  [***]  Technology is subject to any Third Party licenses of BI, any such
sublicense to Micromet shall be granted to Micromet under the same conditions BI
has licensed such technology from the respective Third Party.   BI will notify
Micromet in advance of the application of such terms and conditions to Micromet.
 
(j)           [***]  Product License.  BI will grant to Micromet a worldwide,
royalty-bearing (solely as provided under the terms of Section 13.2(c)),
transferrable, irrevocable, license (with the right to grant and authorize the
further grant of sublicenses) to research, develop, make, use, offer for sale,
sell, import, export and otherwise commercialize products containing or
comprising  [***]  to the  [***]  (other than  [***] ) with such license granted
on (i) a non-exclusive basis under any  [***]  Technology,  [***]  Technology
and  [***]  Technology and (ii) an exclusive basis under  [***]  in
any  [***]  Technology (after having given effect to the  [***]  in Section
13.1(h) above). In the event that any
such  [***]  Technology,  [***]  Technology and any  [***]  Technology is
subject to any Third Party licenses of BI, any such sublicense to Micromet shall
be granted to Micromet under the same conditions BI has licensed such technology
from the respective Third Party.  BI will notify Micromet in advance of the
application of such terms and conditions to Micromet.
 
(k)          [***]  Product License.  BI will grant to Micromet a worldwide,
non-exclusive, royalty-free, transferrable, irrevocable license (with the right
to grant and authorize the further grant of sublicenses) to research, develop,
make, use, offer for sale, sell, import, export and otherwise
commercialize  [***]  Products under the  [***]  Technology,  [***]  Technology
and  [***]  in any  [***]  Technology (after having given effect to
the  [***]  in Section 13.1(h) above). In the event that any
such  [***]  Technology and any such  [***]  Technology is subject to any Third
Party licenses of BI, any such sublicense to Micromet shall be granted to
Micromet under the same conditions BI has licensed such technology from the
respective Third Party.  BI will notify Micromet in advance of the application
of such terms and conditions to Micromet.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
58

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(l)           [***]  Product License.  BI will grant to Micromet a worldwide,
non-exclusive, royalty-bearing (solely as provided under the terms of Section
13.2(d)), transferrable, irrevocable, license (with the right to grant and
authorize the further grant of sublicenses) to research, develop, make, use,
offer for sale, sell, import and export  [***]  under
the  [***]  Technology,  [***]  Technology, and  [***]  in
any  [***]  Technology (after having given effect to the  [***]  in Section
13.1(h) above). In the event that any such  [***]  Technology and any
such  [***]  Technology is subject to any Third Party licenses of BI, any such
sublicense to Micromet shall be granted to Micromet under the same conditions BI
has licensed such technology from the respective Third Party.  BI will notify
Micromet in advance of the application of such terms and conditions to Micromet.
 
(m)          BI Limitations.  From and after the effective date of termination,
BI will refrain, and cause its Affiliates to refrain, from granting any right,
license or interest or otherwise transferring its interest in any
(i)  [***]  Technology or  [***]  Technology, to develop (including pre-clinical
or clinical testing), manufacture, market, sell, promote or otherwise
commercialize any  [***]   [***]  the  [***]  or (ii)  [***]  Technology (after
having given effect to the  [***]  in Section 13.1(h) above) to develop
(including pre-clinical or clinical testing), manufacture, market, sell, promote
or otherwise commercialize any  [***] ; provided, that it will not be a breach
of this Section 13.1(m) for BI to perform  [***]  Activities, including
manufacturing, with respect to a  [***]  if such activities are performed by BI
solely as a contract manufacturer on behalf of one or more Third Parties who own
or control such  [***] .
 
13.2       Royalty Payments Following Program Transfer.  Following any Program
Transfer, Micromet will pay BI a royalty in connection with the licenses granted
by BI in Sections 13.1(g), (i), (j), and (l) in accordance with the following:
 
(a)           Product Royalties Applicable in the Event of Termination  [***] 
to  [***]  of a  [***] .  In the event of any termination of this Agreement 
[***]  to the  [***]  of a  [***] , Micromet will pay BI a royalty of  [***] %
of Net Sales of Products that (i) are  [***]  using a  [***]  that was (a) 
[***]  by BI in connection with its  [***]  under this Agreement, (b)  [***] 
for  [***]  by BI to Micromet according to Section 13.1(e); and (c)  [***]  by
BI to Micromet upon Micromet’s confirmation, or (ii) are  [***]  or  [***]  in
any  [***]  within the  [***]  Technology,  [***]  Technology,  [***] 
Technology,  [***]  Technology or  [***]  Technology (after having given effect
to the  [***]  in Section 13.1(h) above), which such  [***] , in each case, 
[***]  as of the  [***]  of  [***] .  The term of such royalty will commence in
any applicable country upon the First Commercial Sale of such Product in such
country and will expire on a country-by-country basis upon the  [***]  of the 
[***]  of any  [***]  within the  [***]   [***] ,  [***]  Technology,  [***] 
Technology,  [***]  Technology or  [***]  Technology that  [***]  a  [***] , by 
[***]  or  [***]  of such Product in such country.   If there is no such  [***] 
and the royalty due under this Section 13.2(a) is due on account of the  [***] 
of the  [***]  as described in clause (i) above, then the term of such royalty
will expire on a country-by-country basis  [***]  the First Commercial Sale of
such Product in such country.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
59

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(b)            Product Royalties Applicable in the Event of Termination  [***] 
of a  [***] .    In the event of any termination  [***]  the  [***]  of a  [***]
, Micromet will pay BI the royalties set forth on Exhibit J for Net Sales of
Products in consideration of the licenses granted under Sections 13.1(g) and (i)
above.  The term of such royalty will commence in any applicable country upon
the First Commercial Sale of a Product in such country and will expire on a
country-by-country basis upon the later of: (i) the  [***]  of the  [***]  of
any  [***]  within the  [***]  Technology,  [***]  Technology,  [***] 
Technology,  [***]  Technology or  [***]   [***]  in any  [***]  Technology
(after having given effect to the  [***]  in Section 13.1(h) above) as of the
date of such termination that  [***]  by the  [***]  or  [***]  of the Product
in such country, (ii) the  [***]  of  [***]  for such Product in such country,
or (iii)  [***]   [***]  the First Commercial Sale of such Product in such
country.
 
(c)            Royalties For  [***]  Products.    In consideration of the
licenses granted by BI under Section 13.1(j) above, Micromet will pay BI a
royalty of  [***] % on Net Sales of products licensed under Section 13.1(j),
the  [***]  or  [***]  of  [***]  is  [***]  or  [***]  by any  [***]  of any 
[***]  within the  [***]  Technology,  [***]  Technology,  [***]  Technology or 
[***]  Technology (after having given effect to the  [***]  in Section 13.1(h)
above).  The term of such royalty will commence in any applicable country upon
the First Commercial Sale of a Product in such country and will expire on a
country-by-country basis upon the  [***]  of the l [***]  of any  [***]  within
the  [***]  Technology,  [***]  Technology,  [***]  Technology or  [***]  in
any  [***]  Technology (after having given effect to the  [***]  in Section
13.1(h) above) as of the  [***]  of such  [***]  that  [***]  by the  [***]  or 
[***]  of such product in such country.
 
(d)          [***]  Royalties.    In consideration of the licenses granted to
Micromet under Section 13.1(l), Micromet will pay BI a royalty (to be negotiated
by the Parties in good faith prior to the termination of this Agreement and
subject to the  [***]  below) on Net Sales of  [***] , the 
[***]  or  [***]  is  [***]  or  [***]  by any  [***]  of any  [***]  within
the  [***]  Technology or  [***]  Technology.  The term of such royalty will
commence in any applicable country upon the First Commercial Sale of
a  [***]  in such country and will expire on a country-by-country basis upon
the  [***]  of the  [***]  of any  [***]  within the  [***]  Technology
or  [***]  Technology  [***]  of the  [***]  of such  [***]  that  [***] , by
the  [***]  or  [***]  of the  [***]  in such country.  Any royalty payable
under this Section 13.2(d) shall not exceed  [***] % in
the  [***]  per  [***]  where
such  [***]  is  [***]  by  [***]  within  [***]  of [***]
the  [***]  Technology or  [***]  Technology, respectively, and shall not  [***]
% in the  [***]  per  [***]  if
the  [***]  is  [***]  by  [***]  the  [***]  Technology
and  [***]  Technology.  The procedures described in Exhibit K will apply to any
failure by the Parties to agree on the amount of such royalty within  [***]  (
[***] )  [***]  following the effective date of the termination.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
60

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(e)            Royalty Payment Terms.  All royalties payable under this Section
13.2 will be due within  [***]  ( [***] )  [***]  of the end of each Calendar
Quarter during which there were Net Sales of such Products in the Territory and
will be reported and paid in accordance with the terms of Section 9 of this
Agreement.  Following the expiration of the royalty term in a country for an
applicable license described in this Section 13.2 above, such license shall be
fully-paid.
 
13.3       Funding during Notice Period and Payment of Committed
Expenses.  During the period from providing a notice of termination pursuant to
Section 12.3 through the termination of this Agreement, BI will continue to
perform the Development Plan and  [***]   [***]  for its  [***]  in accordance
with the terms of this Agreement; provided, that Micromet will use reasonable
efforts to wind down its ongoing activities.  In addition, upon termination of
this Agreement pursuant to Section 12.3, BI will pay to Micromet any
non-cancellable amounts that Micromet is obligated to pay to Third Parties based
on legally binding commitments made in accordance with the Research Plan or
Development Plan prior to the date of such notice of termination.
 
13.4      Termination of Licenses.  Upon any termination of this Agreement, all
rights and licenses granted by Micromet to BI hereunder will terminate.
 
13.5       Rights upon Expiration.  Upon expiration of the Royalty Term in all
countries of the ROW Territory for a particular Product and the last Sales
Participation Payment according to Section 8.4.3 in the U.S. for such Product,
BI will have a non-exclusive, fully paid, royalty-free right and license under
all Know-How in the Licensed Technology to make, have made, use, sell, offer for
sale, and import such Product in the Territory in the Field.  Notwithstanding
the foregoing, BI will make any payments under any  [***] , the agreements
listed in [***] and [***] and any other payments due to Third Parties for any
intellectual property rights licensed to BI pursuant to this Agreement, for as
long as such payments are due under such agreements, and BI’s rights as a
licensee or sublicensee under such intellectual property rights will remain
subject to BI’s compliance the payment and other terms thereof.
 
13.6       Material Breach by Micromet.  In case the court has confirmed a
material breach by Micromet, BI may, within  [***]  ( [***] )  [***]  following
such confirmation, upon written notice to Micromet either terminate this
Agreement (with the consequences as outlined above) or exercise its right under
this Section 13.6 to modify the Parties obligations under this Agreement as
follows:
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
61

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(a)            All committees, including the JSC, formed under Section 2 will be
disbanded and the Parties’ obligations under Section 2 (other than Section 2.3)
will terminate and be of no further effect.
 
(b)            Micromet will terminate and wind down its activities under
Section 3 and  [***]  will have no further obligation whatsoever to  [***]  for
any  [***]  that are  [***]  after the  [***]  of  [***]  written notice (other
than any  [***]  or  [***]  associated with such  [***] ).  Micromet’s
obligations under Section 3 shall terminate and BI shall thereafter be
responsible for all development of all Products.
 
(c)            BI’s obligations under this Agreement will remain in effect;
provided, that BI will not be obligated to share information with Micromet as
described in the terms of Sections 3, 4 and 5 except for the terms of Section
4.2.2, and Sections 5.3, 5.4 and 5.5.   In addition, following the exercise of
its rights under this Section 13.6, BI will deliver to Micromet (i) an overview
of BI’s then-current Development Plan in similar detail as the Initial R&D Plan
on an annual basis not later than  [***]  of each calendar year and a summary
report of the development and manufacturing activities related to the Product
performed by BI reasonably describing BI’s activity during such period, key
milestones and objectives for such activities and a current timeline for future
activities on a semi-annual basis (not later than  [***]  and  [***]  of each
calendar year), and (ii) a copy of a summary commercial plan that describes the
launch and subsequent Commercialization activities for the Product in the U.S.
 
(d)            In the notice delivered under this Section 13.6, BI may elect to
terminate Micromet’s Co-Promotion right under Section 4.5, including the
termination of any Co-Promotion Agreement entered into the Parties under such
Section.  In connection with any such termination, (i) the Parties will have no
further obligations under Section 4.5, including the obligation to enter into a
Co-Promotion Agreement and any Co-Promotion Agreement will be terminated in
accordance with the terms of Exhibit G, (ii) the Sales Participation
Payment  [***]  as provided in Section  [***] , and (iii) BI will be solely
responsible for and  [***] and  [***]  associated with the Commercialization of
Products throughout the Territory during the Term.
 
(e)            All licenses granted by a Party to the other Party under this
Agreement will continue in accordance with the terms of this Agreement.
 
(f)            BI will have the right to set-off, against any payments or other
amounts due to Micromet by BI but not yet paid by BI, all direct damages
established in the litigation under Section 17.4 (or as agreed in writing by
Micromet) suffered by BI, based on the material breach that gave rise to BI’s
termination right.  If BI elects this set-off remedy, then such remedy will be
exclusive and in lieu of all other remedies that may be available to BI for such
material breach.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
62

--------------------------------------------------------------------------------

 
   
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


13.7          Serious Material Breach by a Party.  The Parties acknowledge that
certain serious material breaches may result in substantial harm and damage to
the non-breaching Party and that a court should consider in such case the
appropriate economic remedy—which remedy may include the termination of royalty
or other payment obligations—taking into consideration the harm to the economic
value of the Product, a Party’s investment in such Product and the future
economic viability of the Product to be developed or commercialized in under
this Agreement in one or more specific territories.  The Parties agree that a
serious material breach would be an extraordinary circumstance involving a
Party’s intentional or grossly negligent failure to maintain the license rights
granted under this Agreement, to preserve material Confidential Information
relating to the Product, or to maintain any Patent covering the sale of the
Product, in each case that would result in (or would be reasonably expected to
result in) the loss of all intellectual property or regulatory exclusivity for
the Product in all of the Major Markets or would otherwise fundamentally deny a
Party the economic or other benefits conferred under this Agreement.
 
13.8           Material Breach by BI.   In the case of a material breach by BI
which is disputed by BI and is subsequently confirmed by the court pursuant to
Section 17.4, then, notwithstanding any provision in this Agreement to the
contrary, Micromet will be entitled to  [***]  or  [***]  (including  [***] )
resulting from the  [***]  in  [***]  and  [***]  of the  [***]  that was caused
by such material breach and the resolution of such dispute in the courts.
 
13.9           Accrued Rights.  Termination of this Agreement for any reason
will be without prejudice to any rights that will have accrued to the benefit of
a Party prior to the effective date of such termination.  Such termination will
not relieve a Party from obligations that are expressly indicated to survive the
termination of this Agreement.
 
13.10        Survival.  Sections 5.4, 5.6, 6.1, 6.2.1, 8 (with respect to any
unpaid amounts due), 9, 10, 13, 14, 15, 16 and 17, together with any definitions
used or exhibits referenced therein, will survive any termination or expiration
of this Agreement.
 
14.
Indemnification and Insurance

 
14.1           Indemnification of Micromet.  BI will indemnify Micromet and its
Affiliates, and their respective directors, officers, and employees (each, a
“Micromet Indemnitee”), and defend and hold each of them harmless from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising in
connection with any and all claims, demands, lawsuits, or investigations by a
Third Party (each a “Third Party Claim”) against a Micromet Indemnitee, to the
extent caused by or arising out of: (a) any breach by BI of this Agreement, (b)
the gross negligence or willful misconduct on the part of BI, its Affiliates, or
contractors in performing any activity contemplated by this Agreement, (c) the
development, manufacture, use, handling, storage, supply, Commercialization or
other disposition of Product by BI, its Affiliates or its/their sublicensees; or
(d) any  [***]  by BI or its Affiliates; in each case, excluding any Losses to
the extent Micromet has an obligation to indemnify BI pursuant to Section 14.2.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
63

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


14.2           Indemnification of BI.  Micromet will indemnify BI, its
Affiliates, and their respective directors, officers, and employees (each, a “BI
Indemnitee”), and defend and hold each of them harmless from and against any and
all Losses arising in connection with any Third Party Claim against a BI
Indemnitee, to the extent caused by or arising out of: (a) any breach by
Micromet of this Agreement; (b) the gross negligence or willful misconduct on
the part of Micromet, its Affiliates, or contractors  in performing any activity
contemplated by this Agreement; (c) the performance of Micromet’s development
activities under the  [***] , or (d) from the manufacture, use, handling,
storage, supply, sale or other disposition of Product by Micromet or its
Affiliates, or contractors; in each case, excluding any Losses to the extent BI
has an obligation to indemnify Micromet and its Affiliates pursuant to Section
14.1.
 
14.3           Notice of Claim.  All indemnification claims in respect of any BI
Indemnitee or Micromet Indemnitee seeking indemnity under Sections 14.1 or 14.2
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by the corresponding Party (the “Indemnified Party”).  The Indemnified Party
will give the indemnifying Party (the “Indemnifying Party”) prompt written
notice (an “Indemnification Claim Notice”) of any Losses or discovery of fact
upon which such Indemnified Party intends to base a request for indemnification
under Section 14.1 or Section 14.2, but in no event will the Indemnifying Party
be liable for any Losses that result from any delay in providing such
notice.  Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Loss (to the extent that the nature and
amount of such Loss are known at such time).  Together with the Indemnification
Claim Notice, the Indemnified Party will furnish promptly to the Indemnifying
Party copies of all notices and documents (including court papers) received by
any Indemnitee in connection with the Third Party Claim.
 
14.4           Control of Defense.  At its option, the Indemnifying Party may
assume the defense of any Third Party Claim subject to indemnification as
provided for in Sections 14.1 and 14.2 by giving written notice to the
Indemnified Party within thirty (30) days after the Indemnifying Party’s receipt
of an Indemnification Claim Notice.  Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may select and appoint the lead legal counsel for
the defense of the Third Party Claim.  Should the Indemnifying Party assume the
defense of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party or any other Indemnitee for any legal expenses subsequently
incurred by such Indemnified Party or other Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim, except as provided in
Section 14.5.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
64

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy

 
14.5           Right to Participate in Defense.  Without limiting Section 14.4,
any Indemnitee will be entitled to participate in, but not control, the defense
of such Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the Indemnitee’s own expense
unless (a) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 14.4 (in which
case the Indemnified Party will control the defense).
 
14.6          Settlement.  With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party has acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate. The Indemnifying Party will pay all
amounts on behalf of the Indemnified Party at or  prior to the time of the entry
of judgment.  With respect to all other Losses in connection with Third Party
Claims, where the Indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 14.4, the Indemnifying Party will have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent will be at the Indemnified Party’s sole and
absolute discretion).  The Indemnifying Party that has assumed the defense of
the Third Party Claim in accordance with Section 14.4 will not be liable for any
settlement or other disposition of a Loss by an Indemnitee that is reached
without the written consent of such Indemnifying Party.  Regardless of whether
the Indemnifying Party chooses to defend  any Third Party Claim, no Indemnitee
will admit any liability with respect to, or settle, compromise or discharge,
any Third Party Claim without first offering to the Indemnifying Party the
opportunity to assume the defense of the Third Party Claim in accordance with
Section 14.5.
 
14.7          Cooperation.  If the Indemnifying Party chooses to defend any
Third Party Claim, the Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense thereof and will furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection with the defense of such Third Party Claim.  Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
with such cooperation.
 
14.8           Expenses.  Except as provided above, the reasonable and
verifiable costs and expenses, including fees and disbursements of counsel,
incurred by the Indemnified Party in connection with any claim will be
reimbursed on a calendar quarter basis by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 
65

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
14.9           Insurance.  During the Term, each Party will have and maintain
such types and amounts of liability insurance including self-insurance as is
normal and customary in the industry generally for similarly situated parties,
and will upon request provide the other Party with a certificate of insurance in
that regard, along with any amendments and revisions thereto.
 
15.
Representations and Warranties

 
15.1           Mutual Representations and Warranties.  Each Party hereby
represents and warrants to the other Party that, as of the Effective Date:
 
15.1.1     Such Party (a) has the corporate power and authority to enter into
this Agreement and perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
 
15.1.2     This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance.
 
15.1.3     The execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (a) do not conflict with or violate any
requirement of any provision of the articles of incorporation, bylaws or any
similar instrument of such Party in any material way, and (b) do not conflict
with, violate, or breach or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which such Party
is bound.
 
15.2           Additional Representations and Warranties of Micromet.  Micromet
hereby represents and warrants to BI that, as of the Effective Date:
 
15.2.1     Micromet is a corporation duly organized, validly existing and in
good standing under the laws of Germany, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement.
 
15.2.2     Micromet has the right and authority to grant the rights and licenses
granted to BI pursuant to the terms and conditions of this Agreement, and
Micromet has not granted any right, license, or interest in, to, or under
the  [***]  Technology that is inconsistent with the rights, licenses, and
interests granted to BI under the terms and conditions of this Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
66

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
15.2.3     To the knowledge of Micromet’s officers and Micromet’s Intellectual
Property department (after due inquiry): (i) Micromet has not received any
written allegation from a Third Party that any Patent within
the  [***]  Technology is invalid or unenforceable and (ii) no Patent within
the  [***]  Technology is subject to interference, reexamination, reissue,
revocation, opposition, appeal or other administrative proceedings.
 
15.2.4     Micromet has not received, with respect to the  [***]  Technology,
any notice of infringement or any written communication relating in any way to a
possible infringement of any Third Party patent rights by its activities prior
to the Effective Date or the activities of either Party contemplated by this
Agreement.
 
15.3           Additional Representations and Warranties of BI.  BI hereby
represents and warrants to Micromet that, as of the Effective Date:
 
15.3.1     BI is a corporation duly organized, validly existing and in good
standing under the laws of Germany, and has full corporate power and authority
and the legal right to own and operate its property and assets and to carry on
its business as it is now being conducted and as it is contemplated to be
conducted by this Agreement.
 
15.3.2     BI has the right and authority to grant the rights and licenses
granted to Micromet pursuant to the terms and conditions of this Agreement, and
BI has not granted any right, license, or interest in, to, or under
the  [***]  Technology that is inconsistent with the rights, licenses, and
interests granted to Micromet under the terms and conditions of this Agreement.
 
15.3.3     To the knowledge of BI’s officers and the head of BI’s Intellectual
Property department (i) BI has not received any written allegation from a Third
Party that any Patent within the  [***]  Technology that relates to
the  [***]  or a Product is invalid or unenforceable and (ii) no Patent within
the  [***]  Technology that relates to the  [***]  or a Product is subject to
interference, reexamination, reissue, revocation, opposition, appeal or other
administrative proceedings.
 
15.3.4     BI has not received, with respect to the  [***]  Technology, any
notice of infringement or any written communication relating in any way to a
possible infringement of any Third Party patent rights by its activities prior
to the Effective Date relating to the  [***]  or the activities of either Party
contemplated by this Agreement.
 
15.3.5     Exhibit L sets forth all Patents within the  [***]  Technology that
claim or cover the  [***] ,  [***] , or  [***]  that target the  [***] .
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
67

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
15.4           Compliance.  Each Party will conduct its respective activities
under this Agreement with respect to a Product in good scientific manner, and in
compliance in all material respects with all requirements of Applicable Laws and
solely in accordance with the then-current Research Plan or Development Plan, as
applicable.
 
16.
Disclaimer; Limitation of Liability

 
16.1           Disclaimer of Warranty.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN SECTION 15, BI AND MICROMET MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND BI AND MICROMET EACH SPECIFICALLY DISCLAIM ANY OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR
IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
 
16.2           Limitation of Liability.  EXCEPT AS SPECIFICALLY SET FORTH IN
SECTION 13.8 IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, OR FOR
ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES HOWEVER
CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION
AND ARISING IN ANY WAY OUT OF THIS AGREEMENT.  THE FOREGOING LIMITATIONS WILL
NOT APPLY TO AN AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR
WILLFUL PATENT INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY'S OBLIGATIONS TO THE
OTHER PARTY UNDER SECTIONS 10 AND 14.
 
17.
Miscellaneous

 
17.1           Force Majeure.  Neither Party will be held liable or responsible
to the other Party or be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from events beyond
the reasonable control of the non-performing Party, including fires, floods,
embargoes, shortages, epidemics, pandemics, quarantines, war, acts of terrorism,
acts of war (whether war be declared or not), insurrections, riots, civil
commotion, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions or delays in acting by any Governmental Authority.  The non-performing
Party will notify the other Party of such force majeure within ten (10) Business
Days after such occurrence by giving written notice to the other Party stating
the nature of the event, its anticipated duration, and any action being taken to
avoid or minimize its effect.  The suspension of performance will be of no
greater scope and no longer duration than is necessary and the non-performing
Party will use commercially reasonable efforts to remedy its inability to
perform.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
68

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
17.2           Assignment.  Neither Party will sell, transfer, assign, delegate,
pledge or otherwise dispose of, whether voluntarily, involuntarily, by operation
of law or otherwise, this Agreement or any of its rights or obligations under
this Agreement without the prior written consent of the other Party (which
consent may be granted, withheld or conditioned at such other Party’s sole and
absolute discretion); provided, however, that either Party may assign or
transfer this Agreement or any of its rights or obligations under this Agreement
without the consent of the other Party (a) to any Affiliate of such Party,
provided that such transfer and assignment will be effective for only so long as
such Affiliate remains an Affiliate, or (b) to any Third Party with which it
merges or consolidates, or to which it transfers all or substantially all of its
assets.  In addition, in the event that in connection with any Change of Control
of, or the acquisition of a Third Party by BI, a Governmental Authority requires
the sale, transfer or divestiture of BI’s rights in and to a Product, then BI
may assign this Agreement in whole or in part to a Third Party, within
the  [***]  ( [***] )  [***]  period following the closing of such Change of
Control or acquisition, subject to Micromet’s consent not to be unreasonably
withheld (it being understood that such consent may be withheld, among other
reasons, in the event such Third Party is developing or commercializing a
product that may be competitive with a Product).  Any such assignment will not
be effective unless and until the relevant Affiliate assignee, Third Party
assignee or surviving entity assumes in writing all of the assigning Party’s
obligations under this Agreement.  A copy of such written assumption of
obligations will be provided to the other Party upon request.  Any purported
assignment or transfer in violation of this section will be void ab initio and
of no force or effect.
 
17.3           Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement, and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and reasonably acceptable to the Parties.
 
17.4           Governing Law; Dispute Resolution.
 
17.4.1     This Agreement, and any claim, dispute, or controversy of whatever
nature arising out of or relating to this Agreement will be governed by and
construed in accordance with the laws of Germany, without giving effect to any
principles, statutory provisions or other rules of choice of law that would
require the application of the laws of a different country.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
69

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
17.4.2     The Parties will try to settle their differences amicably between
themselves and according to the escalation and communication procedures
stipulated in this Agreement.  If any claim, dispute, or controversy of whatever
nature arising out of or relating to this Agreement, including the performance
or alleged non-performance of a Party of its obligations under this Agreement
arises between the Parties (each a “Dispute”), a Party will, before initiating
any proceedings pursuant to Section 17.4.3, notify the other Party in writing of
such Dispute.  If the Parties are unable to resolve the Dispute within  [***]  (
[***] )  [***]  of receipt of the written notice by the other Party, such
dispute will be referred to the Executive Officers of each of the Parties who
will meet in person at least once and use their good faith efforts to resolve
the Dispute within  [***]  ( [***] )  [***]  after such referral.
 
17.4.3     If a Dispute is not resolved as provided in the preceding Section
17.4.2, whether before or after termination of this Agreement, the Parties
hereby agree that all Disputes will be submitted exclusively to the courts of
competent jurisdiction located in Dusseldorf, Germany.  Each Party hereby
consents to personal jurisdiction and venue in, and agrees to service of process
issued or authorized by, such court. Notwithstanding the foregoing, either Party
may seek injunctive relief in any court in any jurisdiction where
appropriate.  Each Party will pay its legal fees and costs related to the
litigation (including witness and expert fees).
 
17.5           Notices.  All notices or other communications that are required
or permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier addressed as follows:
 
If to BI, to:


Boehringer Ingelheim International GmbH
Binger Str. 173
55216 Ingelheim
Germany
Attention: Head of PM Business Development & Licensing/Strategy
Facsimile: [***]


with a copy to:
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
70

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Boehringer Ingelheim International GmbH
Binger Str. 173
55216 Ingelheim
Germany
Attention: Head of Business Law
Facsimile: [***]
 
If to Micromet, to:


Micromet AG
Staffelseestr. 2
81477 Munich
Germany
Attention: Head of Business Development
Facsimile: [***]


with a copy to:


Micromet, Inc.
6707 Democracy Boulevard
Suite 505
Bethesda, MD 20817
Attention: General Counsel
Facsimile: [***]


or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing.  Any such communication will be deemed
to have been given (i) when delivered, if personally delivered or sent by
facsimile on the same day if a Business Day and if not on the next business day
following delivery, and (ii) on the second business day after dispatch, if sent
by internationally-recognized overnight courier.  It is understood and agreed
that this Section 17.5 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations, in
due course, under the terms of this Agreement.
 
17.6           Entire Agreement; Modifications.  This Agreement sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter of this Agreement and all prior agreements,
understanding, promises and representations, whether written or oral, with
respect thereto are superseded by this Agreement, including the Confidentiality
Agreement between the Parties dated June 25, 2008.  Each Party confirms that it
is not relying on any representations or warranties of the other Party except
those that are expressly made in this Agreement.  No amendment or modification
of this Agreement will be binding upon the Parties unless made in writing and
duly executed by authorized representatives of both Parties.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
71

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
17.7           Relationship of the Parties.  The relationship between the
Parties is and will be that of independent contractors, and does and will not
constitute a partnership, joint venture or agency. Neither Party will have the
authority to make any statements, representations or commitments of any kind, or
to take any actions, which are binding on the other Party, except with the prior
written consent of the other Party to do so.  All persons employed by a Party
will be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment will be for the account
and expense of such Party.
 
17.8           Waiver.  Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit of such term or condition,
but no such waiver will be effective unless set forth in a written instrument
duly executed by or on behalf of the Party waiving such term or condition.  The
waiver by either Party of any right under this Agreement or of claims based on
the failure to perform or a breach by the other Party will not be deemed a
waiver of any other right under this Agreement or of any other breach or failure
by said other Party whether of a similar nature or otherwise.
 
17.9          Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
17.10        No Benefit to Third Parties.  The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
 
17.11        Further Assurance.  Each Party will duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other Party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.
 
17.12        English Language.  This Agreement has been written and executed in
the English language.  Any translation into any other language will not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
72

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
17.13        Construction.  Except where the context otherwise requires,
wherever used, the singular will include the plural, the plural the singular,
the use of any gender will be applicable to all genders, the word “or” is used
in the inclusive sense (and/or) and the terms “will” and “shall” shall be
construed to have the same meaning.  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The term “including” as used herein means including, without
limiting the generality of any description preceding such term.  References to
“Section” or “Exhibit” are references to the numbered sections of this Agreement
and the exhibits attached to this Agreement, unless expressly stated otherwise.
 
[Remainder of this page is left blank intentionally]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
73

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.


Micromet AG
 
Boehringer Ingelheim
   
International GmbH
     
By:
/s/ Jens Hennecke
 
By:
/s/ Stephan Lensky
Name:
Jens Hennecke
 
Name:
Dr. Stephan Lensky
Title:
SVP Business Development,
 
Title:
Head of Strategic Transactions &
Vorstand
 
Alliance Management
         
By:
/s/ Patrick Baeuerle
 
By:
/s/ Dorothee Schwall-Rudolph
Name:
Patrick Baeuerle
 
Name:
Dorothee Schwall-Rudolph
Title:
SVP & CSO, Vorstand
 
Title:
Corporate Counsel
     
Legal Department Review:____
   

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 
74

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit A
 
Collaboration Target
 
Amino acid sequence ( [***]  of  [***] ):
 
 [***]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit B


Joint Project Teams



   
Creation Time
 
Responsibilities
 
Frequency of Meeting/
             
Joint Research Project Team (“JRPT”)
 
Promptly following the Effective Date
 
·   
Oversee the day-to-day activities of the Parties in the performance of the
Research Plan
 
At least once per calendar quarter, until selection of a  [***] ; thereafter, as
needed for any  [***]
   
·
Develop and propose updates to the Research Plan for review and approval by the
JSC
   
·
Provide a quarterly written report to the JSC summarizing the Parties’ progress
with respect to the research of Products under this Agreement
   
·
Take such other actions as are expressly delegated to the JRPT by the JSC or by
the terms of this Agreement
                               
Joint Development Project Team (“JDPT”)
 
After selection of the first  [***]
 
·
Oversee the day-to-day activities of the Parties in the performance of the
Development Plan
 
Once per calendar quarter until  [***] l in the  [***]
   
·
Develop and propose updates to the Development Plan for review and approval by
the JSC
   
·
Provide a quarterly written report to the JSC summarizing the Parties’ progress
with respect to the development of Products under this Agreement
   
·
Take such other actions as are expressly delegated to the JDPT by the JSC or by
the terms of this Agreement



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Joint Commercialization Project Team (“JCPT”)
 
Upon execution of the Co-Promotion Agreement
 
·   
Oversee the activities of the Parties according to the U.S. Commercialization
Plan and review the ROW Commercialization Plan
 
At least once per quarter during such time as Products are co-promoted in the
U.S. under this Agreement and the Co-Promotion Agreement
                                          
   
·
Coordinate the activities of the Parties pursuant to the Co-Promotion Agreement
   
·
If required by the JSC, provide a quarterly written report to the JSC
summarizing the Parties’ progress with respect to the co-promotion of Products
under this Agreement in the U.S.
   
·
Take such other actions as are expressly delegated to the JCPT by the JSC or by
the terms of this Agreement



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit C


Initial R&D Plan


(i)           Activity list
 
[***]
 
Activity list: overview of  [***]  per quarter


[***]
 
Activity list: overview of  [***]  at  [***]  per quarter


[***]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


(ii) Summary of work packages


[***]
 
 (iii) Project overview


[***]
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit D
 
Patents within  [***]  Technology
 
[***]
 
Application
Number
 
Application
Filing Date
 
Country
 
Title of Application
 
Status
 
Patent Number
                     
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
   



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Application
Number
 
Application
Filing Date
 
Country
 
Title of Application
 
Status
 
Patent Number
                     
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
   

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
 [***]  [***]
 
Application
Number
 
Application
Filing Date
 
Country
 
Title of Application
 
Status
 
Patent Number
                     
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                     
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                     
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                     
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
                         
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]
 
 [***]

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit E
 
 [***]
 
 [***]
 [***]
   
 [***]
 [***]
   
 [***]
 [***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit F
 
 [***]


 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 
   
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit G


Material Terms of Co-Promotion Agreement
 
INTRODUCTION
 
Subject to the terms and conditions of the Agreement, Micromet has the right to
co-promote the Product in the United States by providing  [***]  in the level of
sales Details in accordance with the U.S. Commercialization Plan.  This schedule
outlines the framework for this part of the collaboration to be negotiated in
good faith by the Parties pursuant to Section 4.5.1 of the Agreement which the
Parties agree to adhere to for the Co-Promotion Agreement as follows:
 
As used in this Exhibit G,
 
“Co-promote” shall mean to promote jointly a Product through BI (or any
Affiliate Sublicensees) and Micromet's (or its Affiliates’) own respective sales
forces under a single trademark.
 
“Details” shall mean face to-face sales presentations with the primary purpose
to discuss the benefits and features of the Product made to target physicians,
nurses, pharmacists and other individuals who provide health care services to
patients, however shall exclude any presentations provided by other means, e.g.
via e-mail or internet and/or a participation in a speaker program.
 
“Co-Promotion Term” shall mean, on a Product-by-Product basis, the time period
beginning with the execution of the Co-Promotion Agreement and ending at the
expiry of the Sales Participation Term for such Product, unless the Co-Promotion
Agreement is terminated earlier as provided in Section 11 of this Exhibit G.
 
“ [***] Threshold” shall mean that a Product, at any time following First
Commercial Sale in the U.S., [***] to [***] worldwide [***] of [***] in [***]
consecutive [***] ; provided, that if a Party exercises its [***] rights under
this Exhibit G for [***] to meet the foregoing [***] during the [***] following
First Commercial Sale in the U.S. then the following conditions also shall be
satisfied (i) the [***] for the Product in the U.S. between the [***] and [***]
is [***] and (ii) the then-current Development Plan (applying Commercially
Reasonable Efforts) does not provide for the launch of a new indication or other
Regulatory Approval in the U.S. that [***] to result in the [***] in excess of
[***] . The Parties will refer any dispute regarding the application of the
[***] Threshold to the dispute resolution procedure set forth in Section 17.4.2
of the Agreement.
 
All Section references included in this Exhibit G refer to the Agreement, unless
otherwise provided. Any capitalized terms not defined in this Exhibit G shall
have the meaning set forth in the Agreement.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
1.
GENERAL OBJECTIVE

 
Promoting and Detailing the Product(s) in the United States to optimize the
commercialization of such Product(s) in the U.S. The Parties agree that that
promotional activities in combination with Detailing and alternative
measurements of sales activity, such as number of field sales representatives
[***]  the  [***]  of their  [***]  on a Product, shall be reasonably considered
when negotiating the Co-Promotion Agreement given current market conditions for
the Product.
 
2.
GRANT OF CO-PROMOTION RIGHTS TO MICROMET

 
Subject to the terms of the Co-Promotion Agreement:
 
 
2.1.
Micromet will have a co-exclusive right and obligation, together with BI or its
Affiliates in the U.S., to co-promote the Product during the Co-Promotion Term
with its or its Affiliates’ own established sales force.



 
2.2.
Micromet will not directly or indirectly sell, promote or Detail the Product for
any indication in the U.S., other than pursuant to the Co-Promotion
Agreement.  In addition, each Party will not grant any rights to or permit or
authorize any Third Party to co-promote and/or Detail the Product for any
indication in the U.S., except in connection with a permitted transfer of the
Co-Promotion Agreement described in Section 11 of this Exhibit G.

 
3.
COMMITTEE AND RESPONSIBILITY

 
 
3.1.
According to Section 2.2.1 and this Exhibit G, Micromet and BI shall establish a
Joint Commercialization Project Team (JCPT) with  [***] .  The JCPT shall be
responsible for managing the deployment of the Micromet and BI field sales
forces to ensure that the most recent U.S. Commercialization Plan is
successfully implemented and that the required numbers of Details are being made
to the appropriate targets.  The JCPT will review and implement, after JSC
approval, the U.S. Commercialization Plan  [***] .   [***]



 
3.2.
The JCPT shall meet  [***]  unless otherwise mutually agreed by the Parties.
Either Party may replace its respective JCPT representative(s) at any time with
prior written notice to the other Party.  The JCPT Leader of each Party shall
ensure that the necessary information is distributed to the respective JCPT
members as well as other personnel of such Party, on a need to know basis.  The
terms of Section 2.2 will apply to the activities of the JCPT.



 
3.3.
Each Party will bear its own costs, including travel and lodging costs, and any
other expenses, for personnel serving on the JCPT.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
4.
U.S. COMMERCIALIZATION PLAN

 
The Parties will co-promote the Product according to the most recent U.S.
Commercialization Plan then in effect for such Product in the United States.  BI
will be responsible for preparing and updating the U.S. Commercialization Plan
for further discussion at the JCPT  [***] .   [***]   The U.S. Commercialization
Plan will be consistent with the terms of the Agreement (including this Exhibit
G) and include a detailed plan of marketing and promotional tactics and
implementation, target list, Detailing requirements, a reasonable allocation of
responsibilities between the Parties with respect to Key Opinion Leaders (KOLs),
and a strategic marketing and promotional plan for the U.S.   [***]
 
5.
TRAINING AND COMMENCEMENT OF CO-PROMOTION

 
 
5.1.
BI shall provide,  [***]  to Micromet (i) reasonable quantities of training
materials appropriate to train sales representatives for the co-promotion of the
Product, and (ii) the same sales training on each Product for Micromet Sales
representatives who will be promoting such Product as the training on the
Product BI provides to its own sales representatives who promote such Product in
the United States.  Micromet shall be responsible for the travel and housing
costs of its Sales representatives for such training with no reimbursement of
such costs by BI.



 
5.2.
During the Co-Promotion Term, subject to coordination and agreement between the
Parties, each Party will have the right to attend and participate in any
Product-related meetings for the United States of the other Party’s sales
representatives for the purposes of co-promotion of the Product, including any
regional, district or launch meetings during which such Party’s sales
representatives will receive either formal or informal training about the
Product, market conditions or competitive products.  Each Party will provide the
other Party with reasonable advance notice of any such meeting for this
purpose.  Each Party will make reasonable efforts to keep the Product-related
portions of such meetings independent from other matters.

 
6.
CUSTOMER AND TRADE CONTACTS

 
BI will be solely responsible for all contracts and contacts with wholesalers,
retailers and all other Third Party purchasers, including managed care
organisations (public and commercial), hospitals and clinical centers,
governmental entities, etc., consistent with the strategies set forth in the
most recently updated U.S. Commercialization Plan; provided, that the foregoing
will not limit Micromet’s ability to conduct Detailing to applicable target
physicians and other applicable persons.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
7.
DETAILING

 
7.1.
Co-Promotion Efforts

Both BI and Micromet will deploy their respective sales representatives
effectively to co-promote the Product in the United States in accordance with
the terms of the Agreement, the Co-Promotion Agreement and the most recently
updated U.S. Commercialization Plan.  In conducting such co-promotion, Micromet
and BI will use Commercially Reasonable Efforts consistent with generally
accepted pharmaceutical industry business practices and in compliance with all
Applicable Laws. Each Party shall only use appropriately qualified and trained
sales representatives with good knowledge in the oncological area. Each Party
will maintain those records required by Applicable Law in connection with such
co-promotion activities and Micromet will allow BI to inspect such records on
reasonable request.  Each Party will have and maintain a formalized
comprehensive compliance plan and program in place during the Co-Promotion
Term.  BI will have the right to review Micromet’s policies and may provide
comments to facilitate compliance with Applicable Laws and industry
practices.  Representatives of each Party, or their designees, will meet
periodically to evaluate Micromet’s marketing and promotional practices in order
to ensure that they remain compliant with Applicable Laws and industry
practices.  The Co-Promotion Agreement will contain an appropriate mechanism to
address and correct any actual or potential non-compliance of Micromet’s
marketing and/or promotional practices with Applicable Law or industry
practices.


7.2.
Detailing Requirements

Each Party will receive and be responsible for performing  [***]  in the level
of sales Details target set forth in the then-current U.S. Commercialization
Plan. The U.S. Commercialization Plan will allocate Detailing priority (e.g.
primary or secondary Details) and Detailing targets (including applicable target
physician groups, centers of excellence, high prescribing physicians and
geographic territories) in a reasonable and equitable manner as between the
Parties.


 
7.3.
Increases in Detailing

Each Party, in its sole discretion, may increase its Detailing activities above
its Detailing requirements at any time and at  [***] .  Any such increase will
not obligate the other Party to increase its Detailing activities or  [***] ,
including  [***] , except that BI will provide Micromet with reasonable
additional quantities of promotional materials or sample packs as Micromet may
request to the extent reasonably available.  In addition, any increase in
Detailing will be coordinated with the other Party so that the strategies set
forth in the most recently updated U.S. Commercialization Plan are followed.


 
7.4.
Distribution of Targeted Doctors

BI will be responsible for annually preparing and updating a target call list of
health care professionals (including KOLs) to whom each of BI and Micromet will
provide Details together with an allocation of promotional activities directed
at KOLs, which shall be discussed in the JCPT and reasonably incorporating
Micromet’s comments and suggestions with respect to any additions/deletions to
the target call list(s) and shall be finally approved by the JSC.  The targets
will be  [***]  assigned to each Party in the target call list, reflecting an
equal allocation of Detailing efforts, targets represented over the United
States, and health care professional specialists.  Consistent with the
foregoing, the Parties will discuss and reasonably consider in good faith an
allocation of Details by target prescribing physician groups based upon
then-current market conditions and the capabilities and other promotional
activities of a Party  [***] .
   
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy



 
7.5.
Field Sales Force Expenses

Each Party will be responsible for its own respective sales representatives and
internal marketing organizations and the expenses of its sales representatives,
except as specified otherwise in this Exhibit G with respect to training and
promotional support to be provided by BI.


 
7.6.
Incentives

Each Party will reward its personnel for promoting the Product through  [***] .


 
7.7.
Detailing Reports

On a periodic basis (to be agreed upon) each Party will provide to the JCPT a
comprehensive Detailing report, including, for example: number of Details, the
use of sample packs (if any), and such other details concerning frequency and
other similar Detailing data, including coverage by specialty, number of group
Details, as may be mutually agreed upon. Both Parties will keep accurate and
complete electronic records in a reasonably acceptable format of each Detail
carried out by its sales representatives.


 
7.8.
Detailing Shortfalls

The Parties will agree to a minimum Detail performance level for the Parties
(e.g.,  [***] % of the Party’s U.S. Commercialization Plan requirements), and
a  [***]  mechanism (and/or  [***]  right) in the event that the
performance  [***] .


 
7.9.
Contract Sales Forces

Each Party shall use its own professional sales representatives and may not
subcontract its field sales force (i.e. contract sales force) to fulfil its
co-promotion obligations, unless otherwise expressly agreed by the other Party.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
8.
PROMOTIONAL AND SAMPLING ACTIVITIES

 
 
8.1.
Promotional Activities

With respect to the co-promotion of each Product, BI will be solely responsible
for creating, approving, and producing all promotional materials and will keep
Micromet via the JCPT reasonably informed, subject to the terms of the
Agreement.  BI will provide Micromet with a level of sales and promotional
support comparable to the support BI provides to its sales force.  BI will own
all rights to all promotional materials, including all copyrights.  No Product
label, labelling or promotional materials will be used or distributed by the
Parties, unless approved by BI.  Micromet’s sales representatives will conduct
only those promotional and other sales activities relating to the Product that
have been approved in advance in accordance with the most recently updated U.S.
Commercialization Plan.  Micromet’s sales representatives shall not modify,
change or alter the promotional, advertising, educational and communication
materials provided by BI in any way whatsoever, without the express prior
written consent of BI.  Each Party’s sales representatives shall use such
materials solely for the purpose of performing their obligations under this
Agreement.  Micromet shall ensure that its sales representatives perform in
compliance with all Applicable Laws, rules and regulations.


 
8.2.
Sample Packs and Promotional Materials

BI will provide Micromet  [***] , with promotional, advertising, educational and
communication materials, consistent with the most recently updated U.S.
Commercialization Plan and at least as comparable as BI provides to its sales
representatives.  Sample packs, in case BI decides to use sample packs of the
Product, and promotional materials will be allocated to each Party on an
equitable basis, based on the Parties’ Detailing requirements under the U.S.
Commercialization Plan.  Micromet will use sample packs strictly in accordance
with the U.S. Commercialization Plan and will distribute sample packs in full
compliance with all Applicable Laws.  BI will be responsible for the filing of
any necessary sample pack reports with the FDA.  Micromet’s sales
representatives will utilize only the promotional, advertising, educational and
communication materials so approved and provided to them by BI, and will not
utilize any other promotional, advertising, educational or communication
materials or other materials relating to or referring to the Product.  All
promotional material will be owned by BI, and Micromet will have no rights with
respect to such promotional materials other than the right to use the
promotional materials for the performance of the co-promotion.  Micromet will
not reproduce any promotional materials without the prior written consent of
BI.  If promotional materials are removed from circulation, Micromet will
immediately advise its sales representatives to discontinue use of the
previously approved promotional materials and destroy or return them to BI as
the Parties agree.


 
8.3.
Packaging, No Alteration or Repackaging

To the extent allowable by Applicable Law, Product packaging, promotional
materials and Product labeling for use in the U.S. will carry, in an appropriate
location, the Micromet Marks, subject to BI’s reasonable approval of the size,
position and location thereof.  Micromet will not alter any promotional
materials, labels or sample packs provided by BI, repackage any product or
sample packs, or use any promotional materials, labels or sample packs not
provided or approved by BI in connection with the Product.
 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
9.
SALES PROCESSING AND PRODUCT DISTRIBUTION.

 
 
9.1.
Sales Processing

If for any reason Micromet receives orders for the Product, Micromet will
promptly forward such orders to BI or its designee.


 
9.2.
Pharmacovigilance

The Co-promotion Agreement shall contain such terms as are necessary to enable
the Parties to fulfil their pharmacovigilance obligations under Applicable Laws
and to exchange Medical and Drug Information as permitted under Applicable Laws.


 
9.3.
Communication with Regulatory Authorities

Subject to Section 5.2, BI shall remain solely responsible for all
communications with Regulatory Authorities in the United States.


 
9.4.
Product liability (including product recalls)

BI shall be solely responsible for the safety, quality and efficacy of all
Products marketed in the United States and any claims arising from use made of
any Product.  In the event of a Product recall, the Parties shall cooperate with
each other as reasonably requested in conducting such recall in accordance with
the terms of the Agreement.
 
10.
TRANSFERABILITY

 
The co-promotion right under Section 4.5.1 or any resulting Co-Promotion
Agreement between the Parties shall not be assignable, sublicenseable or
transferable by either Party, except to an Affiliate or to any Third Party in
connection with an assignment or transfer of the Agreement permitted under
Section 17.2; provided, that the foregoing shall not limit BI’s rights under
Section 4.5.3.
 
11.
TERMINATION

 
11.1.
Micromet Termination Rights.  Micromet shall have the right to terminate the
Co-Promotion Agreement with respect to a Product upon any of the following: 
(a)  [***]  ( [***] )  [***]  prior written notice to BI (or upon  [***]  (
[***] )  [***]  prior written notice if such termination will be effective upon
the expiration of the Sales Participation Term) for any reason other than those
specified in the following subsections; (b) upon  [***]  ( [***] )  [***] 
written notice if a Product  [***]  the  [***]  which may be exercised in the 
[***] ; (c) upon  [***]  ( [***] )  [***]  notice if the reduction for  [***] 
Competition under Section 8.4.5 applies to the Product for the U.S.; and (d)
upon  [***]  ( [***] )  [***]  written notice following an uncured material
breach (to be defined in the Co-Promotion Agreement) by BI of the Co-Promotion
Agreement that is confirmed pursuant to the dispute resolution process set forth
in Section 17.4.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
11.2.
Financial Consequences of Termination by Micromet.  In addition to the
consequences described in Section 11.6 of this Exhibit G, upon any termination
by Micromet the Sales Participation Payments payable to Micromet under Section
8.4.3 shall be  [***]  as follows:

 
 
·
[***] % as provided in  [***]  for any  [***]  in accordance with  [***]  of
this Exhibit G;

 
·
[***] % as provided in  [***] ) for any  [***]  in accordance with  [***] (b) of
this Exhibit G;

 
·
[***]  (other than the  [***]  specified in  [***] 5) for any termination in
accordance with  [***]  of this Exhibit G; and

 
·
[***]  for any termination in accordance with  [***]  of this Exhibit G.

 
11.3.
BI Termination Rights.  After consultation with the JCPT and JSC, BI shall have
the right to terminate the Co-Promotion Agreement with respect to a Product upon
any of the following:  (a) upon  [***]  ( [***] )  [***]  written notice if a
Product  [***]  the  [***]  (which may be exercised in the  [***] ) and BI 
[***]  its  [***]  of the Product  [***]  (applying Commercially Reasonable
Efforts) or if Micromet mutually agrees to the termination; (b) upon  [***]  (
[***] )  [***]  written notice following any uncured material breach (to be
defined in the Co-Promotion Agreement) of Micromet’s obligations under the
Co-Promotion Agreement that is confirmed pursuant to the dispute resolution
process set forth in Section 17.4; (c) upon  [***]  ( [***] )  [***]  prior
written notice to Micromet to be effective on or following the date that is 
[***]  to the  [***]  of the  [***]  in the U.S. as reasonably established in
good faith by BI; or (d) in accordance with Section 4.5.3 of the Agreement.

 
11.4.
Financial Consequences of a Termination by BI.  In addition to the consequences
described in Section 11.6 of this Exhibit G, upon any termination by BI the
Sales Participation Payments payable to Micromet under Section 8.4.3 shall be 
[***]  as follows:

 
 
·
By  [***] % as provided in  [***]  for any termination in accordance
with  [***]  of this Exhibit G (or for any other reason not covered by Section
11.3(d) of this Exhibit G); and

 
·
By  [***] % as provided in  [***]  for any termination in accordance with  [***]
) of this Exhibit G.

 
11.5.
Expiration.  In addition, the Co-Promotion Agreement will terminate upon any
termination of the Agreement.

   
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
11.6.
General Consequences.  In connection with any termination of the Co-Promotion
Agreement, (i) each Party’s obligations under such agreement will cease; (ii) BI
will assume full responsibility for the continued promotion of the Product in
accordance with the terms of the Agreement, (ii) the JCPT and JSC will cease;
and (iii) the Co-Promotion Term will end at the effective date of
termination.  For clarity, termination of the Co-Promotion Agreement shall not
limit Micromet’s or BI’s obligations under the Agreement.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit H-1


 [***]  ( [***]  as of  [***] )


 [***]
 [***]
 [***]
 [***]
 [***]
 [***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit H-2


 [***]  (relating to  [***]  of  [***]  Technology)



[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit H-3


 [***]  (relating to  [***]  Technology  [***]  as of  [***]   [***] )


[***]


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit I


Press Release


[***]


Boehringer Ingelheim and Micromet Announce Global Collaboration for Multiple
Myeloma BiTE Antibody


Ingelheim, Germany, and Bethesda, MD, USA, May 5, 2010 — Boehringer Ingelheim
and Micromet, Inc. (Nasdaq: MITI) announced today that they have entered into a
collaboration agreement for the research, development and commercialization of a
new BiTE antibody for the treatment of multiple myeloma.


Despite recent advances in the treatment of multiple myeloma, the disease
remains largely incurable.  While the majority of patients initially respond to
treatment, almost all of these patients will eventually relapse.


“Multiple myeloma will be an indication of focus for Micromet and we are very
pleased to collaborate with Boehringer Ingelheim, an industry leader with a
proven track record of successful partnerships,” said Christian Itin, Ph.D.,
Micromet’s President and Chief Executive Officer. “In line with the strategic
importance of hemato-oncology for Micromet we have retained U.S. co-promotion
rights for this product candidate consistent with our goal of building a
commercial hematology franchise in the United States.”


"We recognize the advantage of combining Micromet’s BiTE antibody platform with
our target identification and development expertise and we believe that a BiTE
antibody has the potential to address the significant unmet medical need of
patients with multiple myeloma,” said Wolfgang Rettig, M.D., Ph.D., Head of
Corporate Research, Boehringer Ingelheim. “This collaboration builds on the
unique strengths of Micromet and Boehringer Ingelheim."


Micromet and Boehringer Ingelheim will collaborate on the development of the
BiTE antibody. Micromet is responsible for discovery of the BiTE antibody and
will jointly conduct with Boehringer Ingelheim further pre-clinical
studies.  Boehringer Ingelheim is responsible for all manufacturing activities,
clinical development and worldwide commercialization subject to Micromet’s
co-promotion right in the U.S. Micromet will bear the costs up to a pre-defined
amount for its preclinical activities. During commercialization Micromet will
solely bear the costs for its sales force in the U.S.  All other costs for
research, development, manufacturing and commercialization of the BiTE antibody
will be borne by Boehringer Ingelheim.


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Under the terms of the agreement Boehringer Ingelheim will pay Micromet an
upfront cash payment of €5 million (approximately $6.6 million). Micromet is
eligible to receive development and regulatory milestone payments of up to €50
million (approximately $66 million) and tiered low double-digit royalties on
product sales outside the U.S. In the U.S. Micromet and Boehringer Ingelheim
will jointly co-promote the BiTE antibody with commercial terms commensurate
with a profit split.


About BiTE Antibodies
BiTE® antibodies are designed to direct the body's cytotoxic, or
cell-destroying, T cells against tumor cells, and represent a new therapeutic
approach to cancer therapy. Typically, antibodies cannot engage T cells because
T cells lack the appropriate receptors for binding antibodies. BiTE antibodies
have been shown to bind T cells to tumor cells, ultimately inducing a
self-destruction process in the tumor cells referred to as apoptosis or
programmed cell death. In the presence of BiTE antibodies, T cells have been
demonstrated to serially eliminate tumor cells, which explains the activity of
BiTE antibodies at very low concentrations. Through the killing process, T cells
start to proliferate, which leads to an increased number of T cells at the site
of attack.


About Boehringer Ingelheim
The Boehringer Ingelheim group is one of the world’s 15 leading pharmaceutical
companies. Headquartered in Ingelheim, Germany, it operates globally with 142
affiliates in 50 countries and more than 41,500 employees. Since it was founded
in 1885, the family-owned company has been committed to researching, developing,
manufacturing and marketing novel products of high therapeutic value for human
and veterinary medicine.


In 2009, Boehringer Ingelheim posted net sales of 12.7 billion euro while
spending 21% of net sales in its largest business segment Prescription Medicines
on research and development.


For more information please visit www.boehringer-ingelheim.com


About Micromet, Inc.
Micromet, Inc. is a biopharmaceutical company focused on the discovery,
development and commercialization of antibody-based therapies for the treatment
of cancer. Its product development pipeline includes novel antibodies generated
with its proprietary BiTE® technology, as well as conventional monoclonal
antibodies. Two of Micromet's BiTE antibodies and three of its conventional
antibodies are currently in clinical trials.  Micromet has collaborations with a
number of leading pharmaceutical and biotechnology companies, including
sanofi-aventis, Bayer Schering Pharma, Merck Serono, Boehringer
Ingelheim, MedImmune and Nycomed. Additional information can be found at
www.micromet-inc.com


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Safe Harbor Statement
This release contains certain forward-looking statements that involve risks and
uncertainties that could cause actual results to be materially different from
historical results or from any future results expressed or implied by such
forward-looking statements. These forward-looking statements include statements
regarding the operation of the global collaboration with Boehringer Ingelheim,
the efficacy, safety and intended utilization of our product candidates,
including the BiTE antibody that is the subject of the agreement with Boehringer
Ingelheim, the mode of action of BiTE antibodies, the conduct, timing and
results of future clinical trials, expectations of the future expansion of our
product pipeline and collaborations, and the future payment of milestone and
royalty payments by Boehringer Ingelheim. You are urged to consider statements
that include the words "ongoing," "may," "will," "believes," "potential,"
"expects," "plans," "anticipates," "intends," or the negative of those words or
other similar words to be uncertain and forward-looking. Factors that may cause
actual results to differ materially from any future results expressed or implied
by any forward-looking statements include the risk that product candidates that
appeared promising in early research, preclinical studies or clinical trials do
not demonstrate safety and/or efficacy in subsequent clinical trials, the risk
that encouraging results from early research, preclinical studies or clinical
trials may not be confirmed upon further analysis of the detailed results of
such research, preclinical study or clinical trial, the risk that additional
information relating to the safety, efficacy or tolerability of our product
candidates may be discovered upon further analysis of preclinical or clinical
trial data, the risk that we or our collaborators will not obtain approval to
market our product candidates, the risks associated with reliance on outside
financing to meet capital requirements, and the risks associated with reliance
on collaborators, including sanofi-aventis, Merck Serono, Boehringer Ingelheim,
and Nycomed, for the funding or conduct of further development and
commercialization activities relating to our product candidates. These factors
and others are more fully discussed in Micromet's Annual Report on Form 10-K for
the fiscal year ended December 31, 2009, filed with the SEC on March 5, 2010, as
well as other filings by the company with the SEC.


Contacts:


Micromet, Inc.
Jennifer Neiman
Director, Corporate Communications
240-235-0246
jennifer.neiman@micromet-inc.com


Boehringer Ingelheim GmbH
Julia Meyer-Kleinmann
Director Corporate Communications
Phone +49/6132/77 82 71
Fax +49/6132/77 70 77
press@boehringer-ingelheim.com


*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy
 
Exhibit J
 
Post-Termination Royalties


 [***] of  [***]  at Termination
 
Royalty Rate
 
After  [***]  of  [***] , and before  [***] to an  [***]  in the  [***] dy
 
[***
]% 
After  [***]  to an  [***]  in the  [***] , and before  [***]  of the  [***]
 
[***
]% 
After  [***]  of the  [***] , and before the  [***]  of the  [***]
 
[***
]% 
After  [***]  of the  [***] , and before the  [***]  in a  [***]
 
[***
]% 
After the  [***]  in a  [***] , and before the  [***]  in a  [***]
 
[***
]% 
After the  [***]  in a  [***]
  
[***
]% 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit K


Dispute Resolution Procedures
 
1.
The Parties will resolve certain disputes stipulated in this Agreement by final
and binding expertise proceedings in accordance with this Exhibit K.  The
Parties will select a mutually agreeable expert who has significant relevant
experience in the subject matter of the disputed issue and no affiliation or
pre-existing relationship with either Party.  If the Parties cannot agree on an
expert within  [***]  ( [***] )  [***]  after the senior executive officers have
failed to resolve the disagreement, either Party may request the appointment of
the expert in accordance with the provisions for the appointment of experts
under the Rules for Expertise of the International Chamber of Commerce.  The
date on which such expert is selected will be the “Proceeding Commencement
Date.”

 
2.
Each Party will prepare and, within  [***]  ( [***] )  [***]  after the
Expertise Proceedings Commencement Date, deliver to both the expert and the
other Party its proposed agreement and a memorandum in support thereof (the
“Support Memorandum”).  The expert will also be provided with a copy of this
Agreement.

 
3.
Within  [***]  ( [***] )  [***]  after the receipt of all proposed agreements
and Support Memoranda, the expert shall select from the two proposals provided
by the Parties the proposal that the expert believes more accurately reflects
the intention of the Parties to this Agreement and the industry customs
regarding the manufacture, development and commercialization (including, as
applicable, co-promotion) of comparable pharmaceutical products.  The expert’s
decision will be provided in writing.

 
4.
The expert will have reasonable discretion to request additional information,
hold a hearing, and extend the time frame for reaching their decision regarding
the dispute at issue.

 
5.
The expert’s fees and expenses will be shared equally by the Parties.  Each
Party will bear and pay its own expenses incurred in connection with any dispute
resolution under this Exhibit K.

 
*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit L


 [***]  Patents, or Patents claiming  [***]  to  [***] ,
Within  [***]  Technology as of the Effective Date
 
1.)
[***]  Technology: Patent



 [***]


2.)
[***]  Technology: Know-How



a)
[***]  know-how relating to  [***]  as well as  [***]  the  [***]  (including
the  [***] ), as disclosed by  [***]  to  [***]  in a  [***]  on the Effective
Date.



b)
Certain proprietary Know-How existing at  [***]  as of the Effective Date with
regard to  [***]  Technology, which has been  [***]  at an  [***] .



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit M


Micromet Marks


“BITE”


“MICROMET”
   
[logo.jpg]

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


Exhibit N


 [***]
 
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
[***]
 [***]
 [***]
[***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4), and 240.24b-2


Execution Copy


 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]
 [***]



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


 

--------------------------------------------------------------------------------

 